--------------------------------------------------------------------------------

Exhibit 10.8(a)



 
                                                            CUSIP
NUMBER:                                                                                                           
 


 




 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of January 28, 2005
 
among
 
THE VAIL CORPORATION
(d/b/a “Vail Associates, Inc.”)
as Borrower
 
BANK OF AMERICA, N.A.
as Administrative Agent


U.S. BANK NATIONAL ASSOCIATION
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents


DEUTSCHE BANK TRUST COMPANY AMERICAS
LASALLE BANK NATIONAL ASSOCIATION
as Co-Documentation Agents


and


The Lenders Party Hereto




 








BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager

 
 

 
 
TABLE OF CONTENTS
 
 
Page
 
 
SECTION 1 DEFINITIONS AND TERMS. 1
 
 
1.1 Definitions. 1
 
 
1.2 Number and Gender of Words. 24
 
 
1.3 Accounting Principles. 25
 
 
1.4 Rounding. 26
 
 
1.5 References to Agreements and Laws. 26
 
 
1.6 Times of Day. 26
 
 
1.7 L/C Amounts. 26
 
 
SECTION 2 COMMITMENT. 26
 
 
2.1 Credit Facility. 26
 
 
2.2 Loan Procedure. 26
 
 
2.3 L/C Subfacility. 28
 
 
2.4 Swing Line Loans. 36
 
 
2.5 Increase in Total Commitment. 38
 
 
SECTION 3 TERMS OF PAYMENT. 39
 
 
3.1 Notes and Payments. 39
 
 
3.2 Interest and Principal Payments; Prepayments; Voluntary Commitment
Reductions. 40
 
 
3.3 Interest Options. 42
 
 
3.4 Quotation of Rates. 42
 
 
3.5 Default Rate. 42
 
 
3.6 Interest Recapture. 42
 
 
3.7 Interest Calculations. 42
 
 
3.8 Maximum Rate. 42
 
 
3.9 Interest Periods. 43
 
 
3.10 Order of Application. 43
 
 
3.11 Sharing of Payments, Etc. 44
 
 
3.12 Booking Loans. 44
 
 
SECTION 4 TAXES, YIELD PROTECTION, AND ILLEGALITY 44
 
 
4.1 Taxes. 44
 
 
4.2 Illegality. 46
 
 
4.3 Inability to Determine Rates. 46
 
 
4.4 Increased Costs; Reserves on Revolver Loans that are LIBOR Loans. 47
 
 
4.5 Compensation for Losses. 48
 
 
4.6 Mitigation Obligations; Replacement of Lenders. 48
 
 
4.7 Survival. 49
 
 
SECTION 5 FEES. 49
 
 
5.1 Treatment of Fees. 49
 
 
5.2 Fee Letter. 49
 
 
5.3 L/C Fees. 49
 
 
5.4 Commitment Fee. 50
 
 
SECTION 6 GUARANTY AND SECURITY. 50
 
 
6.1 Guaranty. 50
 
 
6.2 Collateral. 50
 
 
6.3 Additional Collateral and Guaranties. 50
 
 
6.4 Additional Documents or Information. 51
 
 
SECTION 7 CONDITIONS PRECEDENT. 51
 
 
7.1 Initial Advance. 51
 
 
7.2 Each Advance. 52
 
 
SECTION 8 REPRESENTATIONS AND WARRANTIES. 53
 
 
8.1 Regulation U. 53
 
 
8.2 Corporate Existence, Good Standing, Authority and Compliance. 53
 
 
8.3 Subsidiaries. 53
 
 
8.4 Authorization and Contravention. 54
 
 
8.5 Binding Effect. 54
 
 
8.6 Financial Statements; Fiscal Year. 54
 
 
8.7 Litigation. 54
 
 
8.8 Taxes. 54
 
 
8.9 Environmental Matters. 55
 
 
8.10 Employee Plans. 55
 
 
8.11 Properties and Liens. 55
 
 
8.12 Government Regulations. 56
 
 
8.13 Transactions with Affiliates. 56
 
 
8.14 Debt. 56
 
 
8.15 Material Agreements. 56
 
 
8.16 Labor Matters. 56
 
 
8.17 Solvency. 57
 
 
8.18 Intellectual Property. 57
 
 
8.19 Full Disclosure. 57
 
 
8.20 Insurance. 57
 
 
8.21 Compliance with Laws. 57
 
 
8.22 Senior Debt. 57
 
 
SECTION 9 AFFIRMATIVE COVENANTS. 57
 
 
9.1 Items to be Furnished. 57
 
 
9.2 Use of Proceeds. 59
 
 
9.3 Books and Records. 59
 
 
9.4 Inspections. 59
 
 
9.5 Taxes. 60
 
 
9.6 Payment of Obligations. 60
 
 
9.7 Maintenance of Existence, Assets, and Business. 60
 
 
9.8 Insurance. 60
 
 
9.9 Environmental Laws. 61
 
 
9.10 Subsidiaries. 61
 
 
9.11 Designation and Re-designation of Subsidiaries. 61
 
 
SECTION 10 NEGATIVE COVENANTS. 62
 
 
10.1 Taxes. 62
 
 
10.2 Payment of Obligations. 62
 
 
10.3 Employee Plans. 62
 
 
10.4 Debt. 62
 
 
10.5 Liens. 62
 
 
10.6 Transactions with Affiliates. 63
 
 
10.7 Compliance with Laws and Documents. 63
 
 
10.8 Loans, Advances and Investments. 63
 
 
10.9 Distributions. 65
 
 
10.10 Sale of Assets. 66
 
 
10.11 Acquisitions, Mergers, and Dissolutions. 66
 
 
10.12 Assignment. 68
 
 
10.13 Fiscal Year and Accounting Methods. 68
 
 
10.14 New Businesses. 68
 
 
10.15 Government Regulations. 68
 
 
10.16 Burdensome Agreements. 68
 
 
10.17 Use of Proceeds. 68
 
 
SECTION 11 FINANCIAL COVENANTS. 68
 
 
11.1 Maximum Leverage Ratios. 69
 
 
11.2 Minimum Fixed Charge Coverage Ratio. 69
 
 
11.3 Minimum Net Worth. 69
 
 
11.4 Interest Coverage Ratio. 70
 
 
11.5 Capital Expenditures. 70
 
 
SECTION 12 DEFAULT. 70
 
 
12.1 Payment of Obligation. 70
 
 
12.2 Covenants. 70
 
 
12.3 Debtor Relief. 70
 
 
12.4 Judgments and Attachments. 70
 
 
12.5 Government Action. 71
 
 
12.6 Misrepresentation. 71
 
 
12.7 Ownership. 71
 
 
12.8 Default Under Other Agreements. 71
 
 
12.9 Subordinated Debt. 71
 
 
12.10 Validity and Enforceability of Loan Papers. 71
 
 
12.11 Employee Plans. 71
 
 
SECTION 13 RIGHTS AND REMEDIES. 72
 
 
13.1 Remedies Upon Default. 72
 
 
13.2 Company Waivers. 72
 
 
13.3 Performance by Administrative Agent. 72
 
 
13.4 Not in Control. 72
 
 
13.5 Course of Dealing. 73
 
 
13.6 Cumulative Rights. 73
 
 
13.7 Application of Proceeds. 73
 
 
13.8 Diminution in Value of Collateral. 73
 
 
13.9 Certain Proceedings. 73
 
 
SECTION 14 ADMINISTRATIVE AGENT. 73
 
 
14.1 Appointment and Authority. 73
 
 
14.2 Delegation of Duties. 73
 
 
14.3 Rights as a Lender. 74
 
 
14.4 Reliance by Administrative Agent. 74
 
 
14.5 Exculpatory Provisions. 74
 
 
14.6 Resignation as Administrative Agent. 75
 
 
14.7 Non-Reliance on Administrative Agent and Other Lenders. 76
 
 
14.8 Administrative Agent May File Proofs of Claim. 76
 
 
14.9 Collateral and Guaranty Matters. 76
 
 
14.10 Financial Hedges 78
 
 
14.11 Bond L/Cs and Bond Documents. 78
 
 
14.12 No Other Duties, Etc. 79
 
 
SECTION 15 MISCELLANEOUS. 79
 
 
15.1 Headings. 79
 
 
15.2 Nonbusiness Days; Time. 79
 
 
15.3 Notices and Other Communications; Facsimile Copies. 79
 
 
15.4 Expenses; Indemnity; Damage Waiver. 81
 
 
15.5 Exceptions to Covenants; Conflict with Agreement. 82
 
 
15.6 Governing Law. 82
 
 
15.7 Severability. 83
 
 
15.8 Waiver of Jury Trial. 83
 
 
15.9 Amendments, Etc. 83
 
 
15.10 Counterparts; Integration; Effectiveness. 84
 
 
15.11 Successors and Assigns; Participation. 85
 
 
15.12 Payments Set Aside. 87
 
 
15.13 Right of Setoff. 88
 
 
15.14 Replacement of Lenders. 88
 
 
15.15 Confidentiality. 88
 
 
15.16 USA PATRIOT Act Notice. 89
 
 
15.17 Survival of Representations and Warranties. 89
 
 
15.18 ENTIRE AGREEMENT. 89
 
 
15.19 Designation as Senior Debt. 90
 
 
15.20 Restatement of Existing Agreement. 90
 
 
SCHEDULES AND EXHIBITS
 
 
Schedule 1 Parties, Addresses, Commitments, and Wiring Information
 
 
Schedule 2.3 Existing Letters of Credit and Scheduled Debt
 
 
Schedule 7.1 Post-Closing Items and Conditions
 
 
Schedule 8.2 Corporate Organization and Structure
 
 
Schedule 8.7 Material Litigation Summary
 
 
Schedule 8.9 Material Environmental Matters
 
 
Schedule 8.11 Critical Assets
 
 
Schedule 8.13 Non-Standard Transactions with Affiliates
 
 
Schedule 10.8 Loans, Advances and Investments
 
 
Schedule 10.9 Permitted Distributions
 
 
Schedule 10.16 Existing Burdensome Agreements
 
 
Schedule 15.11 Processing and Recordation Fees
 
 
Exhibit A-1 Form of Revolver Note
 
 
Exhibit A-2 Form of Swing Line Note
 
 
Exhibit B-1 Form of Guaranty
 
 
Exhibit B-2 Form of Confirmation of Guaranty
 
 
Exhibit C-1 Form of Loan Notice
 
 
Exhibit C-2 Form of Swing Line Loan Notice
 
 
Exhibit D Form of Compliance Certificate
 
 
Exhibit E Form of Assignment and Assumption
 
 
Exhibit F-1 Form of Pledge Agreement
 
 
Exhibit F-2 Form of Confirmation of Pledge Agreement
 
 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
This Fourth Amended and Restated Credit Agreement is entered into as of January
28, 2005, among The Vail Corporation, a Colorado corporation doing business as
“Vail Associates, Inc.” (“Borrower”), Lenders (defined below), and Bank of
America, N.A., as Administrative Agent for itself and the other Lenders.
 
RECITALS
 
A.           Borrower, certain lenders, and NationsBank of Texas, N.A., as
Agent, were parties to a Credit Agreement dated as of December 19, 1997 (as
amended, the “Original Agreement”).
 
B.           The Original Agreement was amended and restated by that certain
Amended and Restated Credit Agreement among Borrower, certain lenders and
NationsBank, N.A. (successor by merger to NationsBank of Texas, N.A.), as Agent,
dated as of May 1, 1999 (as amended, the “Amended and Restated Agreement”).
 
C.           Effective July 5, 1999, NationsBank, N.A. changed its name to Bank
of America, N.A., and effective July 23, 1999, Bank of America, N.A. merged with
and into Bank of America National Trust and Savings Association, which then
changed its name to Bank of America, N.A.
 
D.           The Amended and Restated Agreement was amended and restated by that
certain Second Amended and Restated Credit Agreement among Borrower, certain
lenders and Bank of America, N.A., as Agent, dated as of November 13, 2001 (as
amended, the “Second Amended and Restated Agreement”).
 
E.           The Second Amended and Restated Agreement was amended and restated
by that certain Third Amended and Restated Revolving Credit and Term Loan
Agreement among Borrower, certain lenders and Bank of America, N.A., as
Administrative Agent, dated as of June 10, 2003 (as amended, the “Existing
Agreement”).
 
F.           The parties wish to amend and restate the Existing Agreement on the
terms and conditions of this Agreement.
 
In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Existing Agreement is hereby amended and restated to read in
its entirety as follows:
 
SECTION 1                        
DEFINITIONS AND TERMS.

 
1.1  
Definitions.

 
Additional Critical Assets means Critical Assets acquired by the Companies after
the Third Agreement Date.
 
Adjusted EBITDA means, without duplication, for any period of calculation, the
sum of (a) Resort EBITDA and (b) EBITDA of the Restricted Companies related to
real estate activities in an amount not greater than 33% of Adjusted EBITDA.
 
Administrative Agent means Bank of America, N.A., a national banking
association, and its successor as administrative agent for Lenders under this
Agreement.
 
Administrative Agent’s Office means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1, or such other address or
account as Administrative Agent may from time to time notify to Borrower and
Lenders.
 
Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by Administrative Agent.
 
Affiliate means with respect to any Person (the “Relevant Person”) (a) any other
Person that directly, or indirectly through one or more intermediaries, controls
the relevant Person (a “Controlling Person”), or (b) any Person (other than the
Relevant Person) which is controlled by or is under common control with a
Controlling Person.  As used herein, the term “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
Agreement means this Fourth Amended and Restated Credit Agreement, and all
schedules and exhibits thereto, as renewed, extended, amended, supplemented, or
restated from time to time.
 
Applicable Margin means, for any day, the margin of interest over the Base Rate
or LIBOR, as the case may be, that is applicable when any interest rate is
determined under this Agreement.  The Applicable Margin is subject to adjustment
(upwards or downwards, as appropriate) based on the ratio of Funded Debt to
Adjusted EBITDA, as follows:
 

 
Ratio of Funded Debt to Adjusted EBITDA
Applicable Margin for
 LIBOR Loans
Applicable Margin
Base Rate Loans
I
Less than 2.50 to 1.00
1.00%
0.00%
II
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
1.25%
0.00%
III
Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00
1.50%
0.25%
IV
Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00
1.75%
0.50%
V
Greater than or equal to 4.00 to 1.00
2.00%
1.00%



Prior to Administrative Agent’s receipt of the Companies’ consolidated Financial
Statements for the Companies’ fiscal quarter ended January 31, 2005, the ratio
of Funded Debt to Adjusted EBITDA shall be fixed at Level IV.  Thereafter, the
ratio of Funded Debt to Adjusted EBITDA shall be calculated on a consolidated
basis for the Companies in accordance with GAAP for the most recently completed
fiscal quarter of the Companies for which results are available.  The ratio
shall be determined from the Current Financials and any related Compliance
Certificate and any change in the Applicable Margin resulting from a change in
such ratio shall be effective as of the date of delivery of such Compliance
Certificate.  However, if Borrower fails to furnish to Administrative Agent the
Current Financials and any related Compliance Certificate when required pursuant
to Section 9.1, then the ratio shall be deemed to be at Level V until Borrower
furnishes the required Current Financials and any related Compliance Certificate
to Administrative Agent.  Furthermore, if the Companies’ audited Financial
Statements delivered to Administrative Agent for any fiscal year pursuant to
Section 9.1(a) result in a different ratio, such revised ratio (whether higher
or lower) shall govern effective as of the date of such delivery.  For purposes
of determining such ratio, Adjusted EBITDA for any fiscal quarter shall include
on a pro forma basis all EBITDA of the Restricted Companies for such period
relating to assets acquired in accordance with this Agreement (including,
without limitation, Restricted Subsidiaries formed or acquired in accordance
with Section 9.10 hereof, and Unrestricted Subsidiaries re-designated as
Restricted Subsidiaries in accordance with Section 9.11(b) hereof) during such
period, but shall exclude on a pro forma basis all EBITDA of the Restricted
Companies for such period relating to any such assets disposed of in accordance
with this Agreement during such period (including, without limitation,
Restricted Subsidiaries re-designated as Unrestricted Subsidiaries in accordance
with Section 9.11(a) hereof).
 
Applicable Percentage means, for any day, the commitment fee percentage
applicable under Section 5.4 when commitment fees are determined under this
Agreement.  The Applicable Percentage is subject to adjustment (upwards or
downwards, as appropriate) based on the ratio of Funded Debt to Adjusted EBITDA,
as follows:
 
Level
Ratio of Funded Debt to Adjusted EBITDA
 
Applicable Percentage
I
Less than 2.50 to 1.00
0.175%
II
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
0.200%
III
Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00
0.250%
IV
Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00
0.250%
V
Greater than or equal to 4.00 to 1.00
0.375%



 
Prior to Administrative Agent’s receipt of the Companies’ consolidated Financial
Statements for the Companies’ fiscal quarter ended January 31, 2005, the ratio
of Funded Debt to Adjusted EBITDA (which shall be determined as described in the
definition of “Applicable Margin”) shall be fixed at Level IV.
 
Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Arranger means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.
 
Assignee Group means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit E hereto.
 
Attorney Costs has the meaning set forth in Section 7.1(m).
 
Auto-Extension L/C has the meaning set forth in Section 2.3(b)(iii).
 
Bank of America means Bank of America, N.A., a national banking association, in
its individual capacity and not as Administrative Agent, and its permitted
successors and assigns.
 
Base Rate means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
Base Rate Loan means a Loan bearing interest at the sum of the Base Rate plus
the Applicable Margin.
 
BBA LIBOR means the British Bankers Association LIBOR Rate.
 
BC Housing L/Cs means, collectively, the (a) $9,232,709 irrevocable transferable
L/C expiring October 31, 2005, issued by the applicable L/C Issuer to Colorado
National Bank and any successor thereto as Trustee under the 1997 Trust
Indenture with Eagle County, Colorado, as Issuer, relating to $10,600,000 of
Eagle County, Colorado, Taxable Housing Facilities Revenue Bonds (BC Housing,
LLC Project) Series 1997A, and (b) $1,531,250 irrevocable transferable L/C
expiring June 15, 2005, issued by the applicable L/C Issuer to Colorado National
Bank and any successor thereto as Trustee under the 1997 Trust Indenture with
Eagle County, Colorado, as Issuer, relating to $10,600,000 of Eagle County,
Colorado, Taxable Housing Facilities Revenue Bonds (BC Housing, LLC Project)
Series 1997B, under the terms of which such Trustee is, subject to the terms and
conditions set forth therein, entitled to draw, with respect to such Bonds, up
to (x) amounts sufficient to pay (i) the principal of such Bonds when due, or
(ii) the portion of the purchase price of such Bonds tendered or deemed tendered
for purchase in accordance with such Indenture and not subsequently remarketed
corresponding to the principal amount of such Bonds, plus (y) amounts equal to
approximately 35 days of accrued interest on such Bonds at 15% per annum (with
respect to Series A) and 50 days of accrued interest on such Bonds (with respect
to Series B) to pay (i) interest on such Bonds when due, or (ii) the portion of
the purchase price of such Bonds tendered or deemed tendered for purchase in
accordance with such Indenture and not subsequently remarketed corresponding to
accrued interest, as each such L/C may be renewed, extended, increased or
amended from time to time in accordance with the Loan Papers.
 
Bond Documents means (a) when used in connection with any Bond L/C, those
certain Bonds or other certificates of indebtedness with respect to which such
Bond L/C has been issued as credit support, together with any remarketing
agreement, trust indenture, purchased bond custody agreement, funding agreement,
pledge agreement, and other documents executed pursuant to or in connection with
such bonds or other certificates of indebtedness, and all amendments or
supplements thereto, and (b) in all other cases, collectively, all Bond
Documents as defined in the preceding clause (a) relating to Bond L/Cs then
outstanding.
 
Bond L/Cs means all L/Cs issued by any L/C Issuer at the request of (a) Borrower
and any Housing District in support of Bonds issued by such Housing District, or
(b) Borrower and any Metro District in support of Bonds issued by such Metro
District, which L/Cs satisfy the conditions set forth in Section 2.3(j)(i)
herein, and renewals or extensions thereof, including, without limitation, the
BC Housing L/Cs, the Breckenridge Terrace L/Cs, the Tarnes L/Cs, the Tenderfoot
Housing L/Cs, and the Holland Creek L/C.
 
Bond Purchase Drawing has the meaning set forth in Section 2.3(j)(ii).
 
Bond Rights has the meaning set forth in Section 2.3(j)(iv).
 
Bonds means revenue bonds issued by (a) any Housing District or other Person for
the purpose of financing, directly or indirectly, the development of housing
projects designated for employees of the Companies, or (b) any Metro District or
other Person for the purpose of financing, directly or indirectly,
the  operation, construction, and maintenance of infrastructure projects, which
projects are related to the Companies’ business activities in the region in
which the projects are being developed, and for which a Restricted Company has
issued credit support in the form of a Bond L/C for such revenue bonds.
 
Borrower is defined in the preamble to this Agreement.
 
Borrower Materials has the meaning specified in Section 9.1.
 
Breckenridge Terrace L/Cs means, collectively, the (a) $15,198,459 irrevocable
transferable L/C expiring October 31, 2005, issued by the applicable L/C Issuer
to U.S. Bank National Association and any successor thereto as Trustee under the
1999 Trust Indenture with Breckenridge Terrace LLC as Issuer, relating to
approximately $19,980,000 of Breckenridge Terrace LLC Taxable Housing Facilities
Revenue Notes (Breckenridge Terrace Project), Series 1999A, and (b) $5,108,334
irrevocable transferable L/C expiring April 29, 2005, issued by the applicable
L/C Issuer to U.S. Bank National Association and any successor thereto as
Trustee under the 1999 Trust Indenture with Breckenridge Terrace LLC as Issuer,
relating to approximately $19,980,000 of Breckenridge Terrace LLC Taxable
Housing Facilities Revenue Notes (Breckenridge Terrace Project), Series 1999B,
under the terms of which such Trustee is, subject to the terms and conditions
set forth therein, entitled to draw up to (x) amounts sufficient to pay (i) the
principal of such Notes when due, or (ii) the portion of the purchase price of
such Notes tendered or deemed tendered for purchase in accordance with such
Indenture and not subsequently remarketed corresponding to the principal amount
of such Notes, plus (y) amounts equal to approximately 35 days of accrued
interest on such Notes at 15% per annum (with respect to Series A) and 52 days
of accrued interest on such Notes (with respect to Series B) to pay (i) interest
on such Notes when due, or (ii) the portion of the purchase price of such Notes
tendered or deemed tendered for purchase in accordance with such Indenture and
not subsequently remarketed corresponding to accrued interest, as each such L/C
may be renewed, extended, increased, or amended from time to time in accordance
with the Loan Papers.
 
Business Day means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to be closed under the Laws of, or are in fact
closed in, Dallas, Texas or New York, New York, or if such day relates to any
LIBOR Loan, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
Capital Lease means any capital lease or sublease that has been (or under GAAP
should be) capitalized on a balance sheet.
 
Change in Law means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation, or
treaty, (b) any change in any Law, rule, regulation, or treaty or in the
administration, interpretation, or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline, or directive
(whether or not having the force of Law) by any Governmental Authority.
 
Change of Control Transaction means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent, or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934), directly or indirectly, of 40% or
more of the equity securities of VRI entitled to vote for members of the board
of directors or equivalent governing body of VRI on a fully-diluted basis;
 
(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of VRI
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           any Person or two or more Persons acting in concert shall have
acquired, by contract or otherwise, control over the equity securities of VRI
entitled to vote for members of the board of directors or equivalent governing
body of VRI on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 51% or more of the combined voting power of such
securities.
 
Closing Date means the first date that all conditions precedent set forth in
Section 7.1 have been satisfied or waived in accordance with such Section.
 
Code means the Internal Revenue Code of 1986, as amended from time to time, and
related rules and regulations from time to time in effect.
 
Collateral is defined in Section 6.2.
 
Commitment means, as to each Lender, its obligation to (a) make Revolver Loans
to Borrower pursuant to Section 2.1, (b) purchase participations in the L/C
Exposure, and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable (which
amount is subject to increase, reduction, or cancellation in accordance with the
Loan Papers).
 
Commitment Percentage means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitment
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 13.1 or if the Total
Commitment has expired, then the Commitment Percentage of each Lender shall be
determined based on the Commitment Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Commitment
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 1 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
 
Commitment Usage means, at the time of any determination thereof, the sum of (a)
the aggregate Outstanding Amount of all Loans, plus, without duplication, (b)
the L/C Exposure.
 
Companies means VRI and each of VRI’s Restricted and Unrestricted Subsidiaries
now or hereafter existing, and Company means any of the Companies.
 
Compliance Certificate means a certificate substantially in the form of Exhibit
D and signed by Borrower’s Chief Financial Officer, together with the
calculation worksheet described therein.
 
Confirmation of Guaranty means that certain Confirmation of Guaranty dated of
even date herewith, executed and delivered by the Guarantors party thereto in
favor of Administrative Agent, for the benefit of Lenders, substantially in the
form of Exhibit B-2 hereto.
 
Confirmation of Pledge Agreement means a Confirmation of Pledge Agreement dated
of even date herewith, executed and delivered by any Restricted Company that
executed a Pledge Agreement under the Existing Agreement in favor of
Administrative Agent, for the benefit of Lenders, substantially in the form of
Exhibit F-2 hereto.
 
Critical Assets means all improvements, assets, and Rights essential to ski
resort operations owned or acquired by any Company.
 
Current Financials means, initially, the consolidated Financial Statements of
the Companies for the period ended October 31, 2004, and thereafter, the
consolidated Financial Statements of the Companies most recently delivered to
Administrative Agent under Sections 7.1, 9.1(a) or 9.1(b), as the case may be.
 
Daily Floating LIBOR means, for any day, a fluctuating rate per annum equal to
BBA LIBOR, as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by Administrative Agent from
time to time) at approximately 11:00 a.m., London time, on such day for Dollar
deposits with a term equivalent to one (1) month.  If such rate is not available
at such time for any reason, then Daily Floating LIBOR shall be the rate per
annum determined by Administrative Agent to be the rate at which deposits in
Dollars in same day funds in the approximate amount of the Daily Floating LIBOR
Loan being made by Bank of America and with a term equivalent to one (1) month
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) on such day.  Notwithstanding the foregoing, Daily Floating LIBOR on any
day that is not a Business Day with respect to LIBOR Loans shall be Daily
Floating LIBOR determined on the immediately preceding Business Day for LIBOR
Loans.
 
Daily Floating LIBOR Loan means a Loan at such time as it is made and/or
maintained at a rate of interest based upon Daily Floating LIBOR.
 
Debt of any Person means at any date, without duplication (and calculated in
accordance with GAAP), (a) all obligations of such Person for borrowed money
(whether as a direct obligation on a promissory note, bond, zero coupon bond,
debenture or other similar instrument, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise),
including, without duplication, all Capital Lease obligations (other than the
interest component of such obligations) of such Person, (b) all obligations of
such Person to pay the deferred purchase price of property or services, other
than (i) obligations under employment contracts or deferred employee
compensation plans and (ii) trade accounts payable and other expenses or
payables arising in the ordinary course of business, (c) all Debt of others
secured by a Lien on any asset of such Person (or for which the holder of the
Debt has an existing Right, contingent or otherwise, to be so secured), whether
or not such Debt is assumed by such Person, and (d) all guarantees and other
contingent obligations (as a general partner or otherwise) of such Person with
respect to Debt of others.
 
Debtor Relief Laws means the Bankruptcy Reform Act of 1978, as amended from time
to time, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments or similar Laws affecting creditors’ Rights from time to time in
effect.
 
Default is defined in Section 12.
 
Default Rate means, on any day, an annual rate of interest equal from day to day
to the lesser of (a) the then-existing Base Rate plus the Applicable Margin for
Base Rate Loans plus 2%, and (b) the Maximum Rate.
 
Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Revolver Loans, participations in L/C Exposure, or participations in Swing
Line Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to Administrative Agent or any other Lender any other amount required to be paid
by it hereunder within one Business Day of the date when due, unless the subject
of a good faith dispute, or (c) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.
 
Disqualified Equity Interests means capital stock or other Equity Interests that
by their terms (or by the terms of any debt or security into which they are
convertible or for which they are exchangeable) or upon the happening of any
event, mature or are mandatorily redeemable pursuant to a sinking fund, demand
of the holder, or otherwise, in whole or in part, including, without limitation,
any Equity Interests issued in exchange for or in redemption of any Subordinated
Debt.
 
Distribution means, with respect to any shares of any capital stock or other
Equity Interests issued by VRI or any Subsidiary, (a) the retirement,
redemption, purchase, or other acquisition for value of those securities or
Equity Interests by such Person (including, without limitation, in connection
with the merger or consolidation of any Company), (b) the payment of any
dividend (whether in cash, securities, or property) on or with respect to those
securities or Equity Interests by such Person (including, without limitation, in
connection with the merger or consolidation of any Company), (c) any loan or
advance by that Person to, or other investment by that Person in, the holder of
any of those securities, and (d) any other payment by that Person with respect
to those securities or Equity Interests, including any sinking fund or general
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation, or termination of any such securities or Equity Interests, or on
account of any return of capital to such Person’s stockholders, partners, or
members (or the equivalent Person), if any.
 
Dollars and $ mean lawful money of the United States.
 
EBITDA means, for any period of calculation with respect to any Person (or group
of Persons whose Financial Statements are consolidated in accordance with GAAP),
Net Income before interest expense, Taxes based on or measured by income, and
Non-Cash Operating Charges, in each case to the extent deducted in determining
Net Income.
 
Eligible Assignee means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, the L/C Issuers, and the Swing Line Lenders, and
(ii) unless a Default has occurred and is continuing, Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, Eligible Assignee shall not include Borrower, any
of Borrower’s Affiliates, or the Companies.
 
Employee Plan means an employee pension benefit plan covered by Title IV of
ERISA and established or maintained by any Company.
 
Environmental Law means any Law that relates to the pollution or protection of
ambient air, water or land or to Hazardous Substances.
 
Equity Interests means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options, or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities (other than debt securities) convertible into
or exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights, or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member, or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights, or other interests
are outstanding on any date of determination.
 
ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
related rules and regulations.
 
Excluded Taxes means, with respect to Administrative Agent, any Lender, the L/C
Issuers, or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder, (a) Taxes imposed on or measured by its
overall net income (however denominated), and franchise Taxes imposed on it (in
lieu of net income Taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits Taxes imposed by
the United States or any similar Tax imposed by any other jurisdiction in which
Borrower is located, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Borrower under Section 15.14), any withholding
Tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 4.1(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrower with respect to such withholding Tax pursuant to Section
4.1(a).
 
Existing Agreement is defined in the Recitals of this Agreement.
 
Existing Critical Assets means each of the Critical Assets owned by the
Companies on the Third Agreement Date and listed on Schedule 8.11(a) hereto.
 
Existing Housing Bonds means the following Bonds issued by Housing Districts
before the Third Agreement Date (and re-issuances of such Housing Bonds in
accordance with the related Bond Documents): (a) $10,600,000 of Eagle County,
Colorado, Taxable Housing Facilities Revenue Bonds (BC Housing, LLC Project)
Series 1997A and 1997B, (b) $19,980,000 of Breckenridge Terrace LLC Taxable
Housing Facilities Revenue Notes (Breckenridge Terrace Project), Series 1999A
and 1999B, (c) $10,410,000 of Eagle County, Colorado, Taxable Housing Facilities
Revenue Bonds (The Tarnes at BC, LLC Project), Series 1999A and 1999B, and (d)
$11,585,000 of the Tenderfoot Seasonal Housing, LLC Taxable Housing Facilities
Revenue Notes (Tenderfoot Seasonal Housing, LLC Project), Series 2000A and
2000B, and renewals or extensions of each of the foregoing (but not increases
thereof) on or after the Third Agreement Date.
 
Existing Housing Districts means, collectively, Tenderfoot Seasonal Housing LLC,
The Tarnes at BC Housing LLC, BC Housing LLC (Riveredge), and Breckenridge
Terrace LLC, and Existing Housing District means any one of the Existing Housing
Districts.
 
Existing Metro Districts means, collectively, Smith Creek Metropolitan District,
Bachelor Gulch Metropolitan District, Holland Creek Metropolitan District, and
Red Sky Ranch Metropolitan District, and Existing Metro District means any one
of the Existing Metro Districts.
 
Federal Funds Rate means, for any day, the annual rate (rounded upwards, if
necessary, to the nearest 0.01%) determined (which determination is conclusive
and binding, absent manifest error) by Administrative Agent to be equal to the
weighted average of the rates on overnight federal funds transactions with
member banks of the Federal Reserve System arranged by federal funds brokers on
that day, as published by the Federal Reserve Bank of New York on the next
Business Day, or, if those rates are not published for any day, the average rate
charged to Administrative Agent (in its individual capacity) on such day on such
transactions as determined by Administrative Agent.
 
Fee Letters means, collectively, (a) the letter agreement dated December 17,
2004, among VRI, Borrower, Administrative Agent, Arranger, and Bank of America,
as L/C Issuer, and (b) the letter agreement dated January 24, 2005, among VRI,
Borrower, and Wells Fargo Bank, National Association, as L/C Issuer; and Fee
Letter means one of the Fee Letters.
 
Financial Hedge means a transaction between Borrower and any Lender or an
Affiliate of any Lender (or another Person reasonably acceptable to
Administrative Agent), which is intended to reduce or eliminate the risk of
fluctuations in one or more interest rates, foreign currencies, commodity
prices, equity prices, or other financial measures, whether or not such
transaction is governed by or subject to any master agreement conforming to ISDA
standards and which is legal and enforceable under applicable Law.
 
Financial Statements of a Person means balance sheets, profit and loss
statements, reconciliations of capital and surplus, and statements of cash flow
prepared (a) according to GAAP, and (b) other than as stated in Section 1.3, in
comparative form to prior year-end figures or corresponding periods of the
preceding fiscal year, as applicable.
 
Foreign Lender means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
 
Forest Service Permit Agreements means (a) that certain Amended and Restated
Multiparty Agreement Regarding Forest Service Term Special Use Permit No.
4056/01; (b) that certain Amended and Restated Multiparty Agreement Regarding
Forest Service Special Use Permit No. 4065-03; (c) any similar agreement or
instrument relating to any Forest Service Permit and authorized or contemplated
by the provisions of the documents executed in connection with the issuance of
the Vail Bonds; and (d) all renewals, extensions and restatements of, and
amendments and supplements to, any of the foregoing.
 
Forest Service Permits means (a) Ski Area Term Special Use Permit Holder No.
4056/01 issued by the Service to Borrower for the Vail ski area on November 23,
1993, and expiring on October 31, 2031; (b) Term Special Use Permit No. Holder
4065-03 issued by the Service to Borrower’s wholly-owned subsidiary, Beaver
Creek Associates, Inc., for the Beaver Creek ski area on November 10, 1999, and
expiring on December 31, 2038; (c) Term Special Use Permit Holder No. 5289-01
for Keystone ski area issued by the Service to Ralston Resorts, Inc., now known
as Vail Summit Resorts, on December 31, 1996, and expiring on December 31, 2032;
(d) Term Special Use Permit Holder No. 5289-04 for Breckenridge ski area issued
by the Service to Ralston Resorts, Inc., now known as Vail Summit Resorts, on
December 31, 1996, and expiring on December 31, 2029; (e) Term Special Use
Permit Holder No. EDL508901 for Heavenly ski area issued by the Service to
Heavenly Valley on May 7, 2002, and expiring on May 1, 2042; and (f) any
replacements of any of the foregoing.
 
Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding, or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
Funded Debt means, without duplication, on any date of determination, the sum of
the following, calculated on a consolidated basis for the Restricted Companies
in accordance with GAAP: (a) all obligations for borrowed money (whether as a
direct obligation on a promissory note, bond, zero coupon bond, debenture, or
other similar instrument, or as an unfulfilled reimbursement obligation on a
drawn letter of credit or similar instrument, or otherwise), plus (b) all
Capital Lease obligations (other than the interest component of such
obligations) of SSI or any Restricted Company, plus (c) reimbursement
obligations and undrawn amounts under Bond L/Cs supporting Bonds (other than
Existing Housing Bonds) issued by Unrestricted Subsidiaries, but expressly
excluding (d) Debt under Existing Housing Bonds; provided, that, for purposes of
calculating the Funded Debt of the Restricted Companies under this Agreement, if
SSI is not a Restricted Subsidiary, then (unless otherwise indicated) a
percentage of principal of and interest on SSI’s Funded Debt shall be included
in each such calculation, with such percentage being the average weighted
membership interest held by Borrower in SSI (expressed as a percentage) on such
date of determination.
 
Funding Loss means any loss or expense that any Lender reasonably incurs because
(a) Borrower fails or refuses (for any reason whatsoever, other than a default
by Administrative Agent or Lender claiming such loss or expense) to take any
Loan that it has requested under this Agreement, or (b) Borrower pays any
Revolver Loan that is a LIBOR Loan or converts any Revolver Loan that is a LIBOR
Loan to a Base Rate Loan, in each case, before the last day of the applicable
Interest Period.
 
GAAP means generally accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the United States accounting profession)
that are applicable from time to time.
 
Governmental Authority means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
Guarantor means each Person executing a Guaranty.
 
Guaranty means, collectively, (a) a guaranty substantially in the form of
Exhibit B-1, executed and delivered by any Person pursuant to the requirements
of the Loan Papers, together with (b) any related Confirmation of Guaranty and
any other amendment, modification, supplement, restatement, ratification, or
reaffirmation of any Guaranty made in accordance with the Loan Papers.
 
Hazardous Substance means any substance that is defined or classified as a
hazardous waste, hazardous material, pollutant, contaminant or toxic or
hazardous substance under any Environmental Law.
 
Heavenly Valley means Heavenly Valley, Limited Partnership, a Nevada limited
partnership.
 
Holland Creek L/C means an irrevocable transferable L/C of up to $8,597,808
expiring August 24, 2005, issued by the applicable L/C Issuer to U.S. Bank
National Association and any successor thereto as Trustee under the Trust
Indenture dated as of June 1, 2001 with Holland Creek Metropolitan District,
pursuant to which $8,500,000 in aggregate principal amount of the Holland Creek
Metropolitan District, Eagle County, Colorado, Variable Rate Revenue Bonds,
Series 2001, are being issued and delivered by Holland Creek Metropolitan
District, a quasi-municipal corporation and political subdivision of the State
of Colorado under the terms of which such Trustee is, subject to the terms and
conditions set forth therein, entitled to draw, with respect to such Bonds, up
to (a) an amount sufficient to pay (i) the principal of such Bonds when due, or
(ii) the portion of the purchase price of such Bonds tendered or deemed tendered
for purchase in accordance with such Indenture and not subsequently remarketed
corresponding to the principal amount of such Bonds, plus (b) an amount equal to
approximately 35 days of accrued interest on such Bonds (at up to 12% per
annum), to pay (i) interest on such Bonds when due, or (ii) the portion of the
purchase price of such Bonds tendered or deemed tendered for purchase in
accordance with such indenture and not subsequently remarketed corresponding to
accrued interest, as such L/C may be renewed, extended, increased or amended
from time to time in accordance with the Loan Papers.
 
Honor Date has the meaning set forth in Section 2.3(c)(i).
 
Housing Districts means, collectively, (a) the Existing Housing Districts, and
(b) any other Person which issues Bonds after the Closing Date to finance the
development of housing projects for employees of the Companies; and Housing
District means one of the Housing Districts.
 
Indemnified Taxes means Taxes other than Excluded Taxes.
 
Intellectual Property means (a) common law, federal statutory, state statutory
and foreign trademarks or service marks (including, without limitation, all
registrations and pending applications and the goodwill of the business
symbolized by or conducted in connection with any such trademark or service
mark), trademark or service mark licenses and all proceeds of trademarks or
service marks (including, without limitation, license royalties and proceeds
from infringement suits),  (b) U.S. and foreign patents (including, without
limitation, all pending applications, continuations, continuations-in-part,
divisions, reissues, substitutions and extensions of existing patents or
applications), patent licenses and all proceeds of patents (including, without
limitation, license royalties and proceeds from infringement suits),
(c) copyrights (including, without limitation, all registrations and pending
applications), copyright licenses and all proceeds of copyrights (including,
without limitation, license royalties and proceeds from infringement suits), and
(d) trade secrets, but does not include (i) any licenses (including, without
limitation, liquor licenses) or any permits (including, without limitation,
sales Tax permits) issued by a Governmental Authority and in which (y) the
licensee’s or permittee’s interest is defeasible by such Governmental Authority
and (z) the licensee or permittee has no right beyond the terms, conditions and
periods of the license or permit, or (ii) trade names or “dba”s to the extent
they do not constitute trademarks or service marks.
 
Interest Period means, as to each Revolver Loan that is a LIBOR Loan, the period
commencing on the date such Revolver Loan is disbursed or converted to or
continued as a Revolver Loan that is a LIBOR Loan and ending on the date one,
two, three or six months thereafter, as selected by Borrower in its Loan Notice;
provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Termination Date.
 
Internal Control Event means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
Investment Limit means, on any date of determination, the sum of (a) $75,000,000
plus (b) 10% of Total Assets.
 
ISP means, with respect to any L/C, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance).
 
Laws means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees and judgments.
 
L/C means (a) each of the Bond L/Cs and each existing letter of credit issued by
an L/C Issuer for the account of any of the Companies and described on Part A of
Schedule 2.3, and (b) each other letter of credit (in such form as shall be
customary in respect of obligations of a similar nature and as shall be
reasonably requested by Borrower) issued by an L/C Issuer under this
Agreement.  An L/C may be a standby or commercial letter of credit.
 
L/C Agreement means an application and agreement for the issuance or amendment
of an L/C in the form from time to time in use by the applicable L/C Issuer.
 
L/C Borrowing means an extension of credit resulting from a drawing under any
L/C that has not been reimbursed on the date when made or refinanced as a
Revolver Loan.
 
L/C Credit Extension means, with respect to any L/C, the issuance thereof, the
extension of the expiry date thereof, or the increase of the amount thereof.
 
L/C Expiration Date means the day that is seven (7) days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
L/C Exposure means, on any date of determination, without duplication, the sum
of (a) the aggregate amount available to be drawn under all outstanding L/Cs
(including, without limitation, any reinstatement of or increase in the face
amount thereof effected pursuant to the terms of any Bond L/C), plus (b) the
aggregate unpaid reimbursement obligations of Borrower with respect to drawings,
drafts or other forms of demand honored under any L/C (including, without
limitation, all L/C Borrowings and unpaid reimbursement obligations under any
Bond L/C).  For purposes of computing the amount available to be drawn under any
L/C, the amount of such L/C shall be determined in accordance with Section
1.7.  For all purposes of this Agreement, if on any date of determination an L/C
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such L/C shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
 
L/C Issuer means Bank of America and Wells Fargo Bank, National Association, in
their respective capacities as issuers of L/Cs hereunder, or any successor
issuer of L/Cs hereunder; and L/C Issuer means one of the L/C Issuers.
 
L/C Subfacility means a subfacility under the Agreement for the issuance of
L/Cs, as described in Section 2.3, under which the L/C Exposure may never exceed
the L/C Sublimit.
 
L/C Sublimit means the lesser of (a) $150,000,000 and (b) the Total Commitment
(as the same may be increased or reduced in accordance with the Loan
Papers).  The L/C Sublimit is part of, and not in addition to, the Total
Commitment.
 
Lenders means (a) each of the lenders named on the attached Schedule 1 (and as
the context so requires, the Swing Line Lenders) and, subject to this Agreement,
their respective successors and assigns (but not any Participant who is not
otherwise a party to this Agreement), and (b) additional lenders who become
party to this Agreement in accordance with Section 2.5(b) hereof.
 
Lending Office means as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.
 
LIBOR means for any Interest Period the rate per annum equal to BBA LIBOR as
published by Reuters (or other customarily used, commercially available source
providing quotations of BBA LIBOR as designated by Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first (1st) day of such Interest Period) with a term equivalent
to such Interest Period.  If such rate is not available at such time for any
reason, then LIBOR with respect to any such Revolver Loan that is a LIBOR Loan
for such Interest Period shall be the rate per annum determined by
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first (1st) day of such Interest Period in same day funds in the approximate
amount of such Revolver Loan that is a LIBOR Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period;
and
 
LIBOR Loan means (a) with respect to Revolver Loans, a Loan bearing interest at
the sum of LIBOR plus the Applicable Margin, and (b) with respect to Swing Line
Loans (or participations therein), a Loan bearing interest at Daily Floating
LIBOR plus the Applicable Margin.
 
Lien means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.
 
Litigation means any action, suit, proceeding, claim, or dispute by or before
any Governmental Authority.
 
Loan means any amount disbursed by any Lender to Borrower or on behalf of any
Company under the Loan Papers, either as an original disbursement of funds, the
continuation of an amount outstanding, or payment under an L/C.
 
Loan Date is defined in Section 2.2(a).
 
Loan Notice means a request substantially in the form of Exhibit C-1.
 
Loan Papers means (a) this Agreement and the Notes, (b) each Guaranty, (c) all
L/Cs and L/C Agreements, (d) the Security Documents, and (e) all renewals,
extensions, restatements of, amendments and supplements to, and confirmations or
ratifications of, any of the foregoing.
 
Material Adverse Event means any (a) material impairment of the ability of the
Restricted Companies as a whole to perform their payment or other material
obligations under the Loan Papers or material impairment of the ability of
Administrative Agent or any Lender to enforce any of the material obligations of
the Restricted Companies as a whole under the Loan Papers; (b) material and
adverse effect on the operations, business, properties, liabilities (actual or
contingent), or condition (financial or otherwise) of the Restricted Companies
as a whole; or (c) a material adverse effect upon the legality, validity, or
binding effect against the Restricted Companies as a whole of any Loan Paper to
which such Restricted Companies are parties.
 
Material Agreement means, for any Person, any agreement (excluding purchase
orders for material, services, or inventory in the ordinary course of business)
to which that Person is a party, by which that Person is bound, or to which any
assets of that Person may be subject, that is not cancelable by that Person upon
30 or fewer days’ notice without liability for further payment, other than
nominal penalty, and that requires that Person to pay more than $2,000,000
during any 12-month period.
 
Maximum Amount and Maximum Rate respectively mean, for a Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest that, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve
or receive on the Obligation held by such Lender.
 
Metro Districts means, collectively, (a) the Existing Metro Districts, and (b)
any other Person which issues Bonds after the Closing Date to finance the
operation, construction, and maintenance of infrastructure projects in
municipalities, which projects are related to the Companies’ business activities
in the region in which the projects are being developed; and Metro District
means one of the Metro Districts.
 
Moody’s means Moody’s Investor’s Service, Inc.
 
Multiemployer Plan means a multiemployer plan as defined in Sections 3(37) or
4001(a)(3) of ERISA or Section 414(f) of the Code to which any Company (or any
Person that, for purposes of Title IV of ERISA, is a member of Borrower’s
controlled group or is under common control with Borrower within the meaning of
Section 414 of the Code) is making, or has made, or is accruing, or has accrued,
an obligation to make contributions.
 
Net Income means, for any period with respect to any Person (or group of Persons
whose Financial Statements are consolidated in accordance with GAAP), the net
income of such Person or Persons from continuing operations after extraordinary
items (excluding gains or losses from the disposition of assets) for that period
determined in accordance with GAAP; provided however, that for purposes of
calculating Net Income of the Restricted Companies under this Agreement:
 
(a)           if any Restricted Company owns an interest in a Person that is not
consolidated in the consolidated financial statements of VRI and its Restricted
Subsidiaries in accordance with GAAP (a “Non-Consolidated Entity”), then such
equity interest shall not be accounted for under the equity method of
accounting, but the “Net Income” of such Restricted Company shall be increased
to the extent cash is distributed to such Restricted Company by any such
Non-Consolidated Entity during such period and shall be decreased to the extent
cash is contributed in the form of equity to such Non-Consolidated Entity in
order to fund losses of such Non-Consolidated Entity during such period;
provided, that for purposes of Section 10.9(d), the Net Income of any Restricted
Company for any period shall not be adjusted to the extent cash is contributed
by such Restricted Company in the form of equity to a Non-Consolidated Entity in
order to fund losses of such Non-Consolidated Entity during such period;
 
(b)           if SSI is not a Restricted Subsidiary, then (unless otherwise
indicated) a percentage of the Net Income of SSI shall be included in each such
calculation, with such percentage being the weighted average membership interest
held by Borrower in SSI (expressed as a percentage) during the applicable period
of calculation for each such calculation; and
 
(c)           premiums paid and the write-off of any unamortized balance of
original issue discount in connection with a redemption of, or tender offer for,
debt that is consummated in accordance with the Loan Papers, and the
amortization and write-off of any unamortized balance of debt issuance costs,
shall be excluded.
 
Net Proceeds means, with respect to the issuance of equity securities, the cash
and non-cash proceeds received from such issuance, net of attorneys’ fees,
investment banking fees, accountants fees, underwriting discounts and
commissions, and other customary fees and expenses actually incurred in
connection with such issuance (other than fees, discounts, commissions, and
expenses paid to an Affiliate of such Person).
 
Non-Cash Operating Charges means depreciation expense, amortization expense, and
any other non-cash charges determined in accordance with GAAP (including,
without limitation, non-cash compensation expenses incurred in respect of stock
option plans, including, without limitation, pursuant to FAS 123R).
 
Nonextension Notice Date has the meaning set forth in Section 2.3(b)(iii).
 
Notes means, collectively, the Revolver Notes and Swing Line Notes, and “Note”
means any of the Notes.
 
Obligation means all present and future indebtedness and obligations, and all
renewals, increases, and extensions thereof, or any part thereof, now or
hereafter owed to Administrative Agent, the L/C Issuers, and any Lender
(including, without limitation, the Swing Line Lenders) by the Companies under
the Loan Papers, together with all interest accruing thereon, fees, costs, and
expenses (including, without limitation, all attorneys’ fees and expenses
incurred in the enforcement or collection thereof) payable under the Loan Papers
or in connection with the protection of Rights under the Loan Papers; provided
that, all references to the Obligation in the Security Documents, the Guaranty,
and Section 3.10 herein shall, in addition to the foregoing, also include all
present and future indebtedness, liabilities, and obligations (and all renewals
and extensions thereof or any part thereof) now or hereafter owed to any Lender
or any Affiliate of a Lender arising from, by virtue of, or pursuant to any
Financial Hedge entered into by any Restricted Company.
 
Other Taxes means all present or future stamp or documentary Taxes or any other
excise or property Taxes, charges, or similar levies arising from any payment
made hereunder or under any other Loan Paper or from the execution, delivery, or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Paper.
 
Outstanding Amount means (a) with respect to Revolver Loans and Swing Line Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Revolver Loans and
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Exposure on any date, the amount of such L/C Exposure on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Exposure as of such date,
including as a result of any reimbursements by Borrower of Unreimbursed Amounts.
 
Participant is defined in Section 15.11(d).
 
PBGC means the Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.
 
Permitted Debt means:
 
(a)           the Obligation;
 
(b)           Debt of any Company which is listed on Part B of Schedule 2.3;
 
(c)           Debt of any Company arising from endorsing negotiable instruments
for collection in the ordinary course of business;
 
(d)           Subordinated Debt (and guarantees by Restricted Companies of
Subordinated Debt of other Restricted Companies, if such guarantees are
subordinated to the payment and collection of the Obligation on the same terms
as such Subordinated Debt or otherwise upon terms satisfactory to Administrative
Agent);
 
(e)           in addition to the foregoing: (i) Debt of Unrestricted
Subsidiaries which is non-recourse to the Restricted Companies and their assets,
unless otherwise included in clause (iii) hereof; (ii) Debt of any Company
arising under or pursuant to the Existing Housing Bonds to which any such
Company is a party; (iii) Debt of any Company arising under or pursuant to Bonds
(other than Existing Housing Bonds) to which any such Company is a party, so
long as after giving effect to the incurrence of such Debt and, without
duplication, Debt incurred by Borrower or any other Company in support thereof,
(A) the Companies are in pro forma compliance with all financial covenants set
forth in Section 11.1 herein, and (B) no Default or Potential Default exists or
would result after giving effect thereto; (iv) fees and other amounts payable
under the Forest Service Permits in the ordinary course of business; and (v)
inter-company Debt between Restricted Companies;
 
(f)           up to $12,975,000 of Debt arising under the guaranty by Borrower
of amounts owed by SSI under its Credit Agreement dated as of December 30, 1999,
as amended, restated or supplemented from time to time (with any remaining Debt
under such guaranty permitted only to the extent permitted under clause (g)
below); and
 
(g)           in addition to the foregoing, Debt in an amount equal to the sum
of (i) $100,000,000 and (ii) at such time as the SSI guaranty in clause (f)
above is or has been terminated in full, such that Borrower has no obligations
thereunder, $13,000,000, less any amount paid by Borrower, if any, under such
guaranty.
 
Permitted Liens means:
 
(a)           Liens created by the Security Documents or other Liens securing
the Obligation, and so long as the Obligation is ratably secured therewith,
Liens securing Debt incurred by any Company under any Financial Hedge with any
Lender or an Affiliate of any Lender to the extent permitted under
Section 10.8(i);
 
(b)           Liens created by, or pursuant to, the Forest Service Permit
Agreements for the benefit of the holders of the Vail Bonds and Liens on the
amounts in the Bond Fund established and maintained in accordance with the
provisions of the documents executed in connection with the issuance of the Vail
Bonds (and Liens created on all or any portion of the same assets in connection
with any refinancing of such bonds);
 
(c)           Liens on the amounts in the Bond Fund, Redemption Fund and Rebate
Fund established and maintained in accordance with the provisions of the
documents executed in connection with the issuance of the Summit Bonds (and
Liens created on all or any portion of the same assets in connection with any
refinancing of such bonds);
 
(d)           Liens on assets of Unrestricted Subsidiaries securing Debt which
is non-recourse (other than with respect to the L/C listed on Schedule 2.3
supporting obligations of SSI) to the Restricted Companies and their assets (to
the extent not otherwise included in clause (f) below);
 
(e)           Liens on assets of any Company securing Permitted Debt arising
under or pursuant to any Bond Documents to which any such Company is a party;
 
(f)           purchase money liens which encumber only the assets acquired;
 
(g)           pledges or deposits made to secure payment of workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits  (other than ERISA) or to participate in any fund in connection with
workers’ compensation, unemployment insurance, pensions (other than ERISA) or
other social security programs;
 
(h)           good-faith pledges or deposits made to secure performance of bids,
tenders, contracts (other than for the repayment of borrowed money) or leases,
or to secure statutory obligations, surety or appeal bonds or indemnity,
performance or other similar bonds in the ordinary course of business;
 
(i)           encumbrances and restrictions on the use of real property which do
not materially impair the use thereof;
 
(j)           the following, if either (1) no amounts are due and payable and no
Lien has been filed or agreed to, or (2) the validity or amount thereof is being
contested in good faith by lawful proceedings diligently conducted, reserve or
other provision required by GAAP has been made, levy and execution thereon have
been (and continue to be) stayed or payment thereof is covered in full (subject
to the customary deductible) by insurance:  (i) Liens for Taxes; (ii) Liens
upon, and defects of title to, property, including any attachment of property or
other legal process prior to adjudication of a dispute on the merits; (iii)
Liens imposed by operation of Law (including, without limitation, Liens of
mechanics, materialmen, warehousemen, carriers and landlords, and similar
Liens); and (iv) adverse judgments on appeal;
 
(k)           any interest or title of a lessor or licensor in assets being
leased or licensed to a Company;
 
(l)           licenses, leases or subleases granted to third Persons which do
not interfere in any material respect with the business conducted by the
Companies;
 
(m)           any Lien on any asset of any entity that becomes a Subsidiary of
VRI, which Lien exists at the time such entity becomes a Subsidiary of VRI, so
long as (i) any such Lien was not created in contemplation of such acquisition,
merger, or consolidation, and (ii)  any such Lien does not and shall not extend
to any asset other than the assets secured immediately prior to the acquisition
in formation of such Subsidiary;
 
(n)           in respect of Water Rights, the provisions of the instruments
evidencing such Water Rights and any matter affecting such Water Rights which
does not affect the Companies’ rights to sufficient quantity and quality of
water to conduct business as in effect on the date hereof or any expansion
planned as of the date hereof (including, without limitation, any Lien of the
Colorado Water Conservation Board, or its successors and assigns, on stock owned
by any Company in a Colorado ditch and reservoir company formed in accordance
with the Colorado Corporation Code, as amended);
 
(o)           in respect of the Forest Service Permits, the provisions of the
instruments evidencing such permits and all rights of the U.S. and its agencies
with respect thereto or with respect to the land affected thereby; and
 
(p)           Liens on cash accounts not to exceed $250,000 in the aggregate at
the FirstBank of Vail established in connection with collateralizing a portion,
if any, of certain second mortgage loans made by such bank, and guaranteed by
Borrower, as part of the Vail Associates Home Mortgage Program for Borrower’s
employees.
 
Person means any individual, partnership, entity or Governmental Authority.
 
Platform has the meaning specified in Section 9.1
 
Pledge Agreement means, collectively, (a) a pledge agreement substantially in
the form of Exhibit F-1, executed and delivered by any Person pursuant to the
requirements of the Loan Papers, together with (b) any related Confirmation of
Pledge Agreement and any other amendment, modification, supplement, restatement,
ratification, or reaffirmation of any Pledge Agreement made in accordance with
the Loan Papers.
 
Potential Default means the occurrence of any event or existence of any
circumstance that would, upon notice or lapse of time or both, become a Default.
 
Principal Debt means, at any time, the aggregate unpaid principal balance of all
Loans, together with the aggregate unpaid reimbursement obligations of Borrower
in respect of drawings under any L/C (including, without limitation, any L/C
Borrowing).
 
Purchase Price means, with respect to any acquisition or merger consummated in
accordance with the provisions of Section 10.11 herein, all (a) direct and
indirect cash payments, and (b) deferred cash payments determined by Borrower to
be reasonably likely to be payable following the closing date of such
acquisition or merger, which payments pursuant to clauses (a) and (b) herein are
made to or for the benefit of the Person being acquired (or whose assets are
being acquired), its shareholders, or its Affiliates in connection with such
acquisition or merger, including, without limitation, the amount of any Debt
being assumed in connection with such acquisition or merger (and subject to the
limitations on Permitted Debt hereunder) or seller financing, and excluding,
without limitation, payments to Affiliates of the Person being acquired (or
whose assets are being acquired) for usual and customary transitional services
or other operating services provided by such Affiliates of the Person being
acquired (or whose assets are being acquired) pursuant to agreements that have
been entered into in good faith by the parties thereto.
 
Quarterly Date means each January 31, April 30, July 31 and October 31;
provided, that if any such Quarterly Date is not a Business Day, the provisions
of Section 15.2 shall apply to payments required on such day.
 
Real Estate Held for Sale means, with respect to any Person, the real estate of
such Person and its Restricted Subsidiaries classified for financial reporting
purposes as “Real Estate Held for Sale,” including, without limitation, cash
deposits constituting earnest money or security deposits relating to such real
estate held by any such Person.
 
Real Estate Joint Venture means any Person engaged exclusively in the
acquisition, development and operation, or resale of any real estate asset or
group of related real estate assets (and directly related activities).
 
Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
 
Representatives means representatives, officers, directors, employees, attorneys
and agents.
 
Required Capital Expenditures means $30,000,000.
 
Required Lenders means Lenders holding more than (a) 50% of the Total
Commitment, prior to the termination of the Total Commitment, or (b) 50% of the
Commitment Usage, after the termination of the Total Commitment (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/Cs and Swing Line Loans being deemed “held” by such Lender for purposes of
this definition); provided, that the Commitment of, and the portion of the
Commitment Usage held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
 
Resort EBITDA means, without duplication, on any date of determination, (a) the
sum of (i) EBITDA of the Restricted Companies, plus (ii) a percentage of the
EBITDA of SSI (with such percentage being the weighted average membership
interest held by Borrower in SSI (expressed as a percentage) during the
applicable period of calculation), plus (iii) insurance proceeds (up to a
maximum of $10,000,000 in the aggregate in any fiscal year) received by the
Restricted Companies under policies of business interruption insurance (or under
policies of insurance which cover losses or claims of the same character or
type), minus (b) EBITDA of the Restricted Companies related to real estate
activities; it being understood that for purposes of this definition, the
Restricted Companies engaged in VRI’s lodging segment shall not be deemed to be
engaged in real estate activities.
 
Responsible Officer means the chairman, president, chief executive officer, or
chief financial officer of Borrower.
 
Restricted Companies means VRI, VHI, Borrower, and all of VRI’s Restricted
Subsidiaries; and Restricted Company means any of the Restricted Companies.
 
Restricted Subsidiaries means (a) VHI, (b) Borrower, and (c) all of VRI’s other
direct and indirect Subsidiaries (other than Unrestricted Subsidiaries); and
Restricted Subsidiary means any of the Restricted Subsidiaries.
 
Revolver Loan means any Loan made under this Agreement, other than a Swing Line
Loan or an L/C Borrowing.
 
Revolver Note means a promissory note in substantially the form of Exhibit A-1,
and all renewals and extensions of all or any part thereof.
 
Rights means rights, remedies, powers, privileges and benefits.
 
S&P means Standard & Poor’s Ratings Group (a division of The McGraw Hill
Companies, Inc.).
 
Securities Laws means the Securities Act of 1933, the Securities Exchange Act of
1934, and the applicable accounting and auditing principles, rules, standards,
and practices promulgated, approved, or incorporated by the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of its
principal functions, or the Public Company Accounting Oversight Board, as each
of the foregoing may be amended and in effect on any applicable date hereunder.
 
Security Documents means, collectively, (a) each Pledge Agreement, each
Confirmation of Pledge Agreement, any security agreement, mortgage, deed of
trust, control agreement, or other agreement or document, together with all
related financing statements and stock powers, in form and substance reasonably
satisfactory to Administrative Agent and its legal counsel, executed and
delivered by any Person in connection with this Agreement to create a Lien in
favor of Lenders on any of its real or personal property, as amended, modified,
supplemented, restated, ratified, or reaffirmed; and (b) with respect to each
Bond L/C, the trust indenture entered into in connection with such Bond L/C, and
such other agreements and documents delivered by the Issuer (as defined in the
applicable Bond L/C) and the applicable Trustee, pursuant to which such Issuer’s
interest in the Trust Estate (as defined in the applicable trust indenture) and,
upon payment in full of the applicable Bonds, such Trustee’s interest in the
applicable Bond Documents, are assigned to the applicable L/C Issuer as security
for payment of such Bonds.
 
Senior Debt means Funded Debt other than Subordinated Debt.
 
Senior Subordinated Indenture means the Indenture dated as of January 29, 2004,
among VRI, as Issuer, The Bank of New York, as Trustee, and certain of VRI’s
Subsidiaries, as guarantors, as supplemented from time to time.
 
Service means the U.S. Department of Agriculture Forest Service or any successor
agency.
 
Shareholders’ Equity means, as of any date of determination for the Restricted
Companies on a consolidated basis, shareholders’ equity as of that date
determined in accordance with GAAP.
 
Similar Business means any business conducted by VRI or any of its Subsidiaries
on the Closing Date or any other recreation, leisure, and/or hospitality
business, including, without limitation, ski mountain resort operations or any
business or activity that is reasonably similar thereto, a reasonable extension,
development, or expansion thereof, or reasonably ancillary thereto.
 
Solvent means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated, or otherwise), (b) it has sufficient cash flow to enable it to pay
its Debts as they mature, and (c) it does not have unreasonably small capital to
conduct its businesses.
 
SSI means SSI Venture LLC, a Colorado limited liability company doing business
as “Specialty Sports Venture” and an Unrestricted Subsidiary of Borrower.
 
Subordinated Debt means any unsecured indebtedness for borrowed money for which
a Company is directly and primarily obligated, so long as such Debt (a) does not
have any stated maturity before the latest maturity of any part of the
Obligation, (b) has terms that are no more restrictive upon the Company than the
terms of the Loan Papers, and (c) is subordinated, upon terms satisfactory to
Administrative Agent, to the payment and collection of the Obligation; and, in
any event, Subordinated Debt includes notes, guarantees and all other
obligations now or hereafter arising under or pursuant to the Senior
Subordinated Indenture (or any other indenture that contains substantially the
same material terms as the Senior Subordinated Indenture).
 
Subordinated Notes means the 6-¾% Senior Subordinated Notes issued under the
Senior Subordinated Indenture.
 
Subsidiary means, with respect to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.
 
Summit Bonds means (a) the Summit County, Colorado, Sports Facilities Refunding
Revenue Bonds (Keystone Resorts Management, Inc. Project) Series 1990, in the
original principal amount of $20,360,000 (of which, approximately $19,000,000 is
outstanding on the date hereof), (b) the Summit County, Colorado, Sports
Facilities Refunding Revenue Bonds (Keystone Resorts Management, Inc. Project)
Series 1991, in the original principal amount of $3,000,000 ($1,500,000 of which
remains outstanding on the date hereof), and (c) refinancings of any of the
foregoing.
 
Swing Line Borrowing means a borrowing of a Swing Line Loan pursuant to Section
2.4.
 
Swing Line Lenders means, collectively, Bank of America and U.S. Bank National
Association, in their respective capacities as providers of Swing Line Loans,
and any successor swing line lender hereunder; and Swing Line Lender means any
one of the Swing Line Lenders.
 
Swing Line Loan has the meaning set forth in Section 2.4(a).
 
Swing Line Loan Notice means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, is substantially in the form of Exhibit
C-2.
 
Swing Line Note means a promissory note in substantially the form of
Exhibit A-2, and all renewals and extensions of all or any part thereof.
 
Swing Line Subfacility means a subfacility under the Agreement (the portion of
the Loans attributable to which may never exceed in the aggregate the Swing Line
Sublimit) as described in, and subject to the limitations of, Section 2.4
hereof.
 
Swing Line Sublimit means, on any date, an amount equal to the lesser of (a)
$25,000,000 and (b) the Total Commitment (as the same may be increased or
reduced in accordance with the Loan Papers).  The Swing Line Sublimit is part
of, and not in addition to, the Total Commitment.
 
Tarnes L/Cs means, collectively, the (a) $8,116,667 irrevocable transferable L/C
expiring October 31, 2005, issued by the applicable L/C Issuer to U.S. Bank
National Association and any successor thereto as Trustee under the 1999 Trust
Indenture with Eagle County, Colorado, as Issuer, relating to approximately
$10,410,000 of Eagle County, Colorado, Taxable Housing Facilities Revenue Bonds
(The Tarnes at BC, LLC Project), Series 1999A, and (b) $2,462,217 irrevocable
transferable L/C expiring May 26, 2009, issued by the applicable L/C Issuer to
U.S. Bank National Association and any successor thereto as Trustee under the
1999 Trust Indenture with Eagle County, Colorado, as Issuer, relating to
approximately $10,410,000 of Eagle County, Colorado, Taxable Housing Facilities
Revenue Bonds (The Tarnes at BC, LLC Project), Series 1999B, under the terms of
which such Trustee is, subject to the terms and conditions set forth therein,
entitled to draw up to (x) amounts sufficient to pay (i) the principal of such
Bonds when due, or (ii) the portion of the purchase price of such Bonds tendered
or deemed tendered for purchase in accordance with such Indenture and not
subsequently remarketed corresponding to the principal amount of such Bonds,
plus (y) amounts equal to approximately 35 days of accrued interest on such
Bonds at 15% per annum (with respect to Series A) and 52 days of accrued
interest on such Bonds (with respect to Series B) to pay (i) interest on such
Bonds when due, or (ii) the portion of the purchase price of such Bonds tendered
or deemed tendered for purchase in accordance with such Indenture and not
subsequently remarketed corresponding to accrued interest, as each such L/C may
be renewed, extended, increased or amended from time to time in accordance with
the Loan Papers.
 
Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees, or other charges imposed by any Governmental
Authority, including any interest, additions to tax, or penalties applicable
thereto.
 
Tenderfoot Housing L/Cs means, collectively, the (a) $5,783,125 irrevocable
transferable L/C expiring October 31, 2005, issued by the applicable L/C Issuer
to U.S. Bank National Association and any successor thereto as Trustee under the
Trust Indenture dated as of June 1, 2001 with Tenderfoot Seasonal Housing, LLC,
relating to $11,585,000 in aggregate principal amount of the Tenderfoot Seasonal
Housing, LLC Taxable Housing Facilities Notes (Tenderfoot Seasonal Housing, LLC
Project), Series 2000A, and (b) $6,012,509 irrevocable transferable L/C expiring
June 15, 2005, issued by the applicable L/C Issuer to U.S. Bank National
Association and any successor thereto as Trustee under the Trust Indenture dated
as of June 1, 2001 with Tenderfoot Seasonal Housing, LLC, relating to
$11,585,000 in aggregate principal amount of the Tenderfoot Seasonal Housing,
LLC Taxable Housing Facilities Notes (Tenderfoot Seasonal Housing, LLC Project),
Series 2000B, under the terms of which such Trustee is, subject to the terms and
conditions set forth therein, entitled to draw, with respect to such Notes, up
to (x) amounts sufficient to pay (i) the principal of such Notes when due, or
(ii) the portion of the purchase price of such Notes tendered or deemed tendered
for purchase in accordance with such Indenture corresponding to the principal
amount of such Notes, plus (y) amounts equal to approximately 35 days of accrued
interest on such Notes at 15% per annum (with respect to Series A) and 52 days
of accrued interest on such Notes (with respect to Series B) to pay (i) interest
on such Notes when due, or (ii) the portion of the purchase price of such Notes
tendered or deemed tendered for purchase which corresponds to the accrued
interest on the principal amount of such Notes, as each such L/C may be renewed,
extended, increased or amended from time to time in accordance with the Loan
Papers.
 
Termination Date means the earlier of (a) January 28, 2010, and (b) the
effective date upon which Lenders’ Commitments are otherwise canceled or
terminated.
 
Third Agreement Date means June 10, 2003, the “Closing Date” of the Third
Amended and Restated Revolving Credit and Term Loan Agreement among Borrower,
certain lenders party thereto, and Bank of America, N.A., as administrative
agent for such lenders.
 
Threshold Amount means $25,000,000.
 
Total Assets means, as of any date of determination for the Restricted Companies
on a consolidated basis, the book value of all assets of the Restricted
Companies (as determined in accordance with GAAP).
 
Total Commitment means, on any date of determination, the aggregate Commitments
of all Lenders then in effect.
 
Trustee means any Trustee designated as the beneficiary of a Bond L/C.
 
Type means any type of Loan determined with respect to the applicable interest
option.
 
Unreimbursed Amount has the meaning set forth in Section 2.3(c)(i).
 
Unrestricted Subsidiary means any existing Subsidiary or newly-formed Subsidiary
created by Borrower pursuant to Section 9.10 (which may be a partnership, joint
venture, corporation, limited liability company, or other entity) (a) which does
not own any Forest Service Permit or the stock of any Restricted Company or any
Critical Assets, (b) which has (and whose other partners, joint venturers,
members or shareholders have) no Debt or other material obligation which is
recourse to any Restricted Company or to the assets of any Restricted Company
(other than with respect to limited guarantees or other recourse agreements of
the Restricted Companies which are permitted to be incurred under this Agreement
under clauses (f) and (g) of the definition of “Permitted Debt”), and (c) which
is specifically identified in this definition or has been designated by Borrower
as an Unrestricted Subsidiary by notice to Administrative Agent under Section
9.11 hereof.  As of the Closing Date the Unrestricted Subsidiaries are Eagle
Park Reservoir Company, SSI Venture LLC, Boulder/Beaver, LLC, Colter Bay
Corporation, Gros Ventre Utility Company, Jackson Lake Lodge Corporation, Jenny
Lake Lodge, Inc., Forest Ridge Holdings, Inc., Resort Technology Partners LLC,
and RT Partners, Inc.
 
U.S. means the United States of America.
 
Vail Bonds means (a) the Eagle County, Colorado Sports Facilities Revenue
Refunding Bonds Series 1998, in the original principal amount of $41,200,000 and
(b) refinancings of any of the foregoing.
 
Vail Summit Resorts means Vail Summit Resorts, Inc. (f/k/a “Ralston Resorts,
Inc.”), a Colorado corporation and a Wholly Owned Subsidiary of Borrower.
 
VHI means Vail Holdings, Inc., a Colorado corporation and the direct owner of
Borrower.
 
VRI means Vail Resorts, Inc., a Delaware corporation and the indirect owner of
Borrower.
 
Water Rights means all water rights and conditional water rights that are
appurtenant to real property owned by the Companies or that have been used or
are intended for use in connection with the conduct of the business of the
Companies, including but not limited to (a) ditch, well, pipeline, spring and
reservoir rights, whether or not adjudicated or evidenced by any well or other
permit, (b) all rights with respect to groundwater underlying any real property
owned by the Companies, (c) any permit to construct any water well, water from
which is intended to be used in connection with such real property, and (d) all
right, title and interest of the Companies under any decreed or pending plan of
augmentation or water exchange plan.
 
Wholly Owned when used in connection with any Subsidiary means any corporation,
partnership, limited liability company, or other entity of which all of the
equity securities or other ownership interests are owned, directly or
indirectly, by VRI, Borrower, or one or more of their Wholly Owned Restricted
Subsidiaries.
 
1.2  
Number and Gender of Words.

 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)           (i)           The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Paper shall refer
to such Loan Paper as a whole and not to any particular provision thereof.
 
(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Papers in which such reference appears.
 
(iii)           The term “including” is by way of example and not limitation.
 
(iv)           The terms “documents” and “papers” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.
 
(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(d)           Section headings herein and in the other Loan Papers are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Papers.
 
1.3  
Accounting Principles.

 
(a)           Under the Loan Papers and any documents delivered thereunder,
unless otherwise stated, (i) all accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited Financial Statements
delivered pursuant to Section 9.1, (ii) all accounting principles applied in a
current period must be comparable in all material respects to those applied
during the preceding comparable period, and (iii) while VRI has any consolidated
Restricted Subsidiaries, all accounting and financial terms and compliance with
financial covenants must be on a consolidating and consolidated basis, as
applicable.
 
(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Paper, and either
Borrower or Required Lenders shall so request, Administrative Agent, Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein, and (ii) Borrower shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
 
(c)           All references herein to consolidated financial statements of VRI
and its Subsidiaries or its Restricted Subsidiaries, or to the determination of
“Adjusted EBITDA” or “Funded Debt” for VRI and its Subsidiaries or its
Restricted Subsidiaries on a consolidated basis, or any similar reference,
shall, in each case, be deemed to include each variable interest entity that VRI
is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) or is otherwise required to consolidate in accordance with GAAP;
provided, that in determining such amounts, (i) the Funded Debt and Adjusted
EBITDA of the Existing Housing Districts in respect of the Existing Housing
Bonds shall be excluded, and (ii) the Funded Debt and Adjusted EBITDA of the
Existing Metro Districts in respect of any Bonds issued prior to the Closing
Date shall be excluded.
 
1.4  
Rounding.

 
Any financial ratios required to be maintained by the Companies pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
1.5  
References to Agreements and Laws.

 
Unless otherwise expressly provided herein, (a) references to organization
documents, agreements (including the Loan Papers) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Papers, and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
 
1.6  
Times of Day.

 
Unless otherwise specified, all references herein to times of day shall be
references to central time (daylight or standard, as applicable).
 
1.7  
L/C Amounts.

 
Unless otherwise specified, all references herein to the amount of an L/C at any
time shall be deemed to mean the maximum face amount of such L/C after giving
effect to all increases thereof contemplated by such L/C, the L/C Agreement
therefor, or any other document, agreement, or instrument entered into by any
L/C Issuer and Borrower or in favor of the applicable L/C Issuer relating to
such L/C, whether or not such maximum face amount is in effect at such time.
 
SECTION 2                        
COMMITMENT.

 
2.1  
Credit Facility.

 
Subject to the provisions in the Loan Papers, each Lender hereby severally and
not jointly agrees to lend to Borrower its Commitment Percentage of one or more
Revolver Loans in an aggregate principal amount outstanding at any time up to
such Lender’s Commitment; provided that:  (i) each Revolver Loan must occur on a
Business Day and no later than the Business Day immediately preceding the
Termination Date; (ii) each Revolver Loan must be in an amount not less than (A)
$500,000 or a greater integral multiple of $100,000 (if a Base Rate Loan), or
(B) $1,000,000 or a greater integral multiple of $100,000 (if a LIBOR Loan); and
(iii) on any date of determination, after giving effect to the requested Loan,
(A) the Commitment Usage may not exceed the Total Commitment then in effect, and
(B) the aggregate Outstanding Amount of the Revolver Loans of any Lender, plus
such Lender’s Commitment Percentage of the Outstanding Amount of all L/C
Exposure, plus such Lender’s Commitment Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Commitment.  Revolver Loans
may be repaid or reborrowed from time to time in accordance with the terms and
provisions of the Loan Papers.
 
2.2  
Loan Procedure.

 
(a)           Each borrowing of Revolver Loans hereunder, conversion of Revolver
Loans from one Type to the other, and continuation of Revolver Loans that are
LIBOR Loans shall be made upon Borrower’s irrevocable notice to Administrative
Agent, which may be given by telephone.  Each such notice must be received by
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Loan of, conversion to, or continuation of Revolver
Loans that are LIBOR Loans or of any conversion of Revolver Loans that are LIBOR
Loans to Base Rate Loans, and (ii) on the requested date of any Base Rate
Loan.  Each telephonic notice by Borrower pursuant to this Section 2.2 must be
confirmed promptly by delivery to Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower.  Each
borrowing of, conversion to, or continuation of Revolver Loans that are LIBOR
Loans shall be in amounts set forth in Section 2.1.  Each Loan Notice (whether
telephonic or written) shall specify (i) whether Borrower is requesting a
Revolver Loan, a conversion of Revolver Loans from one Type to the other, or a
continuation of Revolver Loans as LIBOR Loans, (ii) the requested date of the
borrowing (such date, a “Loan Date”), conversion or continuation, as the case
may be (which shall be a Business Day), (iii) the principal amount of Revolver
Loans to be borrowed, converted or continued, (iv) the Type of Revolver Loans to
be borrowed or to which existing Revolver Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If
Borrower fails to specify a Type of Revolver Loan in a Loan Notice or if
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Revolver Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Revolver Loans that are LIBOR Loans.  If Borrower requests a
borrowing of, conversion to, or continuation of Revolver Loans that are LIBOR
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.  Administrative
Agent shall promptly notify each Lender of its receipt of any Loan Notice and
its contents.
 
(b)           Each Lender shall remit its Commitment Percentage of each
requested Revolver Loan to Administrative Agent’s principal office in Dallas,
Texas, in funds that are available for immediate use by Administrative Agent by
12:00 noon on the applicable Loan Date.  Subject to receipt of such funds,
Administrative Agent shall (unless to its actual knowledge any of the applicable
conditions precedent have not been satisfied by Borrower or waived by Required
Lenders) make such funds available to Borrower as directed in the Loan Notice;
provided however, that if on the date of such Loan Notice there are L/C
Borrowings outstanding, then the proceeds of such Revolver Loans shall be
provided, first, to the payment in full of any such L/C Borrowing, and then, to
Borrower as provided herein.
 
(c)            Unless Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Revolver Loan that such Lender will not
make available to Administrative Agent such Lender’s share of such Revolver Loan
(or, in the case of any Base Rate Loan, prior to 12:00 noon on the date of such
Base Rate Loan), Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2(b) and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Revolver Loan available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at (A)
in the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by Administrative Agent in accordance with
banking industry rules on interbank compensation, and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate
Loans.  If Borrower and such Lender shall pay such interest to Administrative
Agent for the same or an overlapping period, Administrative Agent shall promptly
remit to Borrower the amount of such interest paid by Borrower for such
period.  If such Lender pays its share of the applicable Revolver Loan to
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Revolver Loan.  Any payment by Borrower shall be without
prejudice to any claim Borrower may have against a Lender that shall have failed
to make such payment to Administrative Agent.
 
(d)           Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of Lenders or any L/C Issuer hereunder that Borrower will not
make such payment, Administrative Agent may assume that Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to Lenders or the applicable L/C Issuer, as the case may
be, the amount due.  In such event, if Borrower has not in fact made such
payment, then each Lender or the applicable L/C Issuer, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or the applicable L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.  A notice of Administrative Agent to any Lender or
Borrower with respect to any amount owing under this subsection (d) shall be
conclusive, absent manifest error.
 
(e)           The obligations of Lenders hereunder to make Loans, to fund
participations in L/Cs and Swing Line Loans, and to make payments pursuant to
Section 15.4(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation, or to make any payment under Section
15.4(c) on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation, or to make its payment under Section 15.4(c).
 
2.3  
L/C Subfacility.

 
(a)           The L/C Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.3, (1) from time to time on any Business Day during the period
from the Closing Date until the L/C Expiration Date, to issue L/Cs for the
account of Borrower, and to amend or renew L/Cs previously issued by it, in
accordance with subsection (b) below, and (2) to honor sight drafts under the
L/Cs; and (B) Lenders severally agree to participate in L/Cs issued for the
account of Borrower; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any L/C, and no Lender shall be obligated
to participate in any L/C, if as of the date of such L/C Credit Extension (after
giving effect to any proposed L/C Credit Extension on such date), (x) the
Commitment Usage would exceed the Total Commitment, (y) the aggregate
Outstanding Amount of the Revolver Loans of such Lender, plus such Lender’s
Commitment Percentage of the Outstanding Amount of all L/C Exposure, plus such
Lender’s Commitment Percentage of the Outstanding Amount of all Swing Line Loans
would exceed such Lender’s Commitment, or (z) the Outstanding Amount of the L/C
Exposure would exceed the L/C Sublimit.  Within the foregoing limits, and
subject to the terms and conditions hereof, Borrower’s ability to obtain L/Cs
shall be fully revolving; accordingly Borrower may, during the foregoing period,
obtain L/Cs to replace L/Cs that have expired or that have been drawn upon and
reimbursed.  All L/Cs existing on the Closing Date and set forth on Part A of
Schedule 2.3 shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
 
(ii)           Neither L/C Issuer shall be under any obligation to issue any L/C
if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable L/C
Issuer from issuing such L/C, or any Law applicable to the applicable L/C Issuer
or any request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the applicable L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such L/C in particular or shall impose upon the
applicable L/C Issuer with respect to such L/C any restriction, reserve or
capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the
applicable L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;
 
(B)           subject to Section 2.3(b)(iii), the expiry date of such requested
L/C would occur more than thirteen months after the date of issuance or last
renewal, unless Required Lenders have approved such expiry date or unless the
requested L/C is a Bond L/C, in which case the Bond L/C will expire in
accordance with the terms set forth in the applicable Bond L/C as approved by
the applicable L/C Issuer and Administrative Agent in accordance with Section
2.3(j);
 
(C)           the expiry date of such requested L/C would occur after the L/C
Expiration Date, unless Required Lenders have approved such expiry date;
 
(D)           the issuance of such L/C would violate one or more policies of the
applicable L/C Issuer; or
 
(E)           such L/C is to be denominated in a currency other than Dollars.
 
(iii)           Neither L/C Issuer shall be under any obligation to amend any
L/C if (A) such L/C Issuer would have no obligation at such time to issue such
L/C in its amended form under the terms hereof, or (B) the beneficiary of such
L/C does not accept the proposed amendment to such L/C.
 
(b)           Procedures for Issuance and Amendment of Letters of
Credit:  Auto-Extension Letters of Credit.
 
(i)           Each L/C shall be issued or amended, as the case may be, upon the
request of Borrower delivered to the applicable L/C Issuer (with a copy to
Administrative Agent) in the form of an L/C Agreement, appropriately completed
and signed by a Responsible Officer of Borrower.  Such L/C Agreement must be
received by the applicable L/C Issuer and Administrative Agent not later than
11:00 a.m. at least two Business Days (or such later date and time as the
applicable L/C Issuer may agree in a particular instance in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may
be.  In the case of a request for an initial issuance of an L/C, such L/C
Agreement shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested L/C (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the applicable L/C Issuer (or, in the
case of the Bond L/Cs, the applicable L/C Issuer or Administrative Agent) may
require.  In the case of a request for an amendment of any outstanding L/C, such
L/C Agreement shall specify in form and detail satisfactory to the applicable
L/C Issuer (A) the L/C to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable L/C Issuer (or, in the case of the Bond
L/Cs, the applicable L/C Issuer or Administrative Agent) may require.
 
(ii)           Promptly after receipt of any L/C Agreement, the applicable L/C
Issuer will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such L/C Agreement from Borrower
and, if not, such L/C Issuer will provide Administrative Agent with a copy
thereof.  Upon receipt by the applicable L/C Issuer of confirmation from
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue an L/C for the
account of Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with such L/C Issuer's usual and customary business
practices.  Immediately upon the issuance of each L/C, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such L/C in an amount equal to
such Lender’s Commitment Percentage of the amount of such L/C.
 
(iii)           If  Borrower so requests in any applicable L/C Agreement, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue
an L/C that has automatic extension provisions (each, an “Auto-Extension L/C”);
provided that any such Auto-Extension L/C must permit the applicable L/C Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such L/C) by giving prior notice to the
beneficiary thereof not later than a day (the “Nonextension Notice Date”) in
each such twelve-month period to be agreed upon at the time such L/C is
issued.  Unless otherwise directed by the applicable L/C Issuer, Borrower shall
not be required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension L/C has been issued, Lenders shall be deemed
to have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such L/C at any time to an expiry date not later than the L/C
Expiration Date; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
have no obligation at such time to issue such L/C in its extended form under the
terms hereof (by reason of the provisions of Section 2.3(a)(ii) or otherwise),
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Nonextension Notice Date
(1) from  Administrative Agent that Required Lenders have elected not to permit
such extension or (2) from Administrative Agent, any Lender, or Borrower that
one or more of the applicable conditions specified in Section 7.2 is not then
satisfied.
 
(iv)           Promptly after its delivery of any L/C or any amendment to an L/C
to an advising bank with respect thereto or to the beneficiary thereof, the
applicable L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such L/C or amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any L/C of any notice of a
drawing under such L/C, the applicable L/C Issuer shall notify Borrower and
Administrative Agent thereof.  Not later than 11:00 a.m. on the date of any
payment by the applicable L/C Issuer under an L/C (each such date, an “Honor
Date”), Borrower shall reimburse such L/C Issuer through Administrative Agent in
an amount equal to the amount of such drawing.  If Borrower fails to so
reimburse such L/C Issuer by such time, Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Commitment
Percentage thereof.  In such event, Borrower shall be deemed to have requested a
Base Rate Loan hereunder to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.1 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Total Commitment and the conditions set
forth in Section 7.2 (other than the delivery of a Loan Notice).  Any notice
given by any L/C Issuer or Administrative Agent pursuant to this Section
2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
(ii)           Each Lender (including any Lender acting as an L/C Issuer) shall
upon any notice pursuant to Section 2.3(c)(i) make funds available
to  Administrative Agent for the account of the applicable L/C Issuer at
Administrative Agent’s Office in an amount equal to its Commitment Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by Administrative Agent; whereupon, subject to the provisions of
Section 2.3(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan hereunder to Borrower in such
amount.  Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.
 
(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolver Loan because the conditions set forth in Section 7.2
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Lender’s payment to Administrative Agent for
the account of the applicable L/C Issuer pursuant to Section 2.3(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing in
satisfaction of its participation obligation under this Section 2.3.
 
(iv)           Until each Lender funds its portion of a Revolver Loan or
participation in an L/C Borrowing pursuant to this Section 2.3(c) to reimburse
the applicable L/C Issuer for any amount drawn under any L/C, interest in
respect of such Lender’s Commitment Percentage of such amount shall be solely
for the account of the applicable L/C Issuer.
 
(v)           Each Lender’s obligation to reimburse the L/C Issuers for amounts
drawn under L/Cs (whether by making a Revolver Loans or funding its
participation in an L/C Borrowing), as contemplated by this Section 2.3(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable L/C Issuer,
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Potential Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolver Loans pursuant to this
Section 2.3(c) is subject to the conditions set forth in Section 7.2 (other than
delivery by Borrower of a Loan Notice).  No funding of a participation in an L/C
Borrowing shall relieve or otherwise impair the obligation of Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any L/C, together with interest as provided herein.
 
(vi)           If any Lender fails to make available to Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.3(c) by the time
specified in Section 2.3(c)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  A certificate of the applicable L/C Issuer submitted to
any Lender (through Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
 
(d)           Repayment of Participations.
 
(i)           At any time after an L/C Issuer has made a payment under any L/C
and has received from any Lender such Lender’s funding of its participation in
the related L/C Borrowing in accordance with Section 2.3(c), if Administrative
Agent receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Commitment Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participation
in the L/C Borrowing was outstanding) in the same funds as those received by
Administrative Agent.
 
(ii)           If any payment received by Administrative Agent for the account
of any L/C Issuer pursuant to Section 2.3(c)(i) is required to be returned under
any of the circumstances described in Section 15.12 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Lender shall pay to Administrative Agent for the account of the applicable L/C
Issuer its Commitment Percentage thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
 
(e)           Obligations Absolute. The obligation of Borrower to reimburse the
applicable L/C Issuer for each drawing under each L/C and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i)           any lack of validity or enforceability of such L/C, this
Agreement, or any other agreement or instrument relating thereto;
 
(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that Borrower may have at any time against any beneficiary or any
transferee of such L/C (or any Person for whom any such beneficiary or any such
transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such L/C or any agreement or instrument relating thereto, or any unrelated
transaction;
 
(iii)           any draft, demand, certificate or other document presented under
such L/C proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such L/C;
 
(iv)           any payment by the applicable L/C Issuer under such L/C against
presentation of a draft or certificate that does not strictly comply with the
terms of such L/C; or any payment made by the applicable L/C Issuer under such
L/C to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such L/C, including any arising in connection with any proceeding
under any Debtor Relief Law; or
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower.
 
Borrower shall promptly examine a copy of each L/C and each amendment thereto
that is delivered to it and, in the event of any claim of noncompliance with
Borrower’s instructions or other irregularity, Borrower will immediately notify
the applicable L/C Issuer.  Borrower shall be conclusively deemed to have waived
any such claim against the applicable L/C Issuer and its correspondents unless
such notice is given as aforesaid.
 
(f)           Role of L/C Issuers Each Lender and Borrower agree that, in paying
any drawing under an L/C, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the L/C) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of the L/C Issuers, any Related
Party of the Administrative Agent, or any of the respective correspondents,
participants, or assignees of the L/C Issuers shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of Lenders or Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any L/C or L/C Agreement.  Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any L/C; provided, however, that this assumption is not
intended to, and shall not, preclude Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at Law or under
any other agreement.  None of the L/C Issuers, any Related Party of the
Administrative Agent, or any of the respective correspondents, participants, or
assignees of any L/C Issuer shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.3(e); provided,
however, that anything in such clauses to the contrary notwithstanding, Borrower
may have a claim against an L/C Issuer, and an L/C Issuer may be liable
to  Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by  Borrower which Borrower
proves were caused by such L/C Issuer's willful misconduct or gross negligence
or such L/C Issuer's willful failure to pay under any L/C after the presentation
to it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of an L/C.  In furtherance and not in limitation
of the foregoing, an L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and an L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign an L/C or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g)           Cash Collateral.
 
(i)           Upon the request of Administrative Agent, (A) if an L/C Issuer has
honored any full or partial drawing request under any L/C and such drawing has
resulted in an L/C Borrowing, then Borrower shall immediately Cash Collateralize
the L/C Borrowing in an amount equal to  such L/C Borrowing, or (B) if, as of
the L/C Expiration Date, any L/C may for any reason remain outstanding and
partially or wholly undrawn, then Borrower shall immediately Cash Collateralize
the L/C Exposure in an amount equal to such L/C Exposure determined as of the
L/C Expiration Date.  For purposes hereof, “Cash Collateralize” means to pledge
and deposit with or deliver to Administrative Agent, for the benefit of the L/C
Issuers and Lenders, as collateral for the L/C Exposure, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to
Administrative Agent and the L/C Issuers (which documents are hereby consented
to by Lenders).  Derivatives of such term have corresponding
meanings.   Borrower hereby grants to Administrative Agent, for the benefit of
the L/C Issuers and Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing.  Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.
 
(ii)           If at any time (A) the L/C Exposure exceeds the L/C Sublimit or
(B) the Commitment Usage exceeds the Total Commitment (after giving effect to
all prepayments required under Section 3.2(d)), then Borrower shall immediately
Cash Collateralize the L/C Exposure in an amount equal to the greater of (x) the
amount by which the L/C Exposure exceeds the L/C Sublimit, or (y) the amount by
which the Commitment Usage exceeds the Total Commitment.
 
(iii)           Notwithstanding any provision to the contrary in any Bond
Document, all Bonds (including, without limitation, “Repurchased Bonds” as
defined in the Bond Documents) issued to or held for the benefit of any L/C
Issuer (or other designee) shall be held as Cash Collateral securing
reimbursement obligations under the related Bond L/C (including, without
limitation, any L/C Borrowing).
 
(h)           Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable L/C Issuer and Borrower when an L/C is issued (including any such
agreement applicable to any L/C set forth on Part A of Schedule 2.3), (i) the
rules of the ISP shall apply to each standby L/C and each Bond L/C, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits (“UCP”), as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial L/C.
 
(i)           Conflict with L/C Agreement.  In the event of any conflict between
the terms hereof and the terms of any L/C Agreement, the terms hereof shall
control.
 
(j)           Bond L/Cs.  Notwithstanding any provision to the contrary set
forth in this Section 2.3:
 
(i)           (A)           The Bond L/Cs shall be subject to the terms and
conditions of this Agreement and applicable Law; provided however, that (1) such
Bond L/Cs may have expiration dates later than thirteen months from the date of
issuance, so long as such date is not later than the L/C Expiration Date; and
(2) the terms of such Bond L/Cs must be acceptable to the applicable L/C Issuer
and Administrative Agent, and, (I) subject to the provisions of Section
2.3(j)(ii) and 2.3(j)(iii), may provide for the reinstatement of drawn portions
of the Bond L/C, whether or not reimbursement has been received (which may have
the effect of increasing the amount of such Bond L/C), (II) may provide for
automatic extensions thereof, so long as such terms comply with the auto
extension provisions set forth in Section 2.3(b)(iii) hereof, and (III) may
contain provisions whereby the applicable L/C Issuer is granted certain Rights
in collateral and voting Rights under the related Bond Documents, which Rights
are expressly assigned by the applicable L/C Issuer to Administrative Agent for
the benefit of Lenders pursuant to Section 2.3(j)(iv) herein.
 
(B)           Borrower may request that an L/C Issuer issue Bond L/Cs by
providing at least 30 days prior written notice of such request to the
applicable L/C Issuer, and by delivering a certificate at least 30 days prior to
the issuance of any Bond L/C to Administrative Agent demonstrating the
Companies’ pro forma compliance with the financial covenants set forth in
Section 11.1 herein, after giving effect to the issuance of any such Bonds and,
without duplication, any Debt incurred by Borrower or any Company in support
thereof, and certifying that no Default or Potential Default exists or would
result after giving effect thereto.
 
(ii)           In the event that the proceeds of any drawing under any Bond L/C
are used to pay the purchase price of Bonds tendered or deemed tendered by the
owner thereof pursuant to the related Bond Documents (such drawing, including
the drawing of any accrued interest on the tendered Bonds, a “Bond Purchase
Drawing”), then the stated amount of such Bond L/C will be temporarily reduced
by the amount of such drawing, subject to automatic reinstatement (whether or
not reimbursement for any drawings thereunder has been received or the
conditions set forth in Section 7.2 have been satisfied, and without further
approval from Lenders) pursuant to the provisions of the applicable Bond L/C by
an amount equal to the Bond Purchase Drawing, so long as (A) the applicable L/C
Issuer (or Administrative Agent, as assignee of such L/C Issuer) has been
properly accounted for on the securities depository’s records as the beneficial
owner of such Bonds purchased with the proceeds (or portion thereof) of the Bond
L/C, or (B) such Bonds have been delivered to the appropriate custodian and
registered as directed by such L/C Issuer (or Administrative Agent, as assignee
of such L/C Issuer), or (c) to the extent provided for in the applicable Bond
L/C, such Bonds have been remarketed in accordance with the terms of the
applicable Bond Documents and released by the applicable L/C Issuer; provided
however, that if the repurchased Bonds are not transferred to such L/C Issuer
(or Administrative Agent, as assignee of such L/C Issuer) as required in clauses
(A) and (B) preceding, then the applicable L/C Issuer shall notify
Administrative Agent (who shall subsequently notify Lenders) of such
failure.  Unless otherwise directed by Required Lenders, the applicable L/C
Issuer shall then deliver notice to the applicable Trustee prior to the fifth
Business Day after any such Bond Purchase Drawing that the amount of such
drawing will not be reinstated.
 
(iii)           If the interest portion of any Bond L/C is drawn by the
applicable Trustee to make scheduled interest payments on the outstanding
principal amount of the Bonds, then the stated amount of such Bond L/C will be
temporarily reduced by the amount of such drawing, subject to automatic
reinstatement of the interest portion of such Bond L/C (whether or not
reimbursement for any drawings thereunder has been received or the conditions
set forth in Section 7.2 have been satisfied, and without further approval from
Lenders) pursuant to the provisions of the applicable Bond L/C.  Subject to
compliance with Section 2.3(b) herein, the stated amount of the related Bond L/C
may be increased as required by the related Bond Documents (to reflect an
increase in the maximum rate of interest or number of days of accrued interest
covered by such Bond L/C or otherwise).
 
(iv)           All liens and security interests securing reimbursement
obligations and other obligations owed to the applicable L/C Issuer of any Bond
L/C under the related Bond Documents (including, without limitation, any L/C
Borrowing), any rights in and to any Bonds or other certificates of indebtedness
issued to such L/C Issuer under the related Bond Documents, and any voting
rights or other rights created in favor of such L/C Issuer under or pursuant to
or in connection with any related Bond Documents (collectively, the “Bond
Rights”), now or hereafter existing in favor of such L/C Issuer, are hereby
assigned and conveyed by the applicable L/C Issuer to Administrative Agent for
the ratable benefit of Lenders.  Notwithstanding anything to the contrary set
forth in any Bond L/C, any Bonds or certificates of indebtedness purchased from
the owner thereof by the applicable Trustee with funds received pursuant to a
drawing under any Bond L/C shall be registered in the name of Administrative
Agent and shall be delivered to or held by Administrative Agent or such other
entity as may be specified by the applicable L/C Issuer and approved by
Administrative Agent in a written instrument delivered to the applicable
Trustee, for the benefit of the applicable L/C Issuer, Administrative Agent, and
the other Lenders.  Each L/C Issuer of a Bond L/C agrees to execute all such
other assignments, conveyances, financing statements, and other documents
required by Administrative Agent to effect the requirements of this Section
2.3(j)(iv); provided that, Lenders, Administrative Agent, and such L/C Issuer
agree that in the event any Bonds or certificates of indebtedness are issued to
such L/C Issuer (or Administrative Agent as the assignee of such L/C Issuer) as
a result of a drawing by the applicable Trustee under the Bond L/C for which
such L/C Issuer is not immediately reimbursed, and subsequently the Bonds are
remarketed and such L/C Issuer is reimbursed for all amounts so advanced (which
reimbursement may be a repayment of any Loan disbursed by Lenders as payment of
the related L/C reimbursement obligations under Section 2.3(c) or a repayment of
an L/C Borrowing), then any Bonds or certificates of indebtedness shall be
released by Administrative Agent and delivered to such Trustee without any
further authorization from Lenders or such L/C Issuer.
 
(v)           To the extent Rights (including, without limitation, voting
rights, rights to provide notice and elect remedies, and rights to approve
waivers, consents, or amendments of the related Bond Documents) are created in
favor of the L/C Issuers of any Bond L/C, such Rights (other than ministerial,
non discretionary Rights) may only be exercised with the consent, or in
accordance with the directions, of Required Lenders.
 
(vi)           In the event of any conflict between the terms and provisions of
this Section 2.3 relating to Bond L/Cs and the terms and provisions of any Loan
Paper relating to L/Cs (other than Bond L/Cs), the terms and provisions of this
Section 2.3 shall control.
 
(k)           L/Cs Issued for Subsidiaries.  Notwithstanding that an L/C issued
or outstanding hereunder is in support of any obligations of, or is for the
account of, a Subsidiary of Borrower or a Metro District, Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such L/C.  Borrower hereby acknowledges that the issuance of L/Cs
for the account of Subsidiaries of Borrower or a Metro District inures to the
benefit of Borrower, and that Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.
 
2.4  
Swing Line Loans.

 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, each Swing Line Lender agrees (severally, not jointly), in reliance upon
the agreements of the other Lenders set forth in this Section 2.4, to make loans
(each such loan, a “Swing Line Loan”) to Borrower from time to time on any
Business Day prior to the Termination Date, notwithstanding the fact that such
Swing Line Loans, when aggregated with the Commitment Percentage of the
Outstanding Amount of Revolver Loans and L/C Exposure of such Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the aggregate
Outstanding Amount of all Swing Line Loans made by the Swing Line Lenders shall
not exceed the Swing Line Sublimit, (ii) the Commitment Usage shall not exceed
the Total Commitment, and (iii) the aggregate Outstanding Amount of the Revolver
Loans of any Lender, plus such Lender’s Commitment Percentage of the Outstanding
Amount of all L/C Exposure, plus such Lender’s Commitment Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, Borrower
may borrow under this Section 2.4, prepay under Section 3.2, and reborrow under
this Section 2.4.  Each Swing Line Loan shall be a Daily Floating LIBOR
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable Swing Line Lender a risk participation in such Swing Line Loan in
an amount equal to the product of such Lender’s Commitment Percentage times the
amount of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon Borrower’s irrevocable notice to either Swing Line Lender and
Administrative Agent, which may be given by telephone. Each such notice must be
received by the applicable Swing Line Lender and Administrative Agent not later
than 12:00 noon  on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $1,000,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to such Swing Line Lender and
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower.  Promptly after
receipt by the applicable Swing Line Lender of any telephonic Swing Line Loan
Notice, such Swing Line Lender will confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has also received such Swing
Line Loan Notice and, if not, such Swing Line Lender will notify Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless such Swing
Line Lender has received notice (by telephone or in writing) from Administrative
Agent (including at the request of any Lender) prior to 1:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing such Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.4(a), or (B) that one or more of the
applicable conditions specified in Section 7 is not then satisfied, then,
subject to the terms and conditions hereof, such Swing Line Lender will, not
later than 2:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to Borrower.
 
(c)           Refinancing of Swing Line Loans.
 
(i)           Each Swing Line Lender, as applicable, at any time in its sole and
absolute discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes each Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender's Commitment Percentage
of the Outstanding Amount of the Swing Line Loans owed to such Swing Line
Lender.  Such request shall be made in writing (which written request shall be
deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.2, without regard to the minimum and multiples
specified in Section 2.1 for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Total Commitment and the conditions set
forth in Section 7.2.  The applicable Swing Line Lender shall furnish Borrower
with a copy of the applicable Loan Notice promptly after delivering such notice
to Administrative Agent.  Each Lender shall make an amount equal to its
Commitment Percentage of the amount specified in such Loan Notice available to
Administrative Agent in immediately available funds for the account of the
applicable Swing Line Lender at Administrative Agent’s Office not later than
12:00 noon on the day specified in such Loan Notice, whereupon, subject to
Section 2.4(c)(ii), each Lender that so makes funds available shall be deemed to
have made a Base Rate Loan to Borrower in such amount.  Administrative Agent
shall remit the funds so received to the applicable Swing Line Lender.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by a
Revolver Loan in accordance with Section 2.4(c)(i), the request for Base Rate
Loans submitted by the applicable Swing Line Lender as set forth herein shall be
deemed to be a request by such Swing Line Lender that each Lender fund its risk
participation in the relevant Swing Line Loans and each Lender’s payment to
Administrative Agent for the account of such Swing Line Lender pursuant to
Section 2.4(c)(i) shall be deemed payment in respect of such participation.
 
(iii)           If any Lender fails to make available to Administrative Agent
for the account of the applicable Swing Line Lender any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.4(c)
by the time specified in Section 2.4(c)(i), such Swing Line Lender shall be
entitled to recover from such Lender (acting through Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Swing Line Lender at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such Swing Line Lender in accordance
with banking industry rules on interbank compensation.  A certificate of such
Swing Line Lender submitted to any Lender (through Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
 
(iv)           Each Lender’s obligation to make Revolver Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section 2.4(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense, or
other right which such Lender may have against the applicable Swing Line Lender,
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Potential Default, or (C) any other occurrence,
event, or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolver Loans pursuant to this
Section 2.4(c) is subject to the conditions set forth in Section 7.2.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of Borrower to repay Swing Line Loans, together with interest as provided
herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Commitment Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by such Swing Line Lender.
 
(ii)           If any payment received by the applicable Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by such Swing Line Lender under any of the circumstances described in
Section 15.12 (including pursuant to any settlement entered into by such Swing
Line Lender in its discretion), each Lender shall pay to such Swing Line Lender
its Commitment Percentage thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  Administrative
Agent will make such demand upon the request of such Swing Line Lender.  The
obligations of Lenders under this clause shall survive the payment in full of
the Obligation and the termination of this Agreement.
 
(e)           Interest for Account of Swing Line Lenders.  Each Swing Line
Lender shall be responsible for invoicing Borrower for interest on its
respective Swing Line Loans.  Until each Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.4 to refinance such Lender’s Commitment
Percentage of any Swing Line Loan, interest in respect of such Commitment
Percentage of such Swing Line Loan shall be solely for the account of the
applicable Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lenders.  Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.
 
2.5  
Increase in Total Commitment.

 
(a)           Request for Increase.  Provided there exists no Default or
Potential Default, upon notice to Administrative Agent (which shall promptly
notify Lenders), Borrower may, from time to time, request an increase in the
Total Commitment up to a maximum Total Commitment of $500,000,000; provided,
that any such request for an increase shall be in a minimum amount of
$10,000,000, and greater integral multiples of $500,000 thereof.
 
 
(b)           Additional Lenders.  To achieve the full amount of a requested
increase and subject to the approval of Administrative Agent, each L/C Issuer,
and each Swing Line Lender (which approvals shall not be unreasonably withheld),
Borrower may (i) invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance satisfactory to Administrative
Agent and its counsel (each, a “Joinder Agreement”), or (ii) request one or more
Lenders to increase their respective Commitments hereunder, but each such Lender
shall not be deemed to have agreed to increase its Commitment unless such Lender
notifies Administrative Agent prior to any deadline specified by Borrower (in
consultation with Administrative Agent) of its agreement to increase its
Commitment and the amount thereof.
 
(c)           Effective Date and Allocations.  If the Total Commitment is
increased in accordance with this Section, Administrative Agent and Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  Administrative Agent shall promptly notify
Borrower and Lenders (including, without limitation, any Eligible Assignee
becoming a Lender as of such Increase Effective Date) of the final allocation of
such increase and the Increase Effective Date.
 
(d)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, Borrower shall deliver to Administrative Agent:
 
(i)           with respect to any Lender requesting a Note, such Note executed
by Borrower;
 
(ii)           Joinder Agreements executed by Borrower, Administrative Agent,
and each Eligible Assignee becoming a new Lender hereunder pursuant to Section
2.5(c) hereof, together with a completed Administrative Questionnaire; and
 
(iii)           a certificate of each Company dated as of the Increase Effective
Date signed by a Responsible Officer of Borrower and each Guarantor (i)
certifying and attaching the resolutions adopted by each such entity approving
or consenting to such increase, and (ii) in the case of Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Section 8 and the other Loan Papers are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Default or
Potential Default exists or would result therefrom.  Borrower shall prepay any
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 4.5) to the extent necessary to keep the
outstanding Loans ratable with any revised Commitment Percentages arising from
any nonratable increase in the Commitments under this Section.
 
(e)           Conflicting Provisions.  This Section shall supersede any
provisions in Sections 3.11 or 15.9 to the contrary.
 
SECTION 3                        
TERMS OF PAYMENT.

 
3.1  
Notes and Payments.

 
(a)           The Loans made by each Lender and any L/C Credit Extension shall
be evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans or L/C Credit Extension made by
Lenders to Borrower and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of Borrower hereunder to pay any amount owing with respect to the
Obligation.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error.  Upon the request of any Lender or
either Swing Line Lender, as the case may be, made through Administrative Agent,
Borrower shall promptly execute and deliver to such Lender (through
Administrative Agent) a Note (or in the case of a Swing Line Lender, a Swing
Line Note), which shall evidence such Lender’s Loans (or in the case of a Swing
Line Lender, such Swing Line Lender’s Swing Line Loan) in addition to such
account or records.  Each Lender (or Swing Line Lender, as the case may be) may
attach schedules to its Note (or Swing Line Note, as the case may be) and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
 
(b)           In addition to the accounts and records referred to in clause (a)
herein, each Lender and  Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in L/Cs.  In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.
 
(c)           Borrower must make each payment on the Obligation, without
condition or deduction for any counterclaim, defense, recoupment or setoff.  All
payments by Borrower hereunder shall be made in Dollars to Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at
Administrative Agent’s principal office in Dallas, Texas, in funds that will be
available for immediate use by Administrative Agent by 1:00 p.m. on the day due;
otherwise, but subject to Section 3.8, those funds continue to accrue interest
as if they were received on the next Business Day.  Administrative Agent shall
promptly distribute to each Lender its Commitment Percentage (or other payment
share as provided herein) of such payment to which that Lender is entitled on
the same day Administrative Agent receives the funds from Borrower if
Administrative Agent receives the payment before 1:00 p.m., and otherwise before
1:00 p.m. on the following Business Day.  If and to the extent that
Administrative Agent does not make payments to Lenders when due, unpaid amounts
shall accrue interest at the Federal Funds Rate from the due date until (but not
including) the payment date.
 
3.2  
Interest and Principal Payments; Prepayments; Voluntary Commitment Reductions.

 
(a)           Accrued interest on each Revolver Loan that is a LIBOR Loan is due
and payable on the last day of its Interest Period.  If any Interest Period with
respect to a Revolver Loan that is a LIBOR Loan is a period greater than three
months, then accrued interest is also due and payable on the date three months
after the commencement of the Interest Period.  Accrued interest on each Base
Rate Loan and each Swing Line Loan is due and payable on each Quarterly Date and
on the Termination Date.
 
(b)           The Principal Debt is due and payable on the Termination Date.
 
(c)           Borrower shall repay the outstanding principal amount of each
Swing Line Loan on the earlier to occur of (i) the date that is ten (10)
Business Days after such Loan is made, and (ii) the Termination Date.
 
(d)           If the Commitment Usage ever exceeds the Total Commitment, or if
the aggregate unpaid principal amount of all outstanding Swing Line Loans ever
exceeds the Swing Line Commitment, then Borrower shall immediately prepay Loans
and/or Cash Collateralize the L/C Exposure in an aggregate amount equal to such
excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Exposure pursuant to this Section 3.2(d) unless, after
prepayment in full of the Loans, the Commitment Usage exceeds the Total
Commitment then in effect.
 
(e)           Without premium or penalty and upon giving at least two Business
Days prior written and irrevocable notice to Administrative Agent (who shall
promptly notify Lenders of its receipt of such notice and its contents),
Borrower may terminate all or reduce part of the unused portion of the Total
Commitment.  Each partial reduction (unless the remaining portion of such
commitment is less) must be in an amount of not less than $5,000,000 or a
greater integral multiple of $1,000,000, and shall be ratable among all Lenders
according to their respective Commitment Percentages.  Once terminated or
reduced, such commitments may not be reinstated or increased.  Borrower shall
not terminate or reduce the Total Commitment if, after giving effect thereto and
to any concurrent prepayments hereunder, the Commitment Usage would exceed the
Total Commitment.  If, after giving effect to any reduction of the Total
Commitment, the L/C Sublimit, or the Swing Line Sublimit, exceeds the amount of
the Total Commitment, such sublimits shall be automatically reduced by the
amount of such excess.  Administrative Agent will promptly notify Lenders of any
such notice of termination or reduction of the Total Commitment.
 
(f)           Borrower may voluntarily prepay all or any part of the Principal
Debt (other than Principal Debt under the Swing Line Subfacility, which may be
prepaid in accordance with clause (g) below) at any time without premium or
penalty, subject to the following conditions:
 
(i)           Administrative Agent must receive Borrower’s written payment
notice (which shall specify (1) the payment date, and (2) the Type and amount of
the Loan(s) to be paid; such notice shall constitute an irrevocable and binding
obligation of Borrower to make a payment on the designated date) by 11:00 a.m.
on (x) the first Business Day preceding the date of payment of a Revolver Loan
that is a LIBOR Loan, and (y) the date of payment of a Base Rate Loan;
 
(ii)           each partial payment must be in a minimum amount of at least
$500,000 if a Base Rate Loan or $1,000,000 if a Revolver Loan that is a LIBOR
Loan or, in either case, a greater integral multiple of $100,000;
 
(iii)           all accrued interest on the principal amount so to be prepaid
must also be paid in full on the date of payment;
 
(iv)           Borrower shall pay any related Funding Loss upon demand; and
 
(v)           unless a Default or Potential Default has occurred and is
continuing (or would arise as a result thereof), any prepayment of the Principal
Debt may be reborrowed by Borrower, subject to the terms and conditions of the
Loan Papers.
 
Administrative Agent will promptly notify each Lender of its receipt of a
payment notice from Borrower, and of the amount of such Lender’s Commitment
Percentage of such prepayment.
 
(g)           Borrower may, upon notice to the applicable Swing Line Lender
(with a copy to Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans owed to such Swing Line Lender, in whole or
in part without premium or penalty; provided, that (i) such notice must be
received by the applicable Swing Line Lender and Administrative Agent not later
than 12:00 noon on the date of the prepayment, and (ii) any such prepayment
shall be in a minimum principal amount of $100,000, or a greater integral
multiple thereof.  Each such notice shall specify the date and amount of such
prepayment.  Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
3.3  
Interest Options.

 
Except where specifically otherwise provided, (a) Revolver Loans bear interest
at an annual rate equal to the lesser of (i) the Base Rate plus the Applicable
Margin or LIBOR plus the Applicable Margin for the Interest Period, if any,
selected by Borrower (in each case as designated or deemed designated by
Borrower), as the case may be, and (ii) the Maximum Rate, and (b) Swing Line
Loans bear interest at an annual rate equal to the lesser of (i) Daily Floating
LIBOR plus the Applicable Margin and (ii) the Maximum Rate.  Each change in the
Base Rate, Daily Floating LIBOR, and the Maximum Rate is effective, without
notice to Borrower or any other Person, upon the effective date of change.
 
3.4  
Quotation of Rates.

 
A Responsible Officer of Borrower may call Administrative Agent before
delivering a Loan Notice or Swing Line Loan Notice to receive an indication of
the interest rates then in effect, but the indicated rates do not bind
Administrative Agent or Lenders or affect the interest rate that is actually in
effect when Borrower delivers its Loan Notice or Swing Line Loan Notice or on
the Loan Date.
 
3.5  
Default Rate.

 
While any Default exists, Borrower shall pay interest on the Principal Debt at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.  If any amount (other than
principal of any Loan) payable by Borrower under any Loan Paper is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration, or otherwise, then upon the request of Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.  Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.
 
3.6  
Interest Recapture.

 
If the designated interest rate applicable to any Loan exceeds the Maximum Rate,
the interest rate on that Loan is limited to the Maximum Rate, but any
subsequent reductions in the designated rate shall not reduce the interest rate
thereon below the Maximum Rate until the total amount of accrued interest equals
the amount of interest that would have accrued if that designated rate had
always been in effect.  If at maturity (stated or by acceleration), or at final
payment of the Notes, the total interest paid or accrued is less than the
interest that would have accrued if the designated rates had always been in
effect, then, at that time and to the extent permitted by Law, Borrower shall
pay an amount equal to the difference between (a) the lesser of the amount of
interest that would have accrued if the designated rates had always been in
effect and the amount of interest that would have accrued if the Maximum Rate
had always been in effect, and (b) the amount of interest actually paid or
accrued on the Notes.
 
3.7  
Interest Calculations.

 
All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 3.1(c), bear interest for one day.
 
3.8  
Maximum Rate.

 
Regardless of any provision contained in any Loan Paper or any document related
thereto, no Lender is entitled to contract for, charge, take, reserve, receive
or apply, as interest on all or any part of the Obligation any amount in excess
of the Maximum Rate, and, if Lenders ever do so, then any excess shall be
treated as a partial payment of principal and any remaining excess shall be
refunded to Borrower.  In determining if the interest paid or payable exceeds
the Maximum Rate, Borrower and Lenders shall, to the maximum extent permitted
under applicable Law, (a) treat all Loans as but a single extension of credit
(and Lenders and Borrower agree that is the case and that provision in this
Agreement for multiple Loans is for convenience only), (b) characterize any
nonprincipal payment as an expense, fee or premium rather than as interest, (c)
exclude voluntary payments and their effects, and (d) amortize, prorate,
allocate and spread the total amount of interest throughout the entire
contemplated term of the Obligation.  However, if the Obligation is paid in full
before the end of its full contemplated term, and if the interest received for
its actual period of existence exceeds the Maximum Amount, Lenders shall refund
any excess (and Lenders shall not, to the extent permitted by Law, be subject to
any penalties provided by any Laws for contracting for, charging, taking,
reserving or receiving interest in excess of the Maximum Amount).
 
3.9  
Interest Periods.

 
When Borrower requests LIBOR for Revolver Loans, Borrower may elect the
applicable Interest Period.  No more than ten (10) LIBOR Interest Periods may be
in effect at one time.
 
3.10  
Order of Application.

 
(a)           If no Default or Potential Default exists, payments and
prepayments of the Obligation shall be applied first to fees then due, second to
accrued interest then due and payable on the Principal Debt, and then to the
remaining Obligation in the order and manner as Borrower may direct.
 
(b)           If a Default or Potential Default exists, any payment or
prepayment (including proceeds from the exercise of any Rights) shall be applied
to the Obligation in the following order:  (i) to the payment of all fees,
expenses, and indemnities for which Administrative Agent has not been paid or
reimbursed in accordance with the Loan Papers; (ii) to the ratable payment of
all fees, expenses, and indemnities (other than L/C fees set forth in Section
5.3 hereof (collectively, “L/C Fees”)) for which Lenders have not been paid or
reimbursed in accordance with the Loan Papers (as used in this clause (ii), a
“ratable payment” for any Lender shall be, on any date of determination, that
proportion which the portion of the total fees, expenses, and indemnities owed
to such Lender bears to the total aggregate fees, expenses, and indemnities owed
to all Lenders on such date of determination); (iii) to the ratable payment of
accrued and unpaid interest on the Principal Debt and L/C Fees (as used in this
clause (iii), “ratable payment” means, for any Lender, on any date of
determination, that proportion which the accrued and unpaid interest on the
Principal Debt owed to such Lender bears to the total accrued and unpaid
interest on the Principal Debt owed to all Lenders); (iv) to the ratable payment
of the Principal Debt (as used in this clause (iv), “ratable payment” means for
any Lender, on any date of determination, that proportion which the Principal
Debt owed to such Lender bears to the Principal Debt owed to all Lenders);
(v) to Administrative Agent for the account of the applicable L/C Issuer, to
Cash Collateralize that portion of L/C Exposure comprised of the aggregate
undrawn amount of L/Cs; (vi) to the payment of the remaining Obligation in the
order and manner Required Lenders deem appropriate; and (vii) the balance, if
any, after all of the Obligation has been indefeasibly paid in full, to Borrower
or as otherwise required by Law.
 
Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of L/Cs pursuant to clause (v) above shall be applied to satisfy
drawings under such L/Cs as they occur.  If any amount remains on deposit as
Cash Collateral after all L/Cs have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligation, if any, in the order
set forth above.
 
Subject to the provisions of Section 14 and provided that Administrative Agent
shall not in any event be bound to inquire into or to determine the validity,
scope, or priority of any interest or entitlement of any Lender and may suspend
all payments or seek appropriate relief (including, without limitation,
instructions from Required Lenders or Required Lenders or an action in the
nature of interpleader) in the event of any doubt or dispute as to any
apportionment or distribution contemplated hereby, Administrative Agent shall
promptly distribute such amounts to each Lender in accordance with the Agreement
and the related Loan Papers.
 
3.11  
Sharing of Payments, Etc.

 
If any Lender (a “Benefitted Lender”) shall at any time receive any payment of
all or part of the Loans owing to it, or interest thereon, or receive any
Collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
or otherwise), in a greater proportion than any such payment to or Collateral
received by any other Lender, if any, in respect of such other Lender’s Loans
owing to it, or interest thereon, such Benefitted Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender’s Loans owing to it, or shall provide such other Lenders with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefitted Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each Lender; provided, however, that (i) if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest, and (ii) the provisions of this Section shall not be construed to
apply to (x) any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Exposure or Swing Line Loans to any assignee
or participant, other than to Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).   Borrower agrees that any Lender
so purchasing a participation from a Lender pursuant to this Section 3.11 may,
to the fullest extent permitted by Law, exercise all of its Rights of payment
(including the Right of setoff) with respect to such participation as fully as
if such Person were the direct creditor of Borrower in the amount of such
participation.
 
3.12  
Booking Loans.

 
To the extent permitted by Law, any Lender may make, carry or transfer its Loans
at, to, or for the account of any of its branch offices or the office of any of
its Affiliates.  However, no Affiliate is entitled to receive any greater
payment under Section 4.3 than the transferor Lender would have been entitled to
receive with respect to those Loans.
 
SECTION 4                        
     TAXES, YIELD PROTECTION, AND ILLEGALITY

 
4.1  
Taxes.

 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of Borrower hereunder or under any other Loan Paper shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided, that if Borrower shall be required by applicable Law
to deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), Administrative Agent, Lender, or applicable L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions, and (iii) Borrower shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Law.
 
(b)           Payment of Other Taxes by Borrower.  Without limiting the
provisions of subsection (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.
 
(c)           Indemnification by Borrower.  Borrower shall indemnify
Administrative Agent, each Lender, and each L/C Issuer, within 10 days after
receipt by Borrower of written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Administrative Agent, such Lender, or such L/C Issuer, as the case may
be, and, to the extent not resulting from the gross negligence or willful
misconduct by Administrative Agent, any Lender, or either L/C Issuer, any
penalties, interest, and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender or the applicable L/C Issuer (with a copy to Administrative Agent),
or by Administrative Agent on its own behalf or on behalf of a Lender or the
applicable L/C Issuer, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding Tax under the Law of the jurisdiction
in which Borrower is resident for Tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Paper shall deliver to Borrower (with a copy to Administrative Agent), at
the time or times prescribed by applicable Law or reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that Borrower is
resident for Tax purposes in the United States, any Foreign Lender shall deliver
to Borrower and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income Tax treaty to which the United
States is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv)           any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit Borrower to determine the withholding or
deduction required to be made.
 
(f)           Treatment of Certain Refunds.  If Administrative Agent, any
Lender, or either L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of
Administrative Agent, such Lender, or the applicable L/C Issuer, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided, that Borrower,
upon the request of Administrative Agent, such Lender, or the applicable L/C
Issuer, agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
Administrative Agent, such Lender, or the applicable L/C Issuer in the event
Administrative Agent, such Lender, or the applicable L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require Administrative Agent, any Lender or the applicable L/C
Issuer to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to Borrower or any other Person.
 
4.2  
Illegality.

 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain, or fund LIBOR Loans, or to
determine or charge interest rates based upon LIBOR or Daily Floating LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through
Administrative Agent, any obligation of such Lender to make or continue Revolver
Loans that are LIBOR Loans or to convert Base Rate Loans to Revolver Loans that
are LIBOR Loans, or to make Daily Floating LIBOR Loans, shall be suspended until
such Lender notifies Administrative Agent and Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
Borrower shall, upon demand from such Lender (with a copy to Administrative
Agent), prepay or, if applicable, convert all LIBOR Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor (or, in the
case of Daily Floating LIBOR Loans, on the next Business Day for LIBOR Loans),
if such Lender may lawfully continue to maintain such LIBOR Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Revolver Loan that are LIBOR Loans, Daily Floating LIBOR Loans, or
participations in Swing Line Loans.  Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
4.3  
Inability to Determine Rates.

 
If Required Lenders determine that for any reason in connection with any request
for a LIBOR Loan or, with respect to a Revolver Loan that is a LIBOR Loan, the
conversion to or continuation thereof, that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Revolver Loan that is a LIBOR Loan, (b)
adequate and reasonable means do not exist for determining LIBOR for any
requested Interest Period or Daily Floating LIBOR with respect to the applicable
proposed LIBOR Loan, or (c) LIBOR for any requested Interest Period or Daily
Floating LIBOR with respect to the applicable proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
Administrative Agent will promptly so notify Borrower and each
Lender.  Thereafter, the obligation of Lenders to make or maintain LIBOR Loans
shall be suspended until Administrative Agent (upon the instruction of Required
Lenders) revokes such notice.  Upon receipt of such notice, Borrower may revoke
any pending request for a Loan of, conversion to or continuation of Revolver
Loans that are, LIBOR Loans or, failing that, will be deemed to have converted
such request into a request for a borrowing of Base Rate Loans in the amount
specified therein.
 
4.4  
Increased Costs; Reserves on Revolver Loans that are LIBOR Loans.

 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 4.4(e)) or
the L/C Issuers;
 
(ii)           subject any Lender or either L/C Issuer to any Tax of any kind
whatsoever with respect to this Agreement, any L/C, any participation in a L/C,
or any Revolver Loan that is a LIBOR Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.1 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or
 
(iii)           impose on any Lender or either L/C Issuer or the London
interbank market any other condition, cost, or expense affecting this Agreement
or LIBOR Loans made by such Lender or any L/C or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or such L/C
Issuer of participating in, issuing, or maintaining any L/C (or of maintaining
its obligation to participate in or to issue any L/C), or to reduce the amount
of any sum received or receivable by such Lender or such L/C Issuer hereunder
(whether of principal, interest, or any other amount) then, upon request of such
Lender or such L/C Issuer, Borrower will pay to such Lender or such L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or either L/C Issuer
determines that any Change in Law affecting such Lender or the applicable L/C
Issuer or any Lending Office of such Lender or such Lender’s or the applicable
L/C Issuer’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
applicable L/C Issuer’s capital or on the capital of such Lender’s or the
applicable L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by, or participations
in L/Cs held by, such Lender, or the L/Cs issued by the applicable L/C Issuer,
to a level below that which such Lender or the applicable L/C Issuer or such
Lender’s or the applicable L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the
applicable L/C Issuer’s policies and the policies of such Lender’s or the
applicable L/C Issuer’s holding company with respect to capital adequacy), then
from time to time, upon demand of such Lender or the applicable L/C Issuer,
Borrower will pay to such Lender or the applicable L/C Issuer, as the case may
be, such additional amount as will compensate such Lender or the applicable L/C
Issuer or such Lender’s or the applicable L/C Issuer’s holding company for any
such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or
either L/C Issuer setting forth the amount or amounts necessary to compensate
such Lender or the applicable L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to
Borrower shall be conclusive absent manifest error.  Borrower shall pay such
Lender or the applicable L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
either L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the applicable
L/C Issuer’s right to demand such compensation, provided, that that Borrower
shall not be required to compensate a Lender or the applicable L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the applicable L/C Issuer, as the case may be, notifies Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the applicable L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
 
(e)           Reserves on LIBOR Loans.  Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each LIBOR Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided, that Borrower shall have received at least 10
days prior notice (with a copy to Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the last day of the relevant Interest Period, such additional interest shall be
due and payable 10 days from receipt of such notice.
 
4.5  
Compensation for Losses.

 
Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost, or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment, or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue, or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;
or
 
(c)           any assignment of a Revolver Loan that is a LIBOR Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by Borrower pursuant to Section 15.14;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by Borrower to Lenders under this
Section 4.5, each Lender shall be deemed to have funded each Revolver Loan that
is a LIBOR Loan made by it at LIBOR for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.
 
4.6  
Mitigation Obligations; Replacement of Lenders.

 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 4.4, or Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.1, or if any Lender gives a notice pursuant to Section
4.2, then such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches, or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.1 or 4.4, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 4.2, as applicable, and (ii) in each case, would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 4.4, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, Borrower may replace such Lender in accordance with Section 15.14.
 
4.7  
Survival.

 
All of Borrower’s obligations under this Section 4 shall survive termination of
the Total Commitment and repayment of the Obligation hereunder.
 
SECTION 5                        
FEES.

 
5.1  
Treatment of Fees.

 
The fees described in this Section 5 (a) are not compensation for the use,
detention, or forbearance of money, (b) are in addition to, and not in lieu of,
interest and expenses otherwise described in this Agreement, (c) are payable in
accordance with Section 3.1(c), (d) are non-refundable, and (e) to the fullest
extent permitted by Law, bear interest, if not paid when due, at the Default
Rate.
 
5.2  
Fee Letter.

 
Borrower shall pay to Arranger and Administrative Agent, for their respective
accounts or for the respective accounts of Lenders, as the case may be, fees in
the amounts and at the times specified in the applicable Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
 
5.3  
L/C Fees.

 
(a)           L/C Fees.   Borrower shall pay to Administrative Agent for the
account of each Lender in accordance with its Commitment Percentage (i) a fee
for each commercial L/C equal to 1/8 of 1% per annum times the actual daily
maximum amount available to be drawn under each such L/C, and (ii) a fee for
each standby L/C equal to the Applicable Margin for Revolver Loans that are
LIBOR Loans times the actual daily maximum amount available to be drawn under
each such L/C.  Such fee for each L/C shall be due and payable quarterly in
arrears on each Quarterly Date, commencing with the first such date to occur
after the issuance of such L/C, and on the expiration date of such L/C.  If
there is any change in the Applicable Margin during any quarter, the actual
daily amount of each standby L/C shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of Required Lenders, while any Default
exists, the fees set forth herein with respect to L/Cs shall accrue at the
Default Rate.
 
(b)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  Borrower shall pay directly to each L/C Issuer, for its own account, a
fronting fee in an amount specified in the Fee Letter executed by such L/C
Issuer or, with respect to commercial L/Cs, in an amount agreed upon by Borrower
and such L/C Issuers.  Such fronting fee shall be due and payable (i) with
respect to standby L/Cs, on the tenth Business Day after the end of each
January, April, July, and October in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such L/C, on
the L/C Expiration Date, and thereafter on demand, or (ii) with respect to
commercial L/Cs, upon the issuance thereof.  In addition, Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
 
(c)           Calculation of L/C Fees.  Each L/C (other than a fee payable upon
the issuance of the L/C) shall be calculated on the basis of a year of 360 days
and the actual number of days elapsed.
 
5.4  
Commitment Fee.

 
Borrower shall pay to Administrative Agent for the account of each Lender in
accordance with its Commitment Percentage, a commitment fee equal to the
Applicable Percentage times the daily amount by which the Total Commitment
exceeds the Commitment Usage (excluding from Commitment Usage, for the purposes
hereof, the outstanding principal balance of Swing Line Loans).  The commitment
fee shall accrue at all times from the Closing Date to the Termination Date,
including at any time during which one or more of the conditions in Section 7 is
not met, and shall be due and payable quarterly in arrears on each Quarterly
Date, commencing with the first such date to occur after the Closing Date, and
on the Termination Date.  The commitment fee shall be calculated quarterly in
arrears on the basis of the actual days elapsed (including the first day but
excluding the last day) in a calendar year of 360 days, and if there is any
change in the Applicable Percentage during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Percentage separately for
each period during such quarter that such Applicable Percentage was in effect.
 
SECTION 6                        
GUARANTY AND SECURITY.

 
6.1  
Guaranty.

 
Full and complete payment of the Obligation under the Loan Papers shall be
guaranteed in accordance with a Guaranty executed by each Restricted Company
(other than Borrower).
 
6.2  
Collateral.

 
Full and complete payment of the Obligation under the Loan Papers shall be
secured by (a) all capital stock or other equity interests issued to a
Restricted Company by any Restricted Subsidiary organized under the Laws of the
United States (or any state thereof), (b) 65% of all capital stock or other
equity interests issued to a Restricted Company organized under the Laws of the
United States (or any state thereof) by any Restricted Subsidiary organized
under the Laws of any country other than the United States, (c) a pledge by
Borrower of its membership interests in SSI, and (d) all Bond Rights created in
favor of or held by the L/C Issuers (as assigned to Administrative Agent
pursuant to Section 2.3(j)(iv) herein), including, without limitation, any
Rights thereunder pledged or assigned to the L/C Issuer as security for payment
of the “Bonds” defined therein (collectively, the “Collateral”).
 
6.3  
Additional Collateral and Guaranties.

 
Administrative Agent may, without notice or demand and without affecting any
Person’s obligations under the Loan Papers, from time to time (a) receive and
hold additional collateral from any Person for the payment of all or any part of
the Obligation and exchange, enforce or release all or any part of that
collateral (in accordance with Section 14.9), and (b) accept and hold any
endorsement or guaranty of payment of all or any part of the Obligation and
release any endorser or guarantor, or any Person who has given any other
security for the payment of all or any part of the Obligation, or any other
Person in any way obligated to pay all or any part of the Obligation  (in
accordance with Section 14.9).
 
6.4  
Additional Documents or Information.

 
Each Company will execute or cause to be executed, stock powers, control
agreements, and other writings in the form and content reasonably required by
Administrative Agent, and shall deliver (or grant Administrative Agent the
authority to file on behalf of each Company) financing statements requested by
Administrative Agent.  Borrower shall pay all costs of (a) filing any financing,
continuation, amendment or terminations statements, or (b) other actions taken
by Administrative Agent relating to the Collateral, including, without
limitation, costs and expenses of any Lien search required by Administrative
Agent.
 
SECTION 7                        
CONDITIONS PRECEDENT.

 
7.1  
Initial Advance.

 
Lenders will not be obligated to fund the initial Loans hereunder, and the L/C
Issuers will not be obligated to issue the initial L/Cs hereunder, unless (x)
there have been no changes or developments in the information and projections
provided by the Companies prior to the date hereof to Administrative Agent and
Lenders in connection with the transactions contemplated hereby, (y)
Administrative Agent and Lenders have not received or discovered new or
additional information regarding the Companies that could reasonably be expected
to cause a Material Adverse Event, and (z) Administrative Agent has received
each of the items in clauses (a) through (k) below, and the conditions in
clauses (l) and (m) below have been satisfied (other than each item or
condition, if any, listed on Schedule 7.1, which items or conditions are hereby
permitted to be delivered or satisfied after the Closing Date, but not later
than the respective dates for delivery or satisfaction specified on Schedule
7.1):
 
(a) an executed counterpart of this Agreement, sufficient in number for
distribution to Administrative Agent, each Lender, and Borrower;
 
(b) with respect to any Lender requesting a Note pursuant to Section 3.1(a), a
Revolver Note, payable to the order of such requesting Lender, as contemplated
in Section 3.1(a), and if requested by either Swing Line Lender pursuant to
Section 3.1(a), a Swing Line Note, payable to such Swing Line Lender;
 
(c) from any Restricted Company (other than Borrower) (i) that has not
previously executed a Guaranty, a Guaranty executed by such Restricted Company,
or (ii) that has previously executed a Guaranty, a Confirmation of Guaranty
executed by such Restricted Company;
 
(d) from the holder of the capital stock or other equity interests of any
Restricted Company or SSI, as applicable, (i) that has not previously executed a
Pledge Agreement, a Pledge Agreement executed by such Person, pledging such
capital stock or other equity interest, or (ii) that has previously executed a
Pledge Agreement, a Confirmation of Pledge Agreement executed by such Person;
 
(e) an Officers’ Certificate for each Restricted Company, relating to articles
of incorporation or organization, bylaws, regulations, or operating agreements,
resolutions, and incumbency;
 
(f) Certificates of Existence and Good Standing (Account Status) for each
Restricted Company from its state of organization and each other state where it
does business, each dated after January 1, 2005;
 
(g) Forest Service Permit Agreements duly executed by the United States
Department of Agriculture, Forest Service, the applicable Company, and
Administrative Agent;
 
(h) Legal opinions of Martha Dugan Rehm, General Counsel of VRI, and Cahill
Gordon & Reindel LLP, special New York counsel to Borrower and the other
Restricted Subsidiaries, each in form and substance satisfactory to
Administrative Agent; one of the foregoing opinions shall include opinions
confirming that (i) the Debt incurred under this Agreement and the related Loan
Papers (A) has been incurred or entered into in compliance with the requirements
of the Senior Subordinated Indenture, and (B) constitutes “Senior Debt” under
the terms of the Senior Subordinated Indenture, and (ii) this Agreement
constitutes the “Credit Agreement” as such term is defined in the Senior
Subordinated Indenture.
 
(i) a certificate signed by a Responsible Officer certifying that (i) all of the
representations and warranties of the Companies in the Loan Papers are true and
correct in all material respects; (ii) no Default or Potential Default exists
under the Existing Agreement; (iii) no Default or Potential Default exists or
would result from the execution and delivery of the Loan Papers or the proposed
funding of the Loans or issuance of L/Cs on the Closing Date; (iv) there has
been no event or circumstance since July 31, 2004 that has had or could be
reasonably expected to result in, either individually or in the aggregate, a
Material Adverse Event; and (v) except as set forth on Schedule 8.7, there is no
action, suit, investigation, or proceeding pending or, to the knowledge of
Borrower, threatened, in any court or before any arbitrator or Governmental
Authority that could reasonably be expected to (A) materially and adversely
affect the Companies, or (B) adversely affect any transaction contemplated
hereby, the rights and remedies of Administrative Agent, Lenders, and the L/C
Issuers hereunder, or the ability of the Companies or any other obligor under
any Guaranty to perform their respective obligations under the Agreement;
 
(j) evidence that all insurance required to be maintained pursuant to the Loan
Papers has been obtained and is in effect;
 
(k) evidence, in form and substance satisfactory to Administrative Agent, that
concurrently with the Closing Date, the “Term Loans” under the Existing
Agreement shall be repaid in full, the security interests of the “Term Loan
Lenders” in the collateral shall be released, and all obligations of Borrower
with respect thereto shall be terminated;
 
(l) payment of all fees payable on or prior to the Closing Date to
Administrative Agent, any  Related Party of the Administrative Agent, and any
Lender as provided for in Section 5; and
 
(m) unless waived by Administrative Agent, payment in full of all reasonable
fees, expenses, and disbursements of Haynes and Boone, LLP and, without
duplication, the reasonably allocated cost of internal legal services and all
reasonable expenses and disbursements of internal counsel (collectively,
“Attorney Costs”) of Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute Administrative Agent’s reasonable estimate of Attorney Costs incurred
or to be incurred by it through the closing proceedings (provided, that such
estimate shall not thereafter preclude a final settling of accounts between
Borrower and Administrative Agent).
 
7.2  
Each Advance.

 
The obligation of each Lender to make any Loan (other than a conversion of Loans
to the other Type or a continuation of Revolver Loans as LIBOR Loans) is subject
to the following conditions precedent:  (a) Administrative Agent shall have
timely received a Loan Notice (or in the case of a Swing Line Loan, a Swing Line
Loan Notice) or the applicable L/C Issuer shall have timely received the
applicable L/C Agreement; (b) the applicable L/C Issuer shall have received any
applicable L/C fee; (c) all of the representations and warranties of the
Companies in the Loan Papers are true and correct in all material respects
(unless they speak to a specific date or are based on facts which have changed
by transactions contemplated or permitted by this Agreement); (d) no Material
Adverse Event, Default or Potential Default exists or would result from the
proposed funding of such Loans or issuance of L/Cs; and (e) the funding of the
Loans or issuance of the L/Cs is permitted by Law.  Upon Administrative Agent’s
reasonable request, Borrower shall deliver to Administrative Agent evidence
substantiating any of the matters in the Loan Papers that are necessary to
enable Borrower to qualify for the Loans or L/Cs.  Each condition precedent in
this Agreement is material to the transactions contemplated by this Agreement,
and time is of the essence with respect to each condition precedent.  Subject to
the prior approval of Required Lenders, Lenders may fund any Loan, and the
applicable L/C Issuer may issue any L/C, without all conditions being satisfied,
but, to the extent permitted by Law, that funding and issuance shall not be
deemed to be a waiver of the requirement that each condition precedent be
satisfied as a prerequisite for any subsequent funding or issuance, unless
Required Lenders specifically waive each item in writing.  Each Loan Notice
(other than a Loan Notice requesting only a conversion of Loans to the other
Type or a continuation of Revolver Loans as LIBOR Loans), each Swing Line Loan
Notice, and each L/C Agreement submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in this Section 7.2
have been satisfied on and as of the date of the applicable Loan or issuance of
the applicable L/C.  Notwithstanding anything to the contrary set forth in this
Section 7.2, Lenders will not be obligated to honor any Loan Notice (including a
Loan Notice converting Revolver Loans that are Base Rate Loans to Revolver Loans
that are LIBOR Loans or continuing Revolver Loans that are LIBOR Loans) or Swing
Line Loan Notice if a Default or Potential Default exists or would result after
giving effect to the proposed funding, conversion, or continuation of such Loans
or issuance of L/Cs.
 
SECTION 8                        
REPRESENTATIONS AND WARRANTIES.

 
Borrower (and each Guarantor by execution of a Guaranty) represents and warrants
to Administrative Agent and Lenders as set forth below; provided however, that
representations and warranties of any such Guarantor shall be made solely as to
such Guarantor and its Subsidiaries:
 
8.1  
Regulation U.

 
No Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulations T or U of the Board of
Governors of the Federal Reserve System, as amended.  No part of the proceeds of
any Loan will be used, directly or indirectly, for a purpose which violates any
Law, including, without limitation, the provisions of Regulations T, U, or X (as
enacted by the Board of Governors of the Federal Reserve System, as
amended).  Following the application of the proceeds of each Loan, each L/C
Borrowing, or each drawing under each L/C, not more than 25% of the value of the
assets (either of Borrower only or the Companies on a consolidated basis)
subject to the provisions of Section 10.5, Section 10.10 and Section 10.11 or
subject to any restriction contained in any agreement or instrument between
Borrower and any Lender or any Affiliate of any Lender relating to Debt and
within the scope of Section 12.8 will be margin stock.
 
8.2  
Corporate Existence, Good Standing, Authority and Compliance.

 
Each Company is duly organized, validly existing and in good standing under the
Laws of the jurisdiction in which it is incorporated or organized as identified
on Schedule 8.2 (or any revised Schedule 8.2 delivered by Borrower to Lenders
evidencing changes permitted by Sections 9.10, 9.11, 10.10 or 10.11).  Except
where failure is not a Material Adverse Event, each Restricted Company (a) is
duly qualified to transact business and is in good standing as a foreign
corporation or other entity in each jurisdiction where the nature and extent of
its business and properties require due qualification and good standing as
identified on Schedule 8.2 (or any such revised Schedule 8.2), and (b) possesses
all requisite authority, permits, licenses, consents, approvals and power to (i)
own or lease its assets and conduct its business as is now being, or is
contemplated by this Agreement to be, conducted, and (ii) execute, deliver, and
perform its obligations under the Loan Papers to which it is party.
 
8.3  
Subsidiaries.

 
VRI has no Subsidiaries, other than as disclosed on Schedule 8.2 (or on any
revised Schedule 8.2 delivered by Borrower to Lenders evidencing changes
permitted by Sections 9.10, 9.11, 10.10 or 10.11).  All of the outstanding
shares of capital stock (or similar voting interests) of the Restricted
Companies are duly authorized, validly issued, fully paid and
nonassessable.  All of the outstanding shares of capital stock of the Restricted
Companies other than VRI are owned of record and beneficially as set forth
thereon, free and clear of any Liens, restrictions, claims or Rights of another
Person, other than Permitted Liens, and are not subject to any warrant, option
or other acquisition Right of any Person or subject to any transfer restriction,
other than restrictions imposed by securities Laws and general corporate
Laws.  All Unrestricted Subsidiaries meet the requirements of “Unrestricted
Subsidiaries” as set forth in the definition thereof.
 
8.4  
Authorization and Contravention.

 
The execution and delivery by, and enforcement against, each Restricted Company
of each Loan Paper or related document to which it is a party and the
performance by it of its obligations thereunder (a) are within its
organizational power, (b) have been duly authorized by all necessary action, (c)
require no action by or filing with any Governmental Authority (other than any
action or filing that has been taken or made on or before the Closing Date), (d)
do not violate any provision of its organizational documents, (e) do not violate
any provision of Law or any order of any Governmental Authority applicable to
it, other than violations that individually or collectively are not a Material
Adverse Event, (f) do not violate any Material Agreements to which it is a
party, or (g) do not result in the creation or imposition of any Lien on any
asset of any Company.
 
8.5  
Binding Effect.

 
Upon execution and delivery by all parties thereto, each Loan Paper which is a
contract will constitute a legal and binding obligation of each Restricted
Company party thereto, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable Debtor Relief Laws and
general principles of equity.
 
8.6  
Financial Statements; Fiscal Year.

 
The Current Financials were prepared in accordance with GAAP and, together with
the notes thereto, present fairly, in all material respects, the consolidated
financial condition, results of operations, and cash flows of the Companies as
of, and for the portion of the fiscal year ending on, the date or dates thereof
(subject only to normal year-end adjustments), and show all material
indebtedness and other liabilities, direct or contingent, of the Companies as of
such date or dates, including liabilities for Taxes, material commitments and
Debt.  Since the date of the Current Financials, there has been no event or
circumstance, either individually or in the aggregate, that has resulted in or
could reasonably be expected to result in a Material Adverse Event.  The fiscal
year of Borrower ends on July 31.
 
8.7  
Litigation.

 
Except as disclosed on Schedule 8.7, (a) no Company (other than as a creditor or
claimant) is subject to, or aware of the threat of, any Litigation (i) that is
reasonably likely to be determined adversely to any Company and, if so adversely
determined, shall result in a Material Adverse Event, or (ii) that purports to
affect or pertain to this Agreement or any other Loan Paper, or any of the
transactions contemplated hereby, (b) no outstanding or unpaid judgments against
any Company exist, and (c) no Company is a party to, or bound by, any judicial
or administrative order, judgment, decree or consent decree relating to any past
or present practice, omission, activity or undertaking which constitutes a
Material Adverse Event.
 
8.8  
Taxes.

 
All Tax returns of each Company required to be filed have been filed (or
extensions have been granted) before delinquency, other than returns for which
the failure to file is not a Material Adverse Event or, in any event, likely to
result in a Lien on the assets of the Companies securing any liability of the
Companies (individually or when aggregated with any liability of the Companies
contemplated elsewhere in this Section and in Sections 8.9 and Section 8.10
herein that is reasonably likely to be secured by Liens) in excess of the
Threshold Amount, and all Taxes shown as due and payable in such returns have
been paid before delinquency, other than Taxes for which the criteria for
Permitted Liens (as specified in clause (j) of the definition of “Permitted
Liens”) have been satisfied, for which nonpayment is not a Material Adverse
Event or, in any event, likely to result in a Lien on the assets of the
Companies securing any liability of the Companies (individually or when
aggregated with any liability of the Companies contemplated elsewhere in this
Section and in Section 8.9 and Section 8.10 herein that reasonably likely to be
secured by Liens) in excess of the Threshold Amount, or which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided.  There is no proposed Tax assessment
against any Company that would, if made, result in a Material Adverse Event or,
in any event, result in a Lien on the assets of such Company or Companies
securing any liability (individually or when aggregated with any liability of
the Companies contemplated elsewhere in this Section and in Section 8.9 and
Section 8.10 herein that is reasonably likely to be secured by Liens) in excess
of the Threshold Amount.
 
8.9  
Environmental Matters.

 
Except as disclosed on Schedule 8.9 and except for conditions, circumstances or
violations that are not, individually or in the aggregate, a Material Adverse
Event or, in any event, likely to result in a Lien on the assets of the
Companies securing liability of the Companies (individually or when aggregated
with any liability of the Companies contemplated elsewhere in this Section and
in Section 8.8 and Section 8.10 herein that is reasonably likely to be secured
by Liens) in excess of the Threshold Amount, no Company (a) knows of any
environmental condition or circumstance adversely affecting any Company’s
properties or operations, (b) has, to its knowledge, received any written report
of any Company’s violation of any Environmental Law, or (c) knows that any
Company is under any obligation imposed by a Governmental Authority to remedy
any violation of any Environmental Law.  Except as disclosed on Schedule 8.9,
each Company believes that its properties and operations do not violate any
Environmental Law, other than violations that are not, individually or in the
aggregate, a Material Adverse Event or, in any event, likely to result in a Lien
on the assets of the Companies securing liability of the Companies (individually
or when aggregated with any liability of the Companies contemplated elsewhere in
this Section and in Section 8.8 and Section 8.10 herein that is reasonably
likely to be secured by Liens) in excess of the Threshold Amount.  No facility
of any Company is used for, or to the knowledge of any Company has been used
for, treatment or disposal of any Hazardous Substance or storage of Hazardous
Substances, other than in material compliance with applicable Environmental
Laws.
 
8.10  
Employee Plans.

 
Except where the occurrence or existence is not a Material Adverse Event or, in
any event, likely to result in a Lien on the assets of any Company or the
Companies securing liability of any Company or the Companies (individually or
when aggregated with any liability of the Companies contemplated elsewhere in
this Section and in Section 8.8 and Section 8.9 herein that is reasonably likely
to be secured by Liens) in excess of the Threshold Amount, (a) no Employee Plan
has incurred an “accumulated funding deficiency” (as defined in section 302 of
ERISA or section 412 of the Code), (b) no Company has incurred liability under
ERISA to the PBGC in connection with any Employee Plan (other than required
insurance premiums, all of which have been paid), (c) no Company has withdrawn
in whole or in part from participation in a Multiemployer Plan, (d) no Company
has engaged in any “prohibited transaction” (as defined in section 406 of ERISA
or section 4975 of the Code), and (e) no “reportable event” (as defined in
section 4043 of ERISA) has occurred with respect to an Employee Plan, excluding
events for which the notice requirement is waived under applicable PBGC
regulations.
 
8.11  
Properties and Liens.

 
(a) Each Company has good and marketable title in fee simple to, or a valid
leasehold interest in, all material property reflected on the Current Financials
(other than for property that is obsolete or that has been disposed of in the
ordinary course of business or as otherwise permitted by Section 10.10 or
Section 10.11).
 
(b) Except for Permitted Liens, no Lien exists on any property of any Company
(including, without limitation, the Forest Service Permits and the Water
Rights), and the execution, delivery, performance or observance of the Loan
Papers will not require or result in the creation of any Lien on any Company’s
property.
 
(c) As of the date hereof, the Forest Service Permits constitute all of the
material licenses, permits or leases from the U.S. held by the Companies for use
in connection with their respective skiing businesses.
 
(d) Each of the Water Rights is, to the knowledge of the Companies, in full
force and effect and, to the knowledge of the Companies, there is no material
default or existing condition which with the giving of notice or the passage of
time or both would cause a material default under any Water Right that is
material to the operation of the Companies.  Subject to the available supply and
to the terms and conditions of the applicable decrees, the Companies’ Water
Rights provide a dependable, legal and physical snowmaking, irrigation and
domestic water supply for the operation of the Companies’ businesses.
 
(e) As of the Closing Date, the Companies own the Critical Assets set forth on
Schedule 8.11.  The Critical Assets set forth on part (a) of Schedule 8.11,
which constitute Existing Critical Assets, were acquired on or before the Third
Agreement Date.  The Critical Assets set forth on part (b) of Schedule 8.11,
which constitute Additional Critical Assets, were acquired after the Third
Agreement Date. Each Existing Critical Asset owned by any Company is owned by a
Wholly Owned Restricted Subsidiary of Borrower (other than Existing Critical
Assets owned by Heavenly Valley), and each Additional Critical Asset is owned by
a Restricted Subsidiary of Borrower.
 
8.12  
Government Regulations.

 
No Company or Controlling Person (a) is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (b) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
 
8.13  
Transactions with Affiliates.

 
Except as set forth in Schedule 8.13 and except for other transactions which do
not, in the aggregate, cost the Restricted Companies more than $2,000,000 in any
fiscal year, no Restricted Company is a party to any transaction with any
Affiliate (other than another Restricted Company), except upon fair and
reasonable terms not materially less favorable than it could obtain or could
become entitled to in an arm’s-length transaction with a Person that was not its
Affiliate.
 
8.14  
Debt.

 
No Company is an obligor on any Debt, other than Permitted Debt.
 
8.15  
Material Agreements.

 
All Material Agreements to which any Restricted Company is a party are in full
force and effect, and no default or potential default (a) exists on the part of
any Restricted Company thereunder that is a Material Adverse Event or (b) would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Paper.
 
8.16  
Labor Matters.

 
There are no binding agreements of any type with any labor union, labor
organization, collective bargaining unit or employee group to which any Company
is bound, other than agreements which may be entered into after the Closing Date
which do not constitute a Material Adverse Event.  No actual or threatened
strikes, labor disputes, slow downs, walkouts, or other concerted interruptions
of operations by the employees of any Company that constitute a Material Adverse
Event exist.  Hours worked by and payment made to employees of the Companies
have not been in violation of the Fair Labor Standards Act, as amended, or any
other applicable Law dealing with labor matters, other than any violations,
individually or collectively, that are not a Material Adverse Event.  All
payments due from any Company for employee health and welfare insurance have
been paid or accrued as a liability on its books, other than any nonpayments
that are not, individually or collectively, a Material Adverse Event.
 
8.17  
Solvency.

 
On the Closing Date, on each Loan Date, and on each date of an L/C Credit
Extension, Borrower and each Guarantor are, and after giving effect to the
requested Loan, will be, Solvent.
 
8.18  
Intellectual Property.

 
Each Company owns (or otherwise holds rights to use) all material Intellectual
Property, licenses, permits, and trade names necessary to continue to conduct
its businesses as presently conducted by it and proposed to be conducted by it
immediately after the Closing Date.  To its knowledge, each Company is
conducting its business without infringement or claim of infringement of any
license, patent, copyright, service mark, trademark, trade name, trade secret or
other intellectual property right of others, other than any infringements or
claims that, if successfully asserted against or determined adversely to any
Company, would not, individually or collectively, constitute a Material Adverse
Event, and to the best of each Company’s knowledge, no slogan or other
advertising device, product, process, method, substance or part or other
material now employed, or now contemplated to be employed, by such Company
infringes upon any rights held by any other Person.  To the knowledge of any
Company as of the date hereof, no infringement or claim of infringement by
others of any material Intellectual Property, license, permit, trade name, or
other intellectual property of any Company exists, other than claims which will
not result in a Material Adverse Event.
 
8.19  
Full Disclosure.

 
Each material fact or condition relating to the Loan Papers or the financial
condition, business or property of any Company has been disclosed to
Administrative Agent.  All reports, financial statements, certificates and other
information furnished by any Company to Administrative Agent in connection with
the Loan Papers on or before the Closing Date was, taken as a whole, true and
accurate in all material respects or based on reasonable estimates on the date
the information is stated or certified.
 
8.20  
Insurance.

 
The properties of the Companies are insured with financially sound and reputable
insurance companies not Affiliates of the Companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Companies operate.
 
8.21  
Compliance with Laws.

 
Each Company is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Event.
 
 
 
 
8.22  
Senior Debt.

 
The Obligation represents, among other things, the restatement, renewal,
amendment, extension, and modification of the “Obligation” (as defined in the
Existing Agreement) and constitutes “Senior Debt” under the Senior Subordinated
Indenture and other documents evidencing and relating to Subordinated Debt.
 
SECTION 9                        
AFFIRMATIVE COVENANTS.

 
So long as Lenders are committed to fund Loans and the L/C Issuers are committed
to issue L/Cs under this Agreement, and thereafter until the Obligation is paid
in full, Borrower covenants and agrees as follows:
 
9.1  
Items to be Furnished.

 
Borrower shall cause the following to be furnished to each Lender:
 
(a) With respect to each fiscal year of the Companies, within 5 Business Days
after the date required to be filed with the Securities and Exchange Commission
as part of the Companies’ periodic reporting, Financial Statements showing the
consolidated financial condition and results of operations of the Companies as
of, and for the year ended on, that last day, accompanied by: (A) the
unqualified opinion of a “Registered Public Accounting Firm” (as such term is
specified in the Securities Laws) of nationally-recognized standing, based on an
audit using generally accepted auditing standards and applicable Securities
Laws, that the Financial Statements were prepared in accordance with GAAP and
present fairly, in all material respects, the consolidated financial condition
and results of operations of the Companies, (B) any management letter prepared
by the accounting firm delivered in connection with its audit, (C) a certificate
from the accounting firm to Administrative Agent indicating that during its
audit it obtained no knowledge of any Default or Potential Default, or if it
obtained knowledge, the nature and period of existence thereof, and (D) a
Compliance Certificate with respect to the Financial Statements.
 
(b) With respect to each fiscal quarter of the Companies (other than the last
fiscal quarter of each fiscal year), within 5 Business Days after the date
required to be filed with the Securities and Exchange Commission as part of the
Companies periodic reportings, Financial Statements showing the consolidated
financial condition and results of operations of the Companies for such fiscal
quarter and for the period from the beginning of the current fiscal year to the
last day of such fiscal quarter, accompanied by a Compliance Certificate with
respect to the Financial Statements.
 
(c) Promptly after receipt, a copy of each interim or special audit report,
management letter and recommendations issued by independent accountants with
respect to any Company or its financial records.
 
(d) Notice, promptly after any Company knows or has reason to know, of (i) the
existence and status of any Litigation that, if determined adversely to any
Company, would be a Material Adverse Event, (ii) any change in any material fact
or circumstance represented or warranted by any Restricted Company in connection
with any Loan Paper, (iii) the receipt by any Company of notice of any violation
or alleged violation of any Environmental Law or ERISA (which individually or
collectively with other violations or allegations is reasonably likely to
constitute a Material Adverse Event), (iv) a Default or Potential Default,
specifying the nature thereof and what action the Restricted Companies have
taken, are taking, or propose to take, (v) any breach or nonperformance of, or
default under, a Material Agreement of a Restricted Company that is reasonably
likely to result in a Material Adverse Event, (vi) any material change in
accounting policies or financial reporting practices by any Restricted Company,
(vii) the occurrence of any Internal Control Event, or (viii) the occurrence of
any event pursuant to which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent, or other fiduciary or
administrator of any such plan) is granted or otherwise obtains or receives the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time, directly or
indirectly, 5% or more of the equity securities of VRI entitled to vote for
members of the board of directors or equivalent governing body of VRI on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).  Each
notice pursuant to Section 9.1(d)(iv) shall describe with particularity any and
all provisions of this Agreement and any other Loan Paper that have been
breached.
 
(e) Promptly after filing, copies of all material reports or filings filed by or
on behalf of any Company with any securities exchange or the Securities and
Exchange Commission (including, without limitation, copies of each Form 10-K,
Form 10-Q and Form S-8 filed by or on behalf of VRI with the Securities and
Exchange Commission within 15 days after filing).
 
(f) Documents required to be delivered pursuant to Section 9.1(a) and (b) and
Section 9.1(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 1, or (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided, that: (x) Borrower shall deliver paper copies
of such documents to Administrative Agent or any Lender that requests Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent or such Lender, and (y) Borrower shall
notify Administrative Agent and each Lender (by telecopier or electronic mail)
of the posting of any such documents and provide to Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 9.1(a) and (b) to Administrative Agent.  Except
for such Compliance Certificates, Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
Borrower hereby acknowledges that Administrative Agent will make available to
Lenders and L/C Issuers materials and/or information provided by or on behalf of
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”).
 
(g) Subject to the confidentiality provisions set forth in Section 15.15,
promptly upon reasonable request by Administrative Agent or any Lender (through
Administrative Agent), information (not otherwise required to be furnished under
the Loan Papers) respecting the business affairs, assets and liabilities of the
Companies (including, but not limited to, seasonal operating statistics, annual
budgets, etc.) and opinions, certifications and documents in addition to those
mentioned in this Agreement.
 
(h) With respect to the post-closing items set forth on Schedule 7.1, if any,
deliver, or cause to be delivered, to Administrative Agent, all agreements,
documents, instruments, or other items listed on Schedule 7.1 on or prior to the
date specified for delivery thereof on Schedule 7.1.
 
9.2  
Use of Proceeds.

 
Borrower will use all of the proceeds of Loans, L/Cs, and L/C Borrowings for
working capital, to make advances and other investments permitted by Section
10.8, to make acquisitions permitted under Section 10.11, and for other general
corporate purposes and capital expenditures of the Companies.  No part of the
proceeds of any L/C draft or drawing, any L/C Borrowing, or any Loan will be
used, directly or indirectly, for a purpose that violates any Law, including
without limitation, the provisions of Regulation U.
 
9.3  
Books and Records.

 
Each Company will maintain books, records, and accounts necessary to prepare
financial statements in accordance with GAAP and in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Company.
 
9.4  
Inspections.

 
Upon reasonable request, and subject to the confidentiality provisions set forth
in Section 15.15, each Company will allow Administrative Agent (or its
Representatives) to inspect any of its properties, to review reports, files, and
other records, and to make and take away copies, to conduct tests or
investigations, and to discuss any of its affairs, conditions, and finances with
its other creditors, directors, officers, employees, or representatives from
time to time, during reasonable business hours; provided that when a Default
exists, Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of Borrower at any time during normal business hours and with two (2)
Business Days advance notice.  Any of Lenders (or their Representatives) may
accompany Administrative Agent during such inspections.
 
9.5  
Taxes.

 
Each Restricted Company will promptly pay when due any and all Taxes, other than
Taxes which are being contested in good faith by lawful proceedings diligently
conducted, against which reserve or other provision required by GAAP has been
made; provided, however, that all such Taxes shall, in any event, be paid prior
to any levy for execution in respect of any Lien on any property of a Restricted
Company.
 
9.6  
Payment of Obligations.

 
Each Company will pay (or renew and extend) all of its obligations at such times
and to such extent as may be necessary to prevent a Material Adverse Event
(except for obligations, other than Funded Debt, which are being contested in
good faith by appropriate proceedings).
 
9.7  
Maintenance of Existence, Assets, and Business.

 
(a) Except as otherwise permitted by Section 10.11, each Company will (i)
maintain its organizational existence and good standing in its state of
organization and its authority to transact business in all other states where
failure to maintain its authority to transact business is a Material Adverse
Event; (ii) maintain all Water Rights, licenses, permits (including, without
limitation, the Forest Service Permits), and franchises necessary for its
business where failure to maintain is a Material Adverse Event; (iii) preserve
or renew all of its Intellectual Property, the non-preservation of which could
reasonably be expected to result in a Material Adverse Event; and (iv) keep all
of its assets that are useful in and necessary to its business in good working
order and condition (ordinary wear and tear excepted) and make all necessary
repairs and replacements.
 
(b) Subject to dispositions permitted pursuant to Section 10.10 hereof, each
Existing Critical Asset owned by any Company shall be owned by a Wholly Owned
Restricted Subsidiary of Borrower (other than Existing Critical Assets owned by
Heavenly Valley), and each Additional Critical Asset owned or acquired by any
Company after the Third Agreement Date shall be owned by a Restricted Subsidiary
of Borrower, so long as (i) such Restricted Subsidiary has provided a Guaranty
and Pledge Agreement in accordance with the provisions set forth in Sections
6.1, 6.2, 9.10, or 9.11 herein, as the case may be, (ii) the stock or other
equity interests in such Restricted Subsidiary owned by a Restricted Company
have been pledged to Administrative Agent, for the benefit of Lenders, pursuant
to a Pledge Agreement, and (iii) such Restricted Subsidiary has otherwise
complied with the terms and provisions set forth in the Loan Papers, including,
without limitation, Section 10.16 herein.
 
(c) No Restricted Company party to a Pledge Agreement will change its name in
any manner (except by registering additional trade names), unless such
Restricted Company shall have given Administrative Agent prior notice
thereof.  Borrower shall promptly notify Administrative Agent of any change in
name of any other Company (except the registering of additional tradenames).
 
9.8  
Insurance.

 
Each Company will maintain with financially sound, responsible, and reputable
insurance companies or associations (or, as to workers’ compensation or similar
insurance, with an insurance fund or by self-insurance authorized by the
jurisdictions in which it operates) insurance concerning its properties and
businesses against casualties and contingencies and of types and in amounts (and
with co-insurance and deductibles) as is customary in the case of similar
businesses.  At Administrative Agent’s request, each Company will deliver to
Administrative Agent certificates of insurance for each policy of insurance and
evidence of payment of all premiums.
 
9.9  
Environmental Laws.

 
Each Company will (a) conduct its business so as to comply in all material
respects with all applicable Environmental Laws and shall promptly take required
corrective action to remedy any non-compliance with any Environmental Law,
except where failure to comply or take action would not be a Material Adverse
Event, and (b) establish and maintain a management system designed to ensure
compliance with applicable Environmental Laws and minimize material financial
and other risks to each Company arising under applicable Environmental Laws or
as the result of environmentally related injuries to Persons or property, except
where failure to comply would not be a Material Adverse Event.  Borrower shall
deliver reasonable evidence of compliance with the foregoing covenant to
Administrative Agent within 30 days after any written request from Required
Lenders, which request shall be made only if Required Lenders reasonably believe
that a failure to comply with the foregoing covenant would be a Material Adverse
Event.
 
9.10  
Subsidiaries.

 
The Companies may create or acquire additional Subsidiaries (including
Unrestricted Subsidiaries); provided that (a) each Person that becomes a
Restricted Subsidiary after the Closing Date (whether as a result of an
acquisition permitted under Section 10.11, creation, the failure of such
Subsidiary to meet the requirements of an “Unrestricted Subsidiary” as set forth
in the definition thereof, or otherwise) shall execute and deliver to
Administrative Agent a Guaranty within 30 days after becoming a Restricted
Subsidiary, (b) each Restricted Company that becomes the holder of the capital
stock or equity interest of each Person that becomes a Restricted Subsidiary
after the Closing Date (whether as a result of an acquisition permitted under
Section 10.11, creation, the failure of such Subsidiary to meet the requirements
of an “Unrestricted Subsidiary” as set forth in the definition thereof, or
otherwise) shall execute and deliver to Administrative Agent a Pledge Agreement,
together with any related Security Documents reasonably required by
Administrative Agent, pledging such capital stock or equity interests within 30
days after such Person becomes a Subsidiary, (c) Borrower shall deliver to
Administrative Agent a revised Schedule 8.2 reflecting such new Subsidiary
within 30 days after it becomes a Subsidiary, and (d) no Default or Potential
Default exists or arises after giving pro forma effect to the creation,
acquisition, or addition of such Subsidiary; provided, that for purposes of
determining compliance, (x) Debt of each Subsidiary created or acquired shall be
deemed to have been incurred on the date of such acquisition or creation, and
(y) Adjusted EBITDA for the most-recently-ended four fiscal quarters shall
include on a pro forma basis for such period the EBITDA of each Restricted
Subsidiary created or acquired.
 
9.11  
Designation and Re-designation of Subsidiaries.

 
(a)           Borrower may designate any Subsidiary as an Unrestricted
Subsidiary and may re-designate any Restricted Subsidiary as an Unrestricted
Subsidiary; provided, that (a) Borrower shall deliver to Administrative Agent a
revised Schedule 8.2 reflecting the designation of such Subsidiary as an
Unrestricted Subsidiary or the re-designation of such Restricted Subsidiary as
an Unrestricted Subsidiary within 30 days after it becomes an Unrestricted
Subsidiary, (b) such Subsidiary otherwise meets (or would meet concurrently with
the effectiveness of such re-designation) the requirements of an “Unrestricted
Subsidiary” as set forth in the definition thereof, and (c) no Default or
Potential Default exists or will arise after giving pro forma effect to such
designation or re-designation; provided, that for purposes of determining
compliance (x) with Section 10.8 hereof, all outstanding loans, advances, and
investments in such designated or re-designated Subsidiary shall be deemed to
have been made on (and shall be valued as of) the date of such designation or
re-designation, as applicable, and (y) Adjusted EBITDA for the
most-recently-ended four fiscal quarters shall exclude on a pro forma basis for
such period the EBITDA of such designated or re-designated Subsidiary.  Subject
to Section 15.9(g), Administrative Agent shall execute documentation reasonably
required to release any Restricted Subsidiary which is re-designated by Borrower
as an Unrestricted Subsidiary from its Guaranty.
 
(b)           Borrower may re-designate any Unrestricted Subsidiary as a
Restricted Subsidiary; provided, that (a) such Subsidiary shall have complied
with Section 9.10 hereof, (b) Borrower shall deliver to Administrative Agent a
revised Schedule 8.2 reflecting the re-designation of such Unrestricted
Subsidiary as a Restricted Subsidiary within 30 days after it becomes a
Restricted Subsidiary, and (c) no Default or Potential Default exists or will
arise after giving pro forma effect to such re-designation; provided, that for
purposes of determining compliance, (x) all existing Debt of, and loans,
advances, or investments made by, such re-designated Subsidiary shall be deemed
to have been incurred on the date of such re-designation, and (y) Adjusted
EBITDA for the most-recently-ended four fiscal quarters shall include on a pro
forma basis for such period the EBITDA of such re-designated Subsidiary.
 
SECTION 10                                  
NEGATIVE COVENANTS.

 
So long as Lenders are committed to fund Loans and the L/C Issuers are committed
to issue L/Cs under this Agreement, and thereafter until the Obligation is paid
in full, Borrower covenants and agrees as follows:
 
10.1  
Taxes.

 
No Company shall use any portion of the proceeds of any Loan to pay the wages of
employees, unless a timely payment to or deposit with the U.S. of all amounts of
Tax required to be deducted and withheld with respect to such wages is also
made.
 
10.2  
Payment of Obligations.

 
No Company shall voluntarily prepay principal of, or interest on, any Funded
Debt, other than the Obligation, if a Default or Potential Default exists (or
would result from such payment).  No Company shall repay, repurchase, redeem, or
defease Subordinated Debt without the prior written consent of Required Lenders;
provided, that any Company may, without the approval of Required Lenders, (a)
tender for, repurchase (including, without limitation, in open market
transactions or private negotiated transactions), redeem, or discharge (each, a
“Permitted Redemption”) up to an aggregate of $90,000,000 of Subordinated Debt,
so long as (i) on and as of the date of each such Permitted Redemption, no
Default or Potential Default then exists or arises, and (ii) not less than
$300,000,000 of Subordinated Debt remains outstanding after giving effect to
each such Permitted Redemption, and (b) repay Subordinated Debt in connection
with the concurrent issuance of additional Subordinated Debt (“Permitted
Refinancing”), so long as (i) on and as of the date of such Permitted
Refinancing, no Default or Potential Default then exists or arises, (ii) the
Subordinated Debt issued in connection with such Permitted Refinancing
(“Replacement Subordinated Debt”) satisfies the requirements for permitted
Subordinated Debt as set forth in the Loan Papers, including, without
limitation, the requirements imposed by the definition of “Subordinated Debt” in
Section 1.1 and by Section 10.16, and is otherwise in form and substance
satisfactory to Administrative Agent, (iii) the principal amount of such
Replacement Subordinated Debt does not exceed the principal amount of, plus
premium and accrued interest on, the Subordinated Debt so refinanced, and (iv)
such Replacement Subordinated Debt has a final maturity date later than the
final maturity date of the Subordinated Debt so refinanced.
 
10.3  
Employee Plans.

 
Except where a Material Adverse Event would not result, no Company shall permit
any of the events or circumstances described in Section 8.10 to exist or occur.
 
10.4  
Debt.

 
No Company shall create, incur or suffer to exist any Debt, other than Permitted
Debt.
 
10.5  
Liens.

 
No Company shall (a) create, incur or suffer or permit to be created or incurred
or to exist any Lien upon any of its assets, other than Permitted Liens, or (b)
enter into or permit to exist any arrangement or agreement that directly or
indirectly prohibits any Company from creating or incurring any Lien, other than
(i) the Loan Papers, (ii) the documents executed in connection with the Vail
Bonds (and any documents relating to a refinancing of the Vail Bonds), (iii) the
Senior Subordinated Indenture as in effect on the Closing Date (which does not
prohibit the creation or incurrence of Liens securing “Senior Debt” defined
therein), (iv) any other indenture evidencing Subordinated Debt which is
Permitted Debt and that contains the same exception for liens securing “Senior
Debt” as the Senior Subordinated Indenture, and (v) leases or licenses that
prohibit Liens on the leased or licensed property.
 
10.6  
Transactions with Affiliates.

 
Except for transactions which do not, in the aggregate, cost the Restricted
Companies more than $2,000,000 in any fiscal year, no Restricted Company shall
enter into or suffer to exist any transaction with any Affiliate (other than
another Restricted Company), or guaranty, obtain any letter of credit or similar
instrument in support of, or create, incur or suffer to exist any Lien upon any
of its assets as security for, any Debt or other obligation of any Affiliate
(other than Debts or other obligations of another Restricted Company) unless (a)
such transaction is an advance or equity contribution to an Unrestricted
Subsidiary permitted by Sections 10.8(j), 10.8(l), or 10.8(m), (b) such
transaction is described in Section 10.9 or on Schedule 8.13, (c) such
transaction is an investment in employee residences permitted by Section
10.8(n)(iii), or (d) such transaction is upon fair and reasonable terms not
materially less favorable than it could obtain or could become entitled to in an
arm’s-length transaction with a Person that was not its Affiliate.
 
10.7  
Compliance with Laws and Documents.

 
No Company shall (a) violate the provisions of any Laws or rulings of any
Governmental Authority applicable to it or of any Material Agreement to which it
is a party if that violation alone, or when aggregated with all other
violations, would be a Material Adverse Event, (b) violate the provisions of its
organizational documents if such violation would cause a Material Adverse Event,
or (c) repeal, replace or amend any provision of its organizational documents if
that action would be a Material Adverse Event.
 
10.8  
Loans, Advances and Investments.

 
Except as permitted by Section 10.9 or Section 10.11, no Restricted Company
shall make or suffer to exist any loan, advance, extension of credit or capital
contribution to, make any investment in, or purchase or commit to purchase any
stock or other securities or evidences of Debt of, or interests in, any other
Person, other than:
 
(a) expense accounts for and other loans or advances to its directors, officers,
and employees in the ordinary course of business in accordance with applicable
Law;
 
(b) marketable obligations issued or unconditionally guaranteed by the U.S. or
issued by any of its agencies and backed by the full faith and credit of the
U.S., in each case maturing within one year from the date of acquisition;
 
(c) short-term investment grade domestic and eurodollar certificates of deposit
or time deposits that are fully insured by the Federal Deposit Insurance
Corporation or are issued by commercial banks organized under the Laws of the
U.S. or any of its states having combined capital, surplus, and undivided
profits of not less than $100,000,000 (as shown on its most recently published
statement of condition);
 
(d) commercial paper and similar obligations rated “P-1” by Moody’s or “A-1” by
S&P;
 
(e) readily marketable Tax-free municipal bonds of a domestic issuer rated “A-2”
or better by Moody’s or “A” or better by S&P, and maturing within one year from
the date of issuance;
 
(f) mutual funds or money market accounts investing primarily in items described
in clauses (b) through (e) above;
 
(g) demand deposit accounts maintained in the ordinary course of business;
 
(h) current trade and customer accounts receivable that are for goods furnished
or services rendered in the ordinary course of business and that are payable in
accordance with customary trade terms;
 
(i) Financial Hedges existing on the date hereof which have previously been
approved by Administrative Agent and other Financial Hedges entered into after
the date hereof under terms reasonably acceptable to Administrative Agent;
 
(j) loans, advances, and investments of the Restricted Companies existing on the
Closing Date (i) in the Existing Housing Districts, Existing Metro Districts,
and Keystone/IntraWest LLC, which investments are identified on part (a) of
Schedule 10.8, and (ii) in Persons other than Restricted Companies, Existing
Housing Districts, Existing Metro Districts, and Keystone IntraWest LLC, which
loans and investments are identified on part (b) of Schedule 10.8;
 
(k) additional loans, advances, and investments in Restricted Companies,
including, without limitation, investments in Persons that become Restricted
Subsidiaries upon transactions consummated in compliance with Section 10.11
herein;
 
(l) so long as no Default or Potential Default exists or arises, capital
contributions or other contributions of Real Estate Held for Sale, in each case
to Unrestricted Subsidiaries or Real Estate Joint Ventures;
 
(m) so long as no Default or Potential Default exists or arises, investments in
Unrestricted Subsidiaries, additional investments in Housing Districts and Metro
Districts not otherwise permitted in clause (j)(ii) above, and investments in
other Persons involved in Similar Businesses, so long as, on the date of each
such investment, the aggregate amount of all outstanding investments made
pursuant to this clause (m) (determined for each investment based on the value
thereof on the date made), when aggregated with all investments set forth on
part (b) of Schedule 10.8, does not exceed the sum of (i) the Investment Limit,
plus (ii) net reductions in investments permitted by this Section 10.8(m), in an
aggregate amount not to exceed the Investment Limit, as a result of (A)
dispositions of any such investments sold or otherwise liquidated or repaid to
the extent of the net cash proceeds and the fair market value of any assets or
property (as determined in good faith by the Board of Directors of VRI)
received, (B) dividends reducing any such investment, repayment of the
outstanding principal amount of loans or advances, or other transfers of assets
to VRI or any Restricted Subsidiary of VRI, or (C) the portion (proportionate to
VRI’s direct or indirect interest in the equity of a Person) of the fair market
value of the net assets of an Unrestricted Subsidiary or other Person
immediately prior to the time such Unrestricted Subsidiary or other Person is
designated or becomes a Restricted Subsidiary of VRI in accordance with Sections
9.10 or 9.11(b) hereof; provided, that, notwithstanding the foregoing, (x) the
Restricted Companies may not contribute Critical Assets to an Unrestricted
Subsidiary or other Person pursuant to this Section 10.8(m), and (y) the
Restricted Companies may only contribute assets owned on the Closing Date
(excluding Critical Assets) to an Unrestricted Subsidiary or other Person
pursuant to this Section 10.8(m) if all such assets contributed on or after the
Closing Date have an aggregate fair market value (determined in good faith by
the Board of Directors of Borrower at the time of each such contribution) of
less than $75,000,000;
 
(n) the following investments:
 
(i) a capital contribution, in an amount not to exceed $650,000, in
Boulder/Beaver LLC;
 
(ii) workers compensation reserve account, established pursuant to a
self-insurance permit from the Department of Labor or comparable agency in any
state in which the Companies’ businesses are located, invested exclusively in
items described in clauses (b) through (f) above; and
 
(iii) loans and contributions to employees for investments in employee
residences as part of such employees’ compensation packages not to exceed
$10,000,000 in the aggregate;
 
(o)           so long as no Default or Potential Default exists or arises,
investments set forth on part (c) of Schedule 10.8, which investments are made
(i) as a result of the exercise of put options by the owners thereof, and (ii)
in accordance with the agreements set forth on part (c) of Schedule 10.8 as in
effect on the Closing Date.
 
10.9  
Distributions.

 
Except as set forth on Schedule 10.9, no Company shall make any Distribution,
except as follows:
 
(a) VRI may make payments of approximately $100,000 accruing to certain option
holders;
 
(b) any Company may make Distributions to a Restricted Company;
 
(c) if VRI issues any Subordinated Debt which is subsequently converted to
preferred stock, VRI may, if no Default or Potential Default exists (or would
result therefrom), pay dividends on such stock at an annual rate which is less
than or equal to the annual rate of interest payable on such Subordinated Debt
prior to its conversion, so long as the terms on such preferred stock are no
more favorable to the holders of the preferred stock than the terms afforded to
the holders of the Subordinated Debt set forth in the indenture and other
documents evidencing or executed in connection with such Subordinated Debt;
 
(d) if no Default or Potential Default exists or arises, VRI and its Restricted
Subsidiaries may make additional Distributions not otherwise permitted under
this Section 10.9, and loans, advances, and investments not otherwise permitted
under Section 10.8, so long as the aggregate amount of Distributions permitted
under this clause (d), and the aggregate amount of loans, advances, and
investments made, which are not otherwise permitted under Section 10.8, on any
date of determination, does not exceed the sum of:
 
(i)           50% of the cumulative Net Income of the Restricted Companies, on a
consolidated basis, from the last day of the first fiscal quarter ending after
the Closing Date to such date of determination; plus
 
(ii)           100% of the aggregate net cash proceeds received by VRI (and the
other Restricted Companies, in the case of clause (A) below) during the period
from the Closing Date to such date of determination from:
 
(A)           the issuance of Debt which constitutes “Permitted Debt” under
clauses (d) and (g) of the definition thereof (excluding refinancings of
Subordinated Debt); and
 
(B)           the issuance of Equity Interests to Persons (other than the
issuance of Equity Interests to any Restricted Company and the issuance of
Disqualified Equity Interests); minus
 
(iii)           the amount of Distributions made by the Companies pursuant to
clause (h) below;
 
(e) if no Default or Potential Default exists or arises, VRI may make
Distributions on Equity Interests (other than Disqualified Equity Interests)
payable solely in the form of common stock or other common equity interests of
VRI; provided, that VRI may make Distributions on Disqualified Equity Interests
in the form of additional Disqualified Equity Interests of the same type;
 
(f) if no Default or Potential Default exists or arises, the Companies may make
Distributions to their respective employees, officers, or directors in an
aggregate amount not exceeding $2,000,000 in any twelve (12) month period;
 
(g) so long as no Default or Potential Default exists or arises, the redemption,
repurchase, or other acquisition of Equity Interests of VRI in exchange for, or
out of the net cash proceeds of the substantially concurrent sale (other than to
a Subsidiary of VRI) of, Equity Interests of VRI (except for any such
redemption, repurchase, or acquisition effected through the concurrent issuance
of Disqualified Stock of the same type); and
 
(h) if no Default or Potential Default exists or arises, the Companies may make
additional Distributions in an aggregate amount not to exceed $25,000,000 on or
after the Closing Date.
 
10.10  
Sale of Assets.

 
No Restricted Company may sell, assign, lease, transfer or otherwise dispose of
all or any material portion of the Critical Assets, if the ratio described in
Section 11.1 would, on a pro forma basis (taking the disposition into account),
increase as a result of such disposition.
 
10.11  
Acquisitions, Mergers, and Dissolutions.

 
(a) Except as permitted by this Section 10.11 and subject to Sections 9.10,
10.8, and 10.14, a Restricted Company may not (i) acquire all or any substantial
portion of the capital stock (or other equity or voting interests) of any other
Person, (ii) acquire all or any substantial portion of the assets of any other
Person, (iii) merge or consolidate with any other Person, or (iv) liquidate,
wind up or dissolve (or suffer any liquidation or dissolution).
 
(b) Any Restricted Subsidiary may (i) acquire all or any substantial portion of
the capital stock (or other equity or voting interests) issued by any other
Restricted Subsidiary, (ii) acquire all or any substantial portion of the assets
of any other Restricted Subsidiary, and (iii) merge or consolidate with any
other Restricted Subsidiary (and, in the case of such merger or consolidation
or, in the case of the conveyance or distribution of such assets, the
non-surviving or selling entity, as the case may be, may be liquidated, wound up
or dissolved), provided, that (1) if Borrower is a party to such merger or
consolidation, then Borrower must be the surviving entity, (2) if Borrower is
not a party to such merger or consolidation, and the surviving entity will own
Existing Critical Assets, then a Wholly Owned Restricted Subsidiary of Borrower
must be the surviving entity, (3) if Borrower is not a party to such merger or
consolidation, and the surviving entity will own Additional Critical Assets,
then a Restricted Subsidiary of Borrower must be the surviving entity, so long
as the conditions for the ownership of Additional Critical Assets by Restricted
Subsidiaries of Borrower set forth in Section 9.7(b) herein are satisfied, and
(4) if Borrower is not a party to such merger or consolidation, and the
surviving entity will not own Critical Assets, a Restricted Subsidiary must be
the surviving entity.
 
(c) Subject to compliance with Section 9.10 herein, any Restricted Subsidiary
may (i) acquire all or any substantial portion of the capital stock (or other
equity or voting interests) issued by any other Person, (ii) acquire all or any
substantial portion of the assets of any other Person, or (iii) merge or
consolidate with any other Person (and, in the case of such merger or
consolidation, the non-surviving entity may be liquidated, wound up or
dissolved), so long as, with respect to any transaction contemplated by items
(i) through (iii) above:
 
(i)           the Purchase Price for such transaction (A) when aggregated with
the Purchase Price of all other acquisitions or mergers consummated by the
Restricted Subsidiaries during the most-recent four fiscal quarters, does not
exceed $150,000,000, and (B) when aggregated with the Purchase Price of all
other acquisitions or mergers consummated by the Restricted Subsidiaries after
the Closing Date, does not exceed $300,000,000,
 
(ii)           the ratio of Funded Debt on the closing date of the transaction
to Adjusted EBITDA for the most-recently-ended four fiscal quarters, after
giving pro forma effect to the transaction, is less than or equal to 4.50 to
1.00; for purposes hereof, Adjusted EBITDA for any period shall include on a pro
forma basis all EBITDA for the Restricted Companies for such period relating to
assets acquired (including, without limitation, Restricted Subsidiaries formed
or acquired in accordance with Section 9.10 hereof, and Unrestricted
Subsidiaries re-designated as Restricted Subsidiaries in accordance with Section
9.11(b) hereof) in accordance with this Agreement during such period, but shall
exclude on a pro forma basis all EBITDA for the Restricted Companies for such
period relating to any such assets disposed of in accordance with this Agreement
during such period (including, without limitation, Restricted Subsidiaries
re-designated as Unrestricted Subsidiaries in accordance with Section 9.11(a)
hereof).
 
(iii)           such other Person is engaged in a business in which a Restricted
Company would be permitted to engage under Section 10.14, and is organized under
the Laws of the United States or Canada,
 
(iv)           in respect of any such transaction for which the sum of the
Purchase Price exceeds $25,000,000, at least 15 days before the transaction’s
closing date Borrower delivers to Administrative Agent (A) a written description
of the transaction, including the funding sources, the Purchase Price, and
calculations demonstrating pro forma compliance with the terms and conditions of
the Loan Papers after giving effect to the transaction (including compliance
with the Companies’ applicable financial covenants), and (B) a copy of the
executed purchase agreement or executed merger agreement relating to the
transaction (and, to the extent available, all schedules and exhibits thereto),
 
(v)           with respect to a merger or consolidation, (1) if Borrower is a
party to such merger or consolidation, Borrower must be the surviving entity,
(2) if Borrower is not a party to such merger or consolidation, and the
surviving entity will own Existing Critical Assets, then a Wholly Owned
Subsidiary of Borrower must be the surviving entity, (3) if Borrower is not a
party to such merger or consolidation, and the surviving entity will own
Additional Critical Assets, then a Restricted Subsidiary of Borrower must be the
surviving entity, so long as the conditions for the ownership of Additional
Critical Assets by Restricted Subsidiaries of Borrower set forth in Section
9.7(b) herein are satisfied, and (4) if Borrower is not a party to such merger
or consolidation, and the surviving entity will not own Critical Assets, then a
Restricted Subsidiary  must be the surviving entity, so long as, to the extent
such surviving entity has not already done so, it shall concurrently with (and
not later than 30 days after) such merger or consolidation, execute and deliver
to Administrative Agent a Guaranty,
 
(vi)           as of the closing of any such transaction, the transaction has
been approved and recommended by the board of directors of the Person to be
acquired or from which such business is to be acquired,
 
(vii)           as of the closing of any transaction, after giving effect to
such acquisition or merger, the acquiring party is Solvent and the Companies, on
a consolidated basis, are Solvent, and
 
(viii)           as of the closing of any transaction, no Default or Potential
Default exists or shall occur as a result of, and after giving effect to, such
transaction.
 
10.12  
Assignment.

 
No Company shall assign or transfer any of its Rights or cause to be delegated
its duties or obligations under any of the Loan Papers.
 
10.13  
Fiscal Year and Accounting Methods.

 
No Company shall change its fiscal year or its method of accounting (other than
immaterial changes in methods or as required by GAAP).
 
10.14  
New Businesses.

 
No Restricted Company shall engage in any business, except the businesses in
which they are engaged on the Closing Date and any other Similar Business;
provided, however, that the foregoing shall not be construed to prohibit the
cessation by any Company of its business activities or the sale or transfer of
the business or assets of such Company to the extent not otherwise prohibited by
this Agreement.
 
10.15  
Government Regulations.

 
No Company shall conduct its business in a way that it becomes regulated under
the Investment Company Act of 1940, as amended, or the Public Utility Holding
Company Act of 1935, as amended.
 
10.16  
Burdensome Agreements.

 
No Company shall enter into, incur or permit to exist any agreement or other
arrangement (other than this Agreement or any other Loan Paper) that prohibits,
restricts or imposes any condition upon (a) the ability of any Restricted
Company to create, incur or permit to exist any Lien upon any of its property or
assets, or (b) the ability of any Restricted Company to pay dividends or other
Distributions with respect to any shares of its capital stock to Borrower or any
Guarantor, to otherwise transfer property or assets to Borrower or any
Guarantor, to make or repay loans or advances to Borrower or any other
Guarantor, or to Guarantee the Debt of Borrower; provided, that (i) the
foregoing clauses (a) and (b) shall not apply to restrictions and conditions (A)
imposed by Law, the Loan Papers, the Senior Subordinated Indenture, or other
Subordinated Debt issued after the Closing Date, so long as (1) such
restrictions do not prevent, impede or impair (I) the creation of Liens and
Guarantees in favor of Lenders under the Loan Papers or (II) the satisfaction of
the obligations of Borrower and Guarantors under the Loan Papers, and (2)
Subordinated Debt (other than Subordinated Debt that contains terms and
provisions no more restrictive than the terms and provisions of the Senior
Subordinated Indenture as of the Closing Date and provides that references to
this Agreement therein shall provide for the renewal, extension, amendment or
modification of this Agreement from time to time) issued after the Closing Date
contains terms and provisions acceptable to Administrative Agent, (B) contained
in agreements relating to the sale of a Subsidiary, so long as the sale of such
Subsidiary is permitted pursuant to this Agreement, and (C) contained in
agreements set forth on Schedule 10.16; and (ii) the foregoing clause (a) shall
not apply to customary provisions in leases and other agreements restricting the
assignment thereof.
 
10.17  
Use of Proceeds.

 
Borrower shall not, and Borrower shall not permit any other Restricted Company
to, use any part of the proceeds of any Loan, directly or indirectly, for a
purpose which violates any Law, including, without limitation, the provisions of
Regulations T, U, and X (as enacted by the Board of Governors of the Federal
Reserve System, as amended).
 
SECTION 11                                  
FINANCIAL COVENANTS.

 
So long as Lenders are committed to fund Loans and the L/C Issuers are committed
to issue L/Cs under this Agreement, and thereafter until the Obligation is paid
and performed in full (except for provisions under the Loan Papers expressly
intended to survive payment of the Obligation and termination of the Loan
Papers), Borrower covenants and agrees to comply with each of the following
ratios.  For purposes of determining each such ratio, (a) Adjusted EBITDA for
any period shall include on a pro forma basis all EBITDA for the Restricted
Companies for such period relating to assets acquired (including, without
limitation, Restricted Subsidiaries formed, acquired, or added in accordance
with Section 9.10 hereof, and Unrestricted Subsidiaries designated or
re-designated as Restricted Subsidiaries in accordance with Section 9.11(b)
hereof) in accordance with this Agreement during such period, but shall exclude
on a pro forma basis all EBITDA for the Companies for such period relating to
any such assets disposed of in accordance with this Agreement during such period
(including, without limitation, Restricted Subsidiaries re-designated as
Unrestricted Subsidiaries in accordance with Section 9.11(a) hereof), and (b)
Borrower shall calculate each such ratio after giving effect to the provisions
of Section 1.3 hereof, as applicable.
 
11.1  
Maximum Leverage Ratios.

 
(a)           Funded Debt to Adjusted EBITDA.  As calculated as of the last day
of each fiscal quarter of the Restricted Companies, the Restricted Companies
shall not permit the ratio of (i) the unpaid principal amount of Funded Debt
existing as of such last day to (ii) Adjusted EBITDA for the four fiscal
quarters ending on such last day to exceed the following:
 
As of the last day of each fiscal quarter ending January 31, April 30, and July
31:
4.50 to 1.00
 
As of the last day of each fiscal quarter ending October 31:
5.00 to 1.00
 



(b)           Senior Debt to Adjusted EBITDA.  As calculated as of the last day
of each fiscal quarter of the Restricted Companies, the Restricted Companies
shall not permit the ratio of (i) the unpaid amount of Senior Debt existing as
of such last day to (ii) Adjusted EBITDA for the four fiscal quarters ending on
such last day to exceed the following:
 
As of the last day of each fiscal quarter ending January 31, April 30, and July
31:
3.25 to 1.00
As of the last day of each fiscal quarter ending October 31:
3.50 to 1.00



11.2  
Minimum Fixed Charge Coverage Ratio.

 
As calculated as of the last day of each fiscal quarter of the Restricted
Companies, the Restricted Companies shall not permit the ratio of (a) Adjusted
EBITDA for the four fiscal quarters ending on such last day minus expenses for
cash income Taxes paid (adjusted for any Tax refunds received with respect
thereto) minus Required Capital Expenditures, to (b) scheduled principal and
interest payments on the Obligation and on all other Funded Debt (excluding
amortization of deferred financing costs and original issue discounts) plus
Distributions (other than of stock) made by VRI, in each case in such four
fiscal quarters, to be less than 1.25:1.00.


11.3  
Minimum Net Worth.

 
Shareholders’ Equity may not at any time be less than an amount equal to the sum
of (a) $414,505,800, plus (b) 75% of the Net Income of the Restricted Companies,
if positive, for each fiscal year completed after October 31, 2004, plus (d)
100% of any Net Proceeds received by any Restricted Company (other than from
another Company) from the offering, issuance, or sale of equity securities of a
Restricted Company after October 31, 2004.
 
11.4  
Interest Coverage Ratio.

 
As calculated as of the last day of each fiscal quarter of the Restricted
Companies, the Restricted Companies shall not permit the ratio of (a) Adjusted
EBITDA for the four fiscal quarters ending on such last day to (b) interest on
Funded Debt (excluding amortization of deferred financing costs and original
issue discounts) in such four fiscal quarters to be less than 2.50 to 1.00.


11.5  
Capital Expenditures.

 
The Restricted Companies may not make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (a) normal replacements and maintenance which are
properly charged to current operations, and (b) such expenditures relating to
real estate held for resale), except for capital expenditures in the ordinary
course of business not exceeding, in the aggregate for the Restricted Companies
during each fiscal year, an amount equal to 10% of the Total Assets as of the
last day of such fiscal year as reflected on the Companies’ audited Financial
Statement for such fiscal year.
 
SECTION 12                                  
DEFAULT.

 
The term “Default” means the occurrence of any one or more of the following
events:
 
12.1  
Payment of Obligation.

 
The failure or refusal of any Company to pay (a) any principal payment
contemplated by Sections 3.2(b) and 3.2(c) of this Agreement after such payment
becomes due and payable hereunder, (b) any principal payment (other than those
contemplated by Sections 3.2(b) and 3.2(c)) or interest payment contemplated to
be made hereunder within 3 Business Days after demand therefor by Administrative
Agent, (c) any amount contemplated to be paid hereunder in respect of fees,
costs, expenses or indemnities within 10 Business Days after demand therefor by
Administrative Agent and (d) any amount in respect of its reimbursement
obligations in connection with any drawing under an L/C (including, without
limitation, any L/C Borrowing) within 3 Business Days after demand therefor by
Administrative Agent.
 
12.2  
Covenants.

 
The failure or refusal of any Company to punctually and properly perform,
observe, and comply with:
 
(a) Any covenant, agreement, or condition applicable to it contained in Sections
9.2, 10 (other than Sections 10.1, 10.3, 10.6 and 10.7) or 11; or
 
(b) Any other covenant, agreement, or condition applicable to it contained in
any Loan Paper (other than the covenants to pay the Obligation and the covenants
in clause (a) preceding), and such failure or refusal continues for 30 days.
 
12.3  
Debtor Relief.

 
Any Restricted Company (a) fails, or admits in writing its inability, to pay its
Debts generally as they become due, (b) voluntarily seeks, consents to, or
acquiesces in the benefit of any Debtor Relief Law, (c) becomes a party to or is
made the subject of any proceeding provided for by any Debtor Relief Law that
could suspend or otherwise adversely affect the Rights of Administrative Agent
or any Lender granted in the Loan Papers (unless, if the proceeding is
involuntary, the applicable petition is dismissed within 60 days after its
filing), (d) becomes subject to an order for relief granted under the Bankruptcy
Reform Act of 1978, as amended from time to time (other than as a creditor or
claimant), or (e) takes any action to authorize any of the foregoing actions set
forth in clauses (a) through (d) herein.
 
12.4  
Judgments and Attachments.

 
Any Restricted Company fails, within 60 days after entry, to pay, bond or
otherwise discharge any judgment or order for the payment of money in excess of
$5,000,000 (individually or collectively) or any warrant of attachment,
sequestration or similar proceeding against any assets of any Restricted Company
having a value (individually or collectively) of $5,000,000, which is neither
(a) stayed on appeal nor (b) diligently contested in good faith by appropriate
proceedings and adequate reserves have been set aside on its books in accordance
with GAAP.
 
12.5  
Government Action.

 
Any Governmental Authority condemns, seizes or otherwise appropriates, or takes
custody or control of all or any substantial portion of the Critical Assets.
 
12.6  
Misrepresentation.

 
Any material representation or warranty made or deemed made by any Company in
connection with any Loan Paper at any time proves to have been materially
incorrect when made.
 
12.7  
Ownership.

 
There shall occur a Change of Control Transaction.
 
12.8  
Default Under Other Agreements.

 
Subject to Section 12.9 below, (a) any Restricted Company fails to pay when due
(after lapse of any applicable grace period) any recourse Debt in excess
(individually or collectively) of $10,000,000; or (b) any default exists under
any agreement to which any Restricted Company is a party, the effect of which is
to cause, or to permit any Person (other than a Restricted Company) to cause,
any recourse obligation in excess (individually or collectively) of $10,000,000
to become due and payable by any Restricted Company before its stated maturity,
except to the extent such obligation is declared to be due and payable as a
result of the sale of any asset to which it relates.
 
12.9  
Subordinated Debt.

 
(a)           (i)  The occurrence of any “default,” “event of default,” or other
breach under or with respect to any Subordinated Debt, which “default,” “event
of default,” or other breach remains uncured (after lapse of any applicable cure
periods) on any date of determination; (ii) the trustee with respect to, or any
holder of, any Subordinated Debt shall effectively declare all or any portion of
such Debt or obligation thereunder due and payable prior to the stated maturity
thereof; or (iii) any obligations under the Subordinated Debt become due before
its stated maturity by acceleration of the maturity thereof.
 
(b)           The payment directly or indirectly (including, without limitation,
any payment in respect of any sinking fund, defeasance, redemption, or payment
of any dividend or distribution) by any Company of any amount of any
Subordinated Debt in a manner or at a time during which such payment is not
permitted under the terms of the Loan Papers or under any instrument or document
evidencing or creating the Subordinated Debt, including, without limitation, any
subordination provisions set forth therein, or if an event shall occur,
including, without limitation, a “Change of Control” as defined in any agreement
evidencing or creating the Subordinated Debt, and (i) such event results in the
ability of the trustee or the holders of any such Debt or obligation to request
or require (or any Company shall automatically be so required) to redeem or
repurchase such Debt or obligation, or (ii) any Company shall initiate notice of
redemption to holders of the Subordinated Debt or obligation, in connection with
a redemption of any Debt or obligation arising under such agreements or
instruments.
 
12.10  
Validity and Enforceability of Loan Papers.

 
Except in accordance with its terms or as otherwise expressly permitted by this
Agreement, any Loan Paper at any time after its execution and delivery ceases to
be in full force and effect in any material respect or is declared to be null
and void or its validity or enforceability is contested by any Company party
thereto or any Company denies that it has any further liability or obligations
under any Loan Paper to which it is a party.
 
12.11  
Employee Plans.

 
Except where the occurrence or existence is not a Material Adverse Event or, in
any event, likely to result in a Lien on the assets of any Company or the
Companies securing liability for any Company or the Companies (individually or
when aggregated with any liability of the Companies contemplated by Section 8.8
and Section 8.9 herein that is reasonably likely to be secured by Liens) in
excess of the Threshold Amount, (a) an Employee Plan incurs an “accumulated
funding deficiency” (as defined in section 302 of ERISA or section 412 of the
Code), (b) a Company incurs liability under ERISA to the PBGC in connection with
any Employee Plan (other than required insurance premiums paid when due), (c) a
Company withdraws in whole or in part from participation in a Multiemployer
Plan, (d) a Company engages in any “prohibited transaction” (as defined in
section 406 of ERISA or section 4975 of the Code), or (e) a “reportable event”
(as defined in section 4043 of ERISA) occurs with respect to an Employee Plan,
excluding events for which the notice requirement is waived under applicable
PBGC regulations.
 
SECTION 13                                  
RIGHTS AND REMEDIES.

 
13.1  
Remedies Upon Default.

 
(a) If a Default exists under Section 12.3, the commitment to extend credit
under this Agreement automatically terminates, the entire unpaid balance of the
Obligation automatically becomes due and payable without any action of any kind
whatsoever, and Borrower must provide cash collateral in an amount equal to the
then-existing L/C Exposure.
 
(b) If any Default exists, subject to the terms of Section 14.5, Administrative
Agent may (with the consent of, and must, upon the request of, Required
Lenders), do any one or more of the following:  (i) if the maturity of the
Obligation has not already been accelerated under Section 13.1(a), declare the
entire unpaid balance of all or any part of the Obligation immediately due and
payable, whereupon it is due and payable; (ii) terminate the Commitments of
Lenders; (iii) reduce any claim to judgment; (iv) demand Borrower to provide
cash collateral in an amount equal to the L/C Exposure then existing; and (v)
exercise any and all other legal or equitable Rights afforded by the Loan
Papers, the Laws of the State of New York, or any other applicable jurisdiction.
 
13.2  
Company Waivers.

 
To the extent permitted by Law, each Company waives presentment and demand for
payment, protest, notice of intention to accelerate, notice of acceleration and
notice of protest and nonpayment, and agrees that its liability with respect to
all or any part of the Obligation is not affected by any renewal or extension in
the time of payment of all or any part of the Obligation, by any indulgence, or
by any release or change in any security for the payment of all or any part of
the Obligation.
 
13.3  
Performance by Administrative Agent.

 
If any covenant, duty or agreement of any Company is not performed in accordance
with the terms of the Loan Papers, Administrative Agent may, while a Default
exists, at its option (but subject to the approval of Required Lenders), perform
or attempt to perform that covenant, duty or agreement on behalf of that Company
(and any amount expended by Administrative Agent in its performance or attempted
performance is payable by the Companies, jointly and severally, to
Administrative Agent on demand, becomes part of the Obligation, and bears
interest at the Default Rate from the date of Administrative Agent’s expenditure
until paid).  However, Administrative Agent does not assume and shall never
have, except by its express written consent, any liability or responsibility for
the performance of any covenant, duty or agreement of any Company.
 
13.4  
Not in Control.

 
None of the covenants or other provisions contained in any Loan Paper shall, or
shall be deemed to, give Administrative Agent, the L/C Issuers, or Lenders the
Right to exercise control over the assets (including, without limitation, real
property), affairs, or management of any Company; the power of Administrative
Agent, the L/C Issuers, and Lenders is limited to the Right to exercise the
remedies provided in this Section 13.
 
13.5  
Course of Dealing.

 
The acceptance by Administrative Agent or Lenders of any partial payment on the
Obligation shall not be deemed to be a waiver of any Default then existing.  No
waiver by Administrative Agent, the L/C Issuers, Required Lenders, or Lenders of
any Default shall be deemed to be a waiver of any other then-existing or
subsequent Default.  No delay or omission by Administrative Agent, the L/C
Issuers, Required Lenders, or Lenders in exercising any Right under the Loan
Papers will impair that Right or be construed as a waiver thereof or any
acquiescence therein, nor will any single or partial exercise of any Right
preclude other or further exercise thereof or the exercise of any other Right
under the Loan Papers or otherwise.
 
13.6  
Cumulative Rights.

 
Notwithstanding anything to the contrary provided herein, all Rights available
to Administrative Agent, the L/C Issuers, Required Lenders, and Lenders under
the Loan Papers are cumulative of and in addition to all other Rights granted to
Administrative Agent, the L/C Issuers, Required Lenders, and Lenders at Law or
in equity, whether or not the Obligation is due and payable and whether or not
Administrative Agent, the L/C Issuers, Required Lenders, or Lenders have
instituted any suit for collection, foreclosure, or other action in connection
with the Loan Papers.
 
13.7  
Application of Proceeds.

 
Any and all proceeds ever received by Administrative Agent or Lenders from the
exercise of any Rights pertaining to the Obligation shall be applied to the
Obligation according to Section 3.10.
 
13.8  
Diminution in Value of Collateral.

 
Neither Administrative Agent nor any Lender has any liability or responsibility
whatsoever for any diminution in or loss of value of any Collateral or other
collateral ever securing payment or performance of all or any part of the
Obligation (other than diminution in or loss of value caused by its gross
negligence or willful misconduct).
 
13.9  
Certain Proceedings.

 
The Companies will promptly execute and deliver, or cause the execution and
delivery of, all applications, certificates, instruments, registration
statements and all other documents and papers Administrative Agent, the L/C
Issuers, Required Lenders, or Lenders reasonably request in connection with the
obtaining of any consent, approval, registration, qualification, permit, license
or authorization of any Governmental Authority or other Person necessary or
appropriate for the effective exercise of any Rights under the Loan
Papers.  Because Borrower agrees that Administrative Agent’s, the L/C Issuers’,
Required Lenders’, and Lenders’ remedies at Law for failure of the Companies to
comply with the provisions of this paragraph would be inadequate and that
failure would not be adequately compensable in damages, Borrower agrees that the
covenants of this paragraph may be specifically enforced.
 
SECTION 14                                  
ADMINISTRATIVE AGENT.

 
14.1 Appointment and Authority.
 
Each Lender and each L/C Issuer hereby irrevocably appoints Bank of America to
act on its behalf as Administrative Agent hereunder and under the other Loan
Papers and authorizes Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of Administrative Agent, Lenders, and the L/C Issuers, and neither Borrower nor
any other Company have rights as a third party beneficiary of any of such
provisions.
 
14.2  
Delegation of Duties.

 
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Paper by or through any one
or more sub-agents appointed in good faith by Administrative
Agent.  Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
14.3 Rights as a Lender.
 
The Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Administrative Agent hereunder
in its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not Administrative
Agent hereunder and without any duty to account therefor to Lenders.  Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding any Restricted Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Restricted Company or such Affiliate) and acknowledge that
Administrative Agent shall be under no obligation to provide such information to
them.
 
14.4 Reliance by Administrative Agent.
 
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, or other writing (including any electronic
message, Internet or intranet website posting, or other distribution) believed
by it to be genuine and to have been signed, sent, or otherwise authenticated by
the proper Person.  Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of an L/C, that by its terms must be fulfilled to the satisfaction of a Lender
or an L/C Issuer, Administrative Agent may presume that such condition is
satisfactory to such Lender or the applicable L/C Issuer unless Administrative
Agent shall have received notice to the contrary from such Lender or the
applicable L/C Issuer prior to the making of such Loan or the issuance of such
L/C.  Administrative Agent may consult with legal counsel (who may be counsel
for Borrower), independent accountants, and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants, or experts.
 
14.5  
Exculpatory Provisions.

 
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Papers.  Without limiting the
generality of the foregoing, Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Potential Default has occurred and is
continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Papers that Administrative
Agent is required to exercise as directed in writing by Required Lenders (or
such other number or percentage of Lenders as shall be expressly provided for
herein or in the other Loan Papers), provided, that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Paper or applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Papers, have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity.
 
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of Lenders as shall be necessary, or as Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 15.9 and 13.1), or (ii) in the absence of its own gross negligence or
willful misconduct.  Administrative Agent shall be deemed not to have knowledge
of any Default or Potential Default unless and until notice describing such
Default or Potential Default is given to Administrative Agent by Borrower, a
Lender, or an L/C Issuer.
 
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty, or representation made in or in
connection with this Agreement or any other Loan Paper, (ii) the contents of any
certificate, report, or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms or conditions set forth herein or
therein or the occurrence of any Default or Potential Default, (iv) the
validity, enforceability, effectiveness, or genuineness of this Agreement, any
other Loan Paper, or any other agreement, instrument, or document, or (v) the
satisfaction of any condition set forth in Section 7 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to
Administrative Agent.
 
14.6  
Resignation as Administrative Agent.

 
Administrative Agent may at any time give notice of its resignation to Lenders,
the L/C Issuers, and Borrower.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States, and shall  be consented to by Borrower at all
times other than during the existence of a Default or Potential Default (which
consent of Borrower shall not be unreasonably withheld).  If no such successor
shall have been so appointed by Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, after
consultation with Borrower, on behalf of Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided, that if Administrative Agent shall notify Borrower and Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Papers (except that in the case of any
collateral security held by Administrative Agent on behalf of Lenders or the L/C
Issuers under any of the Loan Papers, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent or collateral agent is appointed), and (2) all payments,
communications, and determinations provided to be made by, to, or through
Administrative Agent shall instead be made by or to each Lender and the
applicable L/C Issuer directly, until such time as Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges, and duties of the retiring (or retired) Administrative Agent, and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Papers (if not already discharged
therefrom as provided above in this Section).  The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Papers, the provisions of this Section 14 and Section 15.4 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents,
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges, and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Papers, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the L/Cs, if any, outstanding at the time
of such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such L/Cs.
 
14.7  
Non-Reliance on Administrative Agent and Other Lenders.

 
Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Paper, or any related agreement or any document furnished hereunder or
thereunder.
 
14.8  
Administrative Agent May File Proofs of Claim.

 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition, or other
judicial proceeding relative to any Restricted Company, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Exposure, and all other Obligation
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements,
and advances of Lenders and Administrative Agent, and their respective agents
and counsel and all other amounts due Lenders, Administrative Agent and the L/C
Issuers, as applicable, under Sections 2.3(c), 5.3, and 15.4) allowed in such
judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements, and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 5.3 and 15.4.
 
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligation
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
 
14.9  
Collateral and Guaranty Matters.

 
(a)           Upon the occurrence and continuance of a Default, Lenders agree to
promptly confer in order that Required Lenders or Lenders, as the case may be,
may agree upon a course of action for the enforcement of the Rights of Lenders;
and Administrative Agent shall be entitled to refrain from taking any action
(without incurring any liability to any Person for so refraining) unless and
until Administrative Agent shall have received instructions from Required
Lenders.  All Rights of action under the Loan Papers and all Rights to the
Collateral, if any, hereunder may be enforced by Administrative Agent and any
suit or proceeding instituted by Administrative Agent in furtherance of such
enforcement shall be brought in its name as Administrative Agent without the
necessity of joining as plaintiffs or defendants any other Lender, and the
recovery of any judgment shall be for the benefit of Lenders subject to the
expenses of Administrative Agent. In actions with respect to any property of any
Restricted Company, Administrative Agent is acting for the ratable benefit of
each Lender.  Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of any Restricted Company to the
Obligation shall be construed as being for the ratable benefit of each Lender.
 
(b)           Each Lender authorizes and directs Administrative Agent to enter
into the Security Documents for the benefit of Lenders.  Except to the extent
unanimity is required hereunder, (i) each Lender agrees that any action taken by
Required Lenders in accordance with the provisions of the Loan Papers, and the
exercise by Required Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all Lenders, and (ii) each Lender agrees that any action taken
by Required Lenders in accordance with the provisions of the Loan Papers, and
the exercise by Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders.
 
(c)           Administrative Agent is hereby authorized on behalf of all
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to the Security Documents.
 
(d)           Administrative Agent shall have no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by any Restricted Company or is cared for, protected, or insured or has been
encumbered or that the Liens granted to Administrative Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected, or enforced, or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the Rights granted or
available to Administrative Agent in this Section 14.9 or in any of the Security
Documents; it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given Administrative
Agent’s own interest in the Collateral as one of Lenders and that Administrative
Agent shall have no duty or liability whatsoever to any Lender, other than to
act without gross negligence or willful misconduct.
 
(e)           Lenders irrevocably authorize Administrative Agent (or in the case
of Bond Rights, the L/C Issuers), at its option and in its discretion, (i) to
release any Lien on any property granted to or held by Administrative Agent
under any Loan Paper (A) upon termination of the Total Commitment and payment in
full of all Obligation (other than contingent indemnification obligations) and
the expiration or termination of all L/Cs, (B) as permitted under Section 9.11,
(C) constituting property being sold or disposed of as permitted under Section
10.10, if Administrative Agent determines that the property being sold or
disposed is being sold or disposed in accordance with the requirements and
limitations of Section 10.10 and Administrative Agent concurrently receives all
mandatory prepayments with respect thereto, if any, or (D) if approved,
authorized or ratified in writing by Required Lenders, subject to Section 15.9,
unless such Liens are held under any Bond Document; (ii) to release (or
authorize the release by the applicable L/C Issuer of) any Collateral held by
Administrative Agent (or the applicable L/C Issuer) under or pursuant to any
Bond Document upon the reimbursement of any Bond Purchase Drawing in accordance
with Section 2.3(j) herein; and (iii) to release any Restricted Company from its
Guaranty (A) upon full payment of the Obligation, (B) as permitted under Section
9.11, (C) in connection with the sale of disposition of the stock (or other
equity interest) issued by such Restricted Company permitted under Section
10.10, if Administrative Agent determines that the disposition or sale is in
accordance with the requirements and limitations of Section 10.10 and
Administrative Agent concurrently receives all mandatory prepayments with
respect thereto, if any, or (D) if approved, authorized or ratified in writing
by Required Lenders, subject to Section 15.9.  Upon request by Administrative
Agent at any time, Required Lenders will confirm in writing Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 14.9.
 
(f)           In furtherance of the authorizations set forth in this Section
14.9, each Lender and each L/C Issuer hereby irrevocably appoints Administrative
Agent its attorney-in-fact, with full power of substitution, for and on behalf
of and in the name of each such Lender and each such L/C Issuer, (i) to enter
into Security Documents (including, without limitation, any appointments of
substitute trustees under any Security Document), (ii) to take action with
respect to the Collateral and Security Documents to perfect, maintain, and
preserve Lenders’ and the L/C Issuers’ Liens, as applicable, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon any Collateral to the extent authorized in clause (e) hereof.  This
power of attorney shall be liberally, not restrictively, construed so as to give
the greatest latitude to Administrative Agent’s power, as attorney, relative to
the Collateral matters described in this Section 14.9.  The powers and
authorities herein conferred on Administrative Agent may be exercised by
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of Administrative Agent.  The power of
attorney conferred by this Section 14.9(f) is granted for valuable consideration
and is coupled with an interest and is irrevocable so long as the Obligation, or
any part thereof, shall remain unpaid, Lenders are obligated to make any Loans,
or the L/C Issuers are obligated to issue L/Cs, under the Loan Papers.
 
14.10  
Financial Hedges

 
To the extent any Lender or any Affiliate of a Lender issues a Financial Hedge
in accordance with the requirements of the Loan Papers and accepts the benefits
of the Liens in the Collateral arising pursuant to the Security Documents, such
Lender (for itself and on behalf of any such Affiliates) agrees (a) to appoint
Administrative Agent, as its nominee and agent, to act for and on behalf of such
Lender or Affiliate thereof in connection with the Security Documents and (b) to
be bound by the terms of this Section 14; whereupon all references to “Lender”
in this Section 14 and in the Security Documents shall include, on any date of
determination, any Lender or Affiliate of a Lender that is party to a
then-effective Financial Hedge which complies with the requirements of the Loan
Papers.  Additionally, if the Obligation owed to any Lender or Affiliate of a
Lender consists solely of Debt arising under a Financial Hedge (such Lender or
Affiliate being referred to in this Section 14.10 as an “Issuing Lender”), then
such Issuing Lender (by accepting the benefits of any Security Documents)
acknowledges and agrees that pursuant to the Loan Papers and without notice to
or consent of such Issuing Lender: (w) Liens in the Collateral may be released
in whole or in part; (x) all Guaranties may be released; (y) any Security
Document may be amended, modified, supplemented, or restated; and (z) all or any
part of the Collateral may be permitted to secure other Debt.
 
14.11  
Bond L/Cs and Bond Documents.

 
In addition to the authorizations set forth in Section 14.9, each Lender and
each L/C Issuer hereby authorize Administrative Agent or the L/C Issuers, as the
case may be, to execute and deliver all certificates, documents, agreements, and
instruments required to be delivered after the Closing Date pursuant to or in
connection with any Bond L/C and Bond Documents executed in connection
therewith, and to take such actions as Administrative Agent or the L/C Issuers,
as the case may be, deems necessary in connection therewith.  This authorization
shall be liberally, not restrictively, construed so as to give the greatest
latitude to Administrative Agent’s or the applicable L/C Issuer’s authority, as
the case may be, relative to the Bonds, Bond L/Cs and Bond Documents.  The
powers and authorities herein conferred on Administrative Agent and the L/C
Issuers may be exercised by Administrative Agent or the applicable L/C Issuer,
as the case may be, through any Person who, at the time of the execution of a
particular instrument, is an officer of Administrative Agent or such L/C Issuer,
as applicable.
 
14.12  
No Other Duties, Etc.

 
Anything herein to the contrary notwithstanding, none of the co-syndication
agents, co-documentation agents, sole lead arranger, or sole book manger listed
on the cover page hereof shall have any powers, duties, or responsibilities
under this Agreement or any of the other Loan Papers, except in its capacity, as
applicable, as Administrative Agent, a Lender, or an L/C Issuer hereunder.  
 
SECTION 15                                  
MISCELLANEOUS.

 
15.1  
Headings.

 
The headings, captions, and arrangements used in any of the Loan Papers are,
unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify, or modify the terms of the Loan Papers, nor affect the meaning
thereof.
 
15.2  
Nonbusiness Days; Time.

 
Any payment or action that is due under any Loan Paper on a non-Business Day may
be delayed until the next-succeeding Business Day (but interest shall continue
to accrue on any applicable payment until payment is in fact made) unless the
payment concerns a Revolver Loan that is a LIBOR Loan, in which case if the
next-succeeding Business Day is in the next calendar month, then such payment
shall be made on the next-preceding Business Day.
 
15.3  
Notices and Other Communications; Facsimile Copies.

 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, or sent by telecopier
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
 
(i)           if to Borrower, Administrative Agent, either L/C Issuer, or either
Swing Line Lender, to the address, telecopier number, electronic mail address,
or telephone number specified for such Person on Schedule 1; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address, or telephone number specified in its Administrative
Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided, that the
foregoing shall not apply to notices to any Lender or either L/C Issuer pursuant
to Section 2 if such Lender or such L/C Issuer, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section 2 by electronic communication.  Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided,
that approval of such procedures may be limited to particular notices or
communications.
 
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail, or other
written acknowledgement), provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Borrower, any
Lender, either L/C Issuer, or any other Person for losses, claims, damages,
liabilities, or expenses of any kind (whether in tort, contract, or otherwise)
arising out of Borrower’s or Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities, or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any
Lender, either L/C Issuer, or any other Person for indirect, special,
incidental, consequential, or punitive damages (as opposed to direct or actual
damages).
 
(d)           Change of Address, Etc.  Each of Borrower, Administrative Agent,
the L/C Issuers, and the Swing Line Lenders may change its address, telecopier,
or telephone number for notices and other communications hereunder by notice to
the other parties hereto.  Each other Lender may change its address, telecopier,
or telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, the L/C Issuers, and the Swing Line Lender.  In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number, and electronic mail address to which
notices and other communications may be sent, and (ii) accurate wire
instructions for such Lender.
 
(e)           Reliance by Administrative Agent, L/C Issuers and
Lenders. Administrative Agent, the L/C Issuers, and Lenders shall be entitled to
rely and act upon any notices (including telephonic Loan Notices and Swing Line
Loan Notices) purportedly given by or on behalf of Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete, or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Borrower shall indemnify Administrative Agent, the L/C Issuers, each
Lender, and the Related Parties of each of them from all losses, costs,
expenses, and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower.  All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
15.4  
Expenses; Indemnity; Damage Waiver.

 
(a)           Costs and Expenses.  Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable fees, charges, and disbursements of counsel for
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery, and administration of this Agreement and the other Loan Papers, or any
amendments, modifications, or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal, or extension of any
L/C or any demand for payment thereunder, and (iii) all out-of-pocket expenses
incurred by Administrative Agent, any Lender, or the L/C Issuers (including the
fees, charges, and disbursements of any counsel for Administrative Agent, any
Lender, or the L/C Issuers), and shall pay all fees and time charges for
attorneys who may be employees of Administrative Agent, any Lender, or the L/C
Issuers, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Papers, including its rights
under this Section, or (B) in connection with the Loans made or L/Cs issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring, or negotiations in respect of such Loans or L/Cs.
 
(b)           Indemnification by Borrower.  Borrower shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender, and the L/C
Issuers, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, and related expenses
(including the fees, charges, and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Company arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Loan Paper, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Papers, (ii) any
Loan or L/C or the use or proposed use of the proceeds therefrom (including any
refusal by either L/C Issuer to honor a demand for payment under a L/C if the
documents presented in connection with such demand do not strictly comply with
the terms of such L/C), (iii) any actual or alleged presence or release of
Hazardous Substances on or from any property owned or operated by the or any
other Company, or any liability under Environmental Laws related in any way to
the or any other Company, or (iv) any actual or prospective claim, litigation,
investigation, or proceeding relating to any of the foregoing, whether based on
contract, tort, or any other theory, whether brought by a third party or by
Borrower or any other Company, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory, or sole negligence of the
Indemnitee; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, or (y) result from a claim brought by
Borrower or any other Company against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Paper, if
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), the L/C Issuers, or any Related Party of any of the foregoing, each
Lender severally agrees to pay to Administrative Agent (or any such sub-agent),
the L/C Issuers, or such Related Party, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability, or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent) or any L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent) any L/C Issuer in connection
with such capacity.  The obligations of Lenders under this subsection (c) are
subject to the provisions of Section 2.2(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, each of Borrower and any Related Party of Borrower
that is a party to a Loan Paper from time to time shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential, or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Paper, or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or L/C, or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic, or other information transmission systems in connection with this
Agreement or the other Loan Papers or the transactions contemplated hereby or
thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of Administrative Agent and either L/C Issuer, the replacement of
any Lender, the termination of the Total Commitments, and the repayment,
satisfaction, or discharge of all the other Obligation.
 


 
15.5  
Exceptions to Covenants; Conflict with Agreement.

 
The Companies may not take or fail to take any action that is permitted as an
exception to any of the covenants contained in any Loan Paper if that action or
omission would result in the breach of any other covenant contained in any Loan
Paper.  Any conflict or ambiguity between the terms and provisions of this
Agreement and the terms and provisions in any other Loan Paper is controlled by
the terms and provisions of this Agreement.
 
15.6  
Governing Law.

 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  BORROWER AND EACH OTHER COMPANY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
COUNTY OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN PAPER,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN PAPER SHALL AFFECT ANY
RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR EITHER L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN PAPER AGAINST BORROWER OR ANY OTHER COMPANY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  BORROWER AND EACH OTHER COMPANY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
PAPER IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.3.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
15.7  
Severability.

 
If any provision of this Agreement or the other Loan Papers is held to be
illegal, invalid, or unenforceable, (a) the legality, validity, and
enforceability of the remaining provisions of this Agreement and the other Loan
Papers shall not be affected or impaired thereby, and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid, or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid, or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
15.8  
Waiver of Jury Trial.

 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN PAPER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN PAPERS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 


 
15.9  
Amendments, Etc.

 
No amendment or waiver of any provision of this Agreement or any other Loan
Paper, and no consent to any departure by Borrower or any Guarantor therefrom,
shall be effective unless in writing signed by Required Lenders and Borrower or
the applicable Guarantor, as the case may be, and acknowledged by Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver, or consent shall:
 
(a) waive any condition set forth in Section 7.1 without the written consent of
each Lender;
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 13.1) without the written consent of such Lender;
 
(c) postpone any date fixed by this Agreement or any other Loan Paper for any
payment of principal, interest, fees, or other amounts due to Lenders (or any of
them) hereunder or under any other Loan Paper without the written consent of
each Lender directly affected thereby;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees (other than fees covered by the Fee Letters)
or other amounts payable hereunder or under any other Loan Paper without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of Borrower to pay
interest or L/C Fees (as described in Section 5.3(a)) at the Default Rate;
 
(e) change Sections 3.10 or 3.11 in a manner that would alter the sharing of
payments required thereby without the written consent of each Lender adversely
affected thereby;
 
(f) change Section 10.12, any provision of this Section, the definition of
“Required Lenders,” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive, or otherwise modify any Rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
 
(g) waive compliance with, amend, or release (in whole or in part) the Guaranty
of VRI or the Guaranties of all or substantially all of the Restricted
Subsidiaries without the consent of each Lender; or
 
(h) release all or substantially all of the Collateral without the consent of
each Lender, except that Administrative Agent or the applicable L/C Issuer, as
applicable, may release Collateral in accordance with Section 14.9(e) herein;
 
and, provided further, that (i) no amendment, waiver, or consent shall affect
the Rights or duties of an L/C Issuer under this Agreement or any L/C Agreement
relating to any L/C issued or to be issued by it unless signed by the L/C Issuer
issuing such L/C in addition to Lender required above; (ii) no amendment,
waiver, or consent shall, unless in writing and signed by the applicable Swing
Line Lender in addition to Lenders required above, affect the rights or duties
of such Swing Line Lender under this Agreement; (iii) no amendment, waiver, or
consent shall, unless in writing and signed by Administrative Agent in addition
to Lenders required above, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Paper; and (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver, or consent hereunder, except that the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender.
 
15.10  
Counterparts; Integration; Effectiveness.

 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Papers constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 7.1, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
15.11  
Successors and Assigns; Participation.

 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Administrative Agent and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) or (i) of this
Section, or (iv) to an SPC in accordance with the provisions of subsection (h)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Exposure and in Swing
Line Loans) at the time owing to it); provided, that (i) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of Administrative Agent and,
so long as no Default has occurred and is continuing, Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans; (iii) any assignment of a Commitment must be approved by
Administrative Agent, the L/C Issuers, and the Swing Line Lenders unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and (iv) the
parties to each assignment shall execute and deliver to Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount, if any, required as set forth in Schedule 15.11, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.  Subject to acceptance and recording thereof by
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.1,
4.4, 4.5, and 15.4 with respect to facts and circumstances occurring prior to
the effective date of such assignment).  Upon request, Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
 
(c) Register.  Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Exposure owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and Borrower, Administrative Agent and Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by each of
Borrower and the L/C Issuers at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Papers is pending, any Lender
may request and receive from Administrative Agent a copy of the Register.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Exposure and Swing Line Loans) owing to it); provided, that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Administrative Agent, Lenders, and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 15.9 that affects such Participant.  Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 4.1, 4.4 or 4.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 15.13 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.11 as though it were a
Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 4.1 or 4.4  than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with Borrower's prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 4.1 unless Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower, to comply
with Section 4.1(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g)  Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
 
(h) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time any L/C Issuer or any Swing Line Lender assigns all of its Commitment
and Loans pursuant to subsection (b) above, such L/C Issuer or such Swing Line
Lender may, upon 30 days’ notice to Borrower and Lenders, resign as an L/C
Issuer or a Swing Line Lender, or both.  In the event of any such resignation as
an L/C Issuer or a Swing Line Lender, Borrower shall be entitled to appoint from
among Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of such L/C Issuer or such Swing Line Lender.  If an L/C Issuer
resigns, it shall retain all the rights, powers, privileges, and duties of an
L/C Issuer hereunder with respect to all L/C outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Exposure with respect
thereto (including the right to require Lenders to make Base Rate Loans or fund
risk participations in unreimbursed amounts pursuant to Section 2.3(c)). If a
Swing Line Lender resigns, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.4(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges, and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the L/Cs, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of such resigning L/C Issuer with respect to such Letters of Credit.
 
15.12  
Payments Set Aside.

 
To the extent that any payment by or on behalf of Borrower or any other obligor
on the Obligation under any Loan Paper is made to Administrative Agent, either
L/C Issuer, or any Lender, or Administrative Agent, either L/C Issuer, or any
Lender exercises its Right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside, or required (including pursuant to any
settlement entered into by Administrative Agent, such L/C Issuer, or such Lender
in its discretion) to be repaid to a trustee, receiver, or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and each L/C Issuer severally agrees to pay to Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Administrative Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of
Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligation and the termination of this
Agreement.
 
15.13 Right of Setoff.
 
If a Default shall have occurred and be continuing, each Lender, the L/C
Issuers, and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the
applicable L/C Issuer, or any such Affiliate to or for the credit or the account
of Borrower or any other Company against any and all of the obligations of
Borrower or such other Company now or hereafter existing under this Agreement or
any other Loan Paper to such Lender or the applicable L/C Issuer, irrespective
of whether or not such Lender or the applicable L/C Issuer shall have made any
demand under this Agreement or any other Loan Paper and although such
obligations of Borrower or such other Company may be contingent or unmatured or
are owed to a branch or office of such Lender or the applicable L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, each L/C Issuer, and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the applicable L/C Issuer,
or their respective Affiliates may have.  Each Lender and each L/C Issuer agrees
to notify Borrower and Administrative Agent promptly after any such setoff and
application, provided, that the failure to give such notice shall not affect the
validity of such setoff and application.
 
15.14 Replacement of Lenders.
 
Under any circumstances set forth in this Agreement providing that Borrower
shall have the right to replace a Lender as a party to this Agreement,
including, without limitation, if any Lender requests compensation under Section
4.4, or if Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.1, or if any Lender is a Defaulting Lender, then Borrower may, at its sole
expense and effort, upon notice to such Lender and Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
15.11), all of its interests, rights, and obligations under this Agreement and
the related Loan Papers to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided,
that:
 
(a)           Borrower shall have paid to Administrative Agent the assignment
fee specified in Section 15.11(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Borrowings, accrued
interest thereon, accrued fees, and all other amounts payable to it hereunder
and under the other Loan Papers (including any amounts under Section 4.5) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
 
15.15  
Confidentiality.

 
Each of Administrative Agent,  Lenders, and the L/C Issuers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Paper or any action
or proceeding relating to this Agreement or any other Loan Paper or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (g) with the consent of Borrower, (h)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this section or (y) becomes available to Administrative
Agent, any Lender, either L/C Issuer, or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower, or (i) to any direct or
indirect contractual counterparty in Financial Hedges or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 15.15).  For purposes of this section, “Information”
means all information received from any Restricted Company relating to any
Restricted Company or any of their respective businesses, other than any such
information that is available to Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Restricted Company, provided
that, in the case of information received from a Restricted Company after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Each of Administrative Agent,
Lenders, and the L/C Issuers acknowledges that (a) the Information may include
material non-public information concerning any Company, as the case may be, (b)
it has developed compliance procedures regarding the use of material non-public
information, and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
 
15.16  
USA PATRIOT Act Notice.

 
Each Lender that is subject to the Act (as hereinafter defined) and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify, and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Act.
 
15.17  
Survival of Representations and Warranties.

 
All representations and warranties made hereunder and in any other Loan Paper or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Potential Default at the time of any Loan or L/C Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any L/C shall remain
outstanding.
 
15.18  
ENTIRE AGREEMENT.

 
THIS AGREEMENT AND THE OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.  This Agreement supersedes all prior written
agreements and understandings relating to the subject matter hereof and may be
supplemented only by documents delivered in accordance with the terms hereof.
 
15.19  
Designation as Senior Debt.

 
The Obligation constitutes “Senior Debt” for purposes of and as defined in the
Senior Subordinated Indenture.
 
15.20  
Restatement of Existing Agreement.

 
The parties hereto agree that, on the Closing Date, after all conditions
precedent set forth in Section 7.1 have been satisfied or waived: (a) the
Obligation (as defined in this Agreement) represents, among other things, the
restatement, renewal, amendment, extension, and modification of the “Obligation”
(as defined in the Existing Agreement); (b) this Agreement is intended to, and
does hereby, restate, renew, extend, amend, modify, supersede, and replace the
Existing Agreement in its entirety; (c) the Notes, if any, executed pursuant to
this Agreement amend, renew, extend, modify, replace, restate, substitute for,
and supersede in their entirety (but do not extinguish the Debt arising under)
the promissory notes issued pursuant to the Existing Agreement, which existing
promissory notes shall be returned to Administrative Agent promptly after the
Closing Date, marked “canceled and replaced”; (d) each Confirmation of Pledge
Agreement executed pursuant to this Agreement ratifies and confirms (but does
not extinguish or impair the collateral security created or evidenced by) the
“Pledge Agreement” executed and delivered by the “Debtor” named therein pursuant
to the Existing Agreement; (e) the Confirmation of Guaranty executed pursuant to
this Agreement ratifies and confirms (but does not extinguish or impair the
“Guaranteed Debt” guaranteed by) the “Guaranty” executed and delivered pursuant
to the Existing Agreement; and (f) the entering into and performance of their
respective obligations under the Loan Papers and the transactions evidenced
hereby do not constitute a novation nor shall they be deemed to have terminated,
extinguished, or discharged the “Debt” under the Existing Agreement, the
Security Documents, the Guaranty, or the other Loan Papers (or the collateral
security therefore), all of which Debt and Collateral shall continue under and
be governed by this Agreement and the other Loan Papers, except as expressly
provided otherwise herein.
 


 
Remainder of Page Intentionally Blank.
 
Signature Pages to Follow.
 


 
 

 
 




 
THE VAIL CORPORATION (D/B/A “VAIL
 
ASSOCIATES, INC.”), as Borrower
By:
 /s/ Jeffrey W. Jones
 
Jeffrey W. Jones
 
Senior Executive Vice President and
 
Chief Financial Officer



 

 
BANK OF AMERICA, N.A., as Administrative Agent,
 
and L/C Issuer, a Swing Line Lender, and a Lender
By:
 /s/ David McCauley
 
David McCauley
 
Vice President



 

 
U.S. BANK NATIONAL ASSOCIATION,
 
as Co-Syndication Agent, a Swing Line Lender, and a
 
Lender
By:
 /s/ Rob L. Stuart
 
Rob L. Stuart
 
Assistant Vice President



 

 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as Co-Syndication Agent, an L/C
 
Issuer, and a Lender
By:
 /s/ Debbie A. Wright
 
Debbie A. Wright
 
Vice President



 

 
DEUTSCHE BANK TRUST COMPANY
 
AMERICAS, as Co-Documentation Agent and a Lender
By:
 /s/ Steven P. Lapham
 
Steven P. Lapham
 
Managing Director
   
By:
 /s/ Brenda Casey
 
Brenda Casey
 
Vice President



 

 
LASALLE BANK NATIONAL ASSOCIATION,
 
as Co-Documentation Agent and a Lender
By:
 /s/ Darren L. Lemkau
 
Darren L. Lemkau
 
Senior Vice President



 

 
JPMORGAN CHASE BANK, NA,
 
as a Lender
By:
 /s/ Kent A. Kaiser
 
Kent A. Kaiser
 
Senior Vice President



 

 
CALYON NEW YORK BRANCH,
 
as a Lender
By:
 /s/ Joseph A. Asciolla
 
Joseph A. Asciolla
 
Managing Director



 

 
CALYON NEW YORK BRANCH,
 
as a Lender
By:
 /s/ Bruno Defloor
 
Bruno Defloor
 
Director



 

 
COMPASS BANK,
 
as a Lender
By:
 /s/ Eric R. Long
 
Eric R. Long
 
Senior Vice President



 

 
COMERICA WEST INCORPORATED
By:
 /s/ Kevin T. Urban
 
Kevin T. Urban
 
Corporate Banking Officer



 
 

GUARANTORS’ CONSENT AND AGREEMENT
 
As an inducement to Administrative Agent and Lenders to execute, and in
consideration of Administrative Agent’s and Lenders’ execution of the foregoing
Limited Waiver, Release, and Third Amendment to Fourth Amended and Restated
Credit Agreement, the undersigned hereby consent thereto and agree that the same
shall in no way release, diminish, impair, reduce or otherwise adversely affect
the respective obligations and liabilities of each of the undersigned under each
Guaranty described in the Credit Agreement, or any agreements, documents or
instruments executed by any of the undersigned to create liens, security
interests or charges to secure any of the indebtedness under the Loan Papers,
all of which obligations and liabilities are, and shall continue to be, in full
force and effect.  This consent and agreement shall be binding upon the
undersigned, and the respective successors and assigns of each, and shall inure
to the benefit of Administrative Agent and Lenders, and the respective
successors and assigns of each.
 


Vail Resorts, Inc.
Vail Holdings, Inc.
Beaver Creek Associates, Inc.
Beaver Creek Consultants, Inc.
Beaver Creek Food Services, Inc.
Breckenridge Resort Properties, Inc.
Complete Telecommunications, Inc.
Gillett Broadcasting, Inc.
Grand Canyon Lodge Company North Rim
Grand Teton Lodge Company
Heavenly Valley, Limited Partnership
Jackson Hole Golf and Tennis Club, Inc.
JHL&S LLC
Keystone Conference Services, Inc.
Keystone Development Sales, Inc.
Keystone Food and Beverage Company
Keystone Resort Property Management
Company
Larkspur Restaurant & Bar, LLC
Lodge Properties, Inc.
Lodge Realty, Inc.
Mountain Thunder, Inc.
Property Management Acquisition Corp., Inc.
Rockresorts International, LLC
Rockresorts LLC
Rockresorts Cheeca, LLC
Rockresorts Equinox, Inc.
Rockresorts LaPosada, LLC
Rockresorts Wyoming, LLC
Rockresorts Casa Madrona, LLC
Rockresorts Rosario, LLC
Teton Hospitality Services, Inc.
The Village at Breckenridge Acquisition Corp., Inc.
Timber Trail, Inc.
VA Rancho Mirage I, Inc.
VA Rancho Mirage II, Inc.
VA Rancho Mirage Resort, L.P.
Vail/Arrowhead, Inc.
Vail Associates Holdings, Ltd.
Vail Associates Investments, Inc.
Vail Associates Real Estate, Inc.
Vail/Beaver Creek Resort Properties, Inc.
Vail Food Services, Inc.
Vail Resorts Development Company
Vail RR, Inc.
Vail Summit Resorts, Inc.
Vail Trademarks, Inc.
VAMHC, Inc.
VR Heavenly I, Inc.
VR Heavenly II, Inc.
VR Holdings, Inc.




 
By: /s/ Jeffrey W. Jones

 
Name: Jeffrey W. Jones

 
Title: Executive Vice President & Chief Financial Officer








 
 

 


 
SCHEDULE 1


Parties, Addresses, Committed Sums and Wiring Information




Borrower and all other Companies


The Vail Corporation
Post Office Box 7
Vail, Colorado 81658
137 Benchmark Road
Avon, Colorado 81620


Contact:
Jeffrey P. Jones
Senior Vice President and Chief Financial Officer
Phone:  970/845-2552
FAX:  970/845-2470


Wire Instructions:
Location of account: U.S. Bank National Association
ABA No.:  102000021
City/State:  Denver, Colorado
Account No.:  122705422295


Copy to:
Martha Dugan Rehm, General Counsel
Vail Resorts, Inc.
Post Office Box 7
Vail, Colorado 81658
137 Benchmark Road
Avon, Colorado 81620
Phone:  970/845-2927
FAX:  970/845-2928




Administrative Agent, L/C Issuer, and Swing Line Lender


Bank of America, N.A.
Mail Code: TX1-492-64-01
901 Main Street, 64th Floor
Dallas, Texas 75202




Credit Contact:
David L. McCauley
Mail Code: TX1-492-64-01
901 Main Street, 64th Floor
Dallas, Texas 75202
Phone:  214/209-0940
FAX:  214/209-0905


 
Agency Contact:

Donna F. Kimbrough
Mail Code: TX1-492-14-11
901 Main Street, 14th Floor
Dallas, Texas 75202
Phone:  214/209-1569
 
FAX:  214/290-9436



 
Swing Line Contact:

Arlene Minor
Mail Code: TX1-492-14-12
901 Main Street, 14th Floor
Dallas, Texas 75202
Phone:  214/209-9177
 
FAX:  214/290-9412



 
Operations Contact:

Arlene Minor
Mail Code: TX1-492-14-12
901 Main Street, 14th Floor
Dallas, Texas 75202
Phone:  214/209-9177
FAX:  214/290-9412


 
L/C Contact:

 
Stella Rosales

Mail Code: CA9-703-19-23
333 S. Beaudry Avenue
Los Angeles, California 90017-1466
Phone: 213/345-0141
Fax: 213/345-6684



Wire Instructions:
Bank of America, N.A.
ABA No.:  111000012
City/State:  Dallas, Texas
Account No.:  1292000883
Attn:  Credit Services
Ref:  The Vail Corp


Copy to:
Haynes and Boone, LLP.
901 Main Street, Suite 3100
Dallas, Texas 75202-3789
Attn:  Karen S. Nelson
Phone:  214/651-5648
FAX::  214/200-0673


 
Swing Line Lender


U.S. Bank National Association
 
918 17th Street, 4th Floor
 
 
Denver, Co 80202
 
 


 
Credit Contact:
 
Robert Stuart
 
 
918 17th Street, 4th Floor
 
 
Denver, Colorado 80202
 
 
Phone: 303/585-4188
 
 
Fax: 303/585-4135
 


 
Swing Line Contact:

 
Hanny Nawawi

555 SW Oak
Portland, Oregon 97204
Phone:  503/275-7894
 
FAX:  503/275-8181



Wire Instructions:
U.S. Bank National Association
ABA No.:  123000220
BNF:  Commercial Loan Services - West
Account No.:  00340012160600
Attn:  Hanny Nawawi
Ref:  The Vail Corporation

 


L/C Issuer


Wells Fargo Bank, National Association


Credit Contact:
 
Debbie Wright/Susan Petri
 
 
1740 Broadway
 
 
Denver, Colorado 80274
 
 
Phone: 303/863-4829
 
Fax: 303/863-6670


 
L/C Contact:

 
Debbie Wright/Susan Petri
 
 
1740 Broadway
 
 
Denver, Colorado 80274
 
 
Phone: 303/863-4829
 
 
Fax: 303/863-6670



Wire Instructions:
Wells Fargo Bank, National Association
ABA No.:  121000248
City/State:  Denver, Colorado
Account No.:  029650720
Attn:  WLS Denver
Ref:  Vail Corporation



Lenders and Commitments




LENDER
COMMITMENT
 
COMMITMENT
PERCENTAGE
 
Bank of America, N.A.
 
 
$65,000,000
 
16.250000000%
 
U.S. Bank
National Association
 
 
$62,500,000
 
15.625000000%
 
Wells Fargo Bank,
National Association
 
 
$62,500,000
 
15.625000000%
 
Deutsche Bank Trust
Company Americas
 
 
$62,500,000
 
15.625000000%
 
LaSalle Bank
National Association
 
 
$62,500,000
 
15.625000000%
 
JPMorgan Chase Bank, NA
 
 
$25,000,000
 
6.250000000%
 
Calyon New York Branch
 
 
$25,000,000
 
6.250000000%
 
Compass Bank
 
 
$20,000,000
 
5.000000000%
 
Comerica West Incorporated
 
 
$15,000,000
 
3.750000000%
 
Totals
 
$400,000,000
 
100.0000000%




SCHEDULE 2.3
 
Existing Letters of Credit and Scheduled Debt
 
Part A – Existing Letters of Credit


Amount
Maturity Date
Beneficiary
$755,311
12/15/05
Board of County Commissioners, County of Eagle, State of Colorado
115,595
11/30/05
Board of County Commissioners, County of Eagle, State of Colorado
1,026,206
05/31/05
Board of County Commissioners, County of Eagle, State of Colorado
790,490
07/31/05
Board of County Commissioners, County of Eagle, State of Colorado
539,170
10/31/05
Teton County Board of Commissioners
407,355
10/31/05
Teton County Board of Commissioners
843,056
10/31/05
Teton County Board of Commissioners
749,283
07/22/05
Board of County Commissioners, County of Eagle, State of Colorado
56,495
10/31/05
Teton County Board of Commissioners
69,000
03/24/06
Board of County Commissioners of Summit County
51,750
01/31/06
Board of County Commissioners of Summit County
84,525
01/31/06
Board of County Commissioners of Summit County
14,490
01/31/06
Board of County Commissioners of Summit County
40,250
01/31/06
Board of County Commissioners of Summit County
71,280
01/30/07
Board of County Commissioners, County of Eagle, State of Colorado
62,105
12/15/05
Board of County Commissioners, County of Eagle, State of Colorado
1,091,152
07/31/06
Board of County Commissioners, County of Eagle, State of Colorado
453,526
07/31/06
Board of County Commissioners, County of Eagle, State of Colorado
22,573
10/31/05
Board of County Commissioners, County of Eagle, State of Colorado
12,500
07/01/05
The Town of Vail, Colorado
8,597,808
08/24/05
U.S. Bank National Association as Trustee
9,232,709
10/31/05
U.S. Bank Trust, Corp Trust Svcs
8,116,667
10/31/05
U.S. Bank National Association as Trustee Under the Trust Indenture Dated as of
May 1, 1999 with Eagle County, Colorado
15,198,459
10/31/05
U.S. Bank National Association as Trustee Under the Trust Indenture Dated as of
May 1, 1999 with Breckenridge Terrace, LLC
5,108,334
04/29/05
U.S. Bank, N.A. Corporate Trust Services
5,783,125
10/31/05
U.S. Bank National Association as Trustee Under the Trust Indenture Dated as of
June 1, 2000 w/ Tenderfoot Seasonal Housing, LLC
70,000
01/03/06
Airlines Reporting Corporation
70,000
12/15/05
Airlines Reporting Corporation
25,000
08/30/05
Airlines Reporting Corporation
25,000
12/08/05
United Airlines, Inc.
4,200,000
10/31/05
Key Bank National Association**
2,635,000
10/31/05
American Home Assurance Co
2,099,136
09/17/05
Self Insurance Plans State of California
281,819
05/01/05
Sierra Pacific Power Company
45,000
10/01/05
USDA Forest Service
106,462
07/31/05
Liberty Mutual Insurance Company
6,012,509
6/15/05
U.S. Bank National Association as Trustee Under the Trust Indenture Dated as of
June 1, 2000 w/ Tenderfoot Seasonal Housing, LLC
2,462,217
5/26/09
U.S. Bank National Association as Trustee Under the Trust Indenture Dated as of
May 1, 1999 with Eagle County, Colorado
1,531,250
6/15/05
U.S. Bank Trust, Corp Trust Svcs
      $ 78,856,607
   



 
** L/C support for SSI Credit Agreement



Part B – Scheduled Debt




1.           The Vail Bonds and the Summit Bonds.


2.
Obligations of the Companies with respect to letters of credit issued by U.S.
Bank National Association for the benefit of Eagle County, Colorado, in an
aggregate amount of up to $3,750,000 at any point in time.



3.
$3,043,626 remaining outstanding as of December 31, 2004 under the Eagle Park
Reservoir Company promissory note.



4.
$437,500 principal amount outstanding as of December 31, 2004 under the Mission
Hills Country Club promissory note.



5.
$419,624.53 remaining outstanding as of December 31, 2004 under the capital
lease for the telephone system at The Lodge at Rancho Mirage.



6.
SSI Revolving Credit, Term Loan and Security Agreement dated May 27, 2003 in the
amount of $32,000,000, of which $10,507,892 is outstanding as of December 31,
2004.  Borrower has 61.68% interest in SSI.



7.
$972,678.79 remaining outstanding as of December 31, 2004 under the capital
leases for SSV Snowell Tuning Machines.  Borrower has 61.68% interest in SSI.



8.
$11,487.14 remaining outstanding as of December 31, 2004  under the capital
lease for Pitney Bowes mail machine at The Lodge at Rancho Mirage.



9.
$11,218.72 remaining outstanding as of December 31, 2004  under the capital
lease for Pitney Bowes label machine at The Lodge at Rancho Mirage.



10.
$36,404.71 remaining outstanding as of December 31, 2004  under the capital
lease for De Lage Landen copier machine at The Lodge at Rancho Mirage.



11.
$49,913.42 remaining outstanding as of December 31, 2004  under the capital
lease for De Lage Landen copier machine at The Lodge at Rancho Mirage.



12.
$35.900.80 remaining outstanding as of December 31, 2004  under the capital
lease for GE Capital copier machine at The Lodge at Rancho Mirage.



13.
$50,895.72 remaining outstanding as of December 31, 2004  under the capital
lease for GE Capital copier machine at The Lodge at Rancho Mirage.




SCHEDULE 7.1


Post-Closing Items and Conditions




ITEM
 
DATE FOR COMPLIANCE
1.Borrower shall seek written consent from the United States Department of the
Interior, National Park Service (“Park Service”) to Borrower’s pledge to
Administrative Agent (for the benefit of the Lenders) of the capital stock of
Grand Teton Lodge Company, a Wyoming corporation (“Grand Teton”), issued to
Borrower (the “Park Service Consent”)
 
Not later than the date upon which that certain Grand Teton Lodge Company 1973
Concession Agreement dated as of July 31, 1973, between Grand Teton and the Park
Service, is renewed (which is currently anticipated to be not later than
December 31, 2005)
 
2.Borrower shall execute and deliver to Administrative Agent a Pledge Agreement
pledging the capital stock issued by Grand Teton to Borrower, accompanied by a
certificate (or other instrument evidencing the capital stock) and a stock power
or similar instrument of transfer or assignment duly executed in blank, each in
form and substance satisfactory to Administrative Agent
 
On or before the tenth (10th) day after the date it receives the Park Service
Consent
3.Borrower shall cause to be delivered a financing statement listing BC Housing,
LLC, as debtor, and the applicable L/C Issuer or Administrative Agent, as
assignee, as secured party, to evidence the pledge and security interests
created under the Bond Documents for Existing Housing Bonds issued by debtor,
which financing statement shall be in form and substance satisfactory to
Administrative Agent
 
60 days after Closing Date
4.Borrower shall cause to be delivered a financing statement listing The Tarnes
at BC, LLC, as debtor, and the applicable L/C Issuer or Administrative Agent, as
assignee, as secured party, to evidence the pledge and security interests
created under the Bond Documents for Existing Housing Bonds issued by debtor,
which financing statement shall be in form and substance satisfactory to
Administrative Agent
 
60 days after Closing Date
5.Borrower shall cause to be delivered a financing statement listing Tenderfoot
Seasonal Housing, LLC, as debtor, and the applicable L/C Issuer or
Administrative Agent, as assignee, as secured party, to evidence the pledge and
security interests created under the Bond Documents for Existing Housing Bonds
issued by debtor, which financing statement shall be in form and substance
satisfactory to Administrative Agent
 
60 days after Closing Date




SCHEDULE 8.2


Corporate Organization and Structure


(Attached)




 
 

 
Schedule 8.2
To Bank of America Forth Amended and
Restated Credit Agreement






Corporation
State of Incorp.
Affiliated Parent / LLC Member
(% of Ownership)
Beaver Creek Associates, Inc.
CO
The Vail Corporation (100%)
Beaver Creek Consultants, Inc.
CO
The Vail Corporation (100%)
Beaver Creek Food Services, Inc.
CO
Beaver Creek Associates, Inc. (100%)
Boulder/Beaver, LLC
CO
Beaver Creek Food Services, Inc. (86%)
Breckenridge Resort Properties, Inc.
CO
VRDC (100%)
Colter Bay Corporation
WY
Grand Teton Lodge Company (100%)
Complete Telecommunications, Inc.
CO
The Vail Corporation (100%)
Eagle Park Reservoir Company
CO (non-profit)
The Vail Corporation (55%)
Forest Ridge Holdings, Inc.
CO
The Vail Corporation (100%)
Gillett Broadcasting, Inc.
DE
Vail Resorts, Inc. (100%)
Grand Teton Lodge Company
WY
The Vail Corporation (100%)
Gros Ventre Utility Company
WY
Grand Teton Lodge Company (100%)
Heavenly Valley, Limited Partnership
NV
VR Heavenly I, Inc. & VR Heavenly II, Inc. (together, 100%)
Jackson Hole Golf & Tennis Club
WY
Grand Teton Lodge Company (100%)
Jenny Lake Lodge, Inc.
WY
Grand Teton Lodge Company (100%)
JHL&S LLC
WY
Teton Hospitality Services, Inc. (51%)
Keystone Conference Services, Inc.
CO
Vail Summit Resorts, Inc. (100%)
Keystone Development Sales, Inc.
CO
Vail Summit Resorts, Inc. (100%)
Keystone Food and Beverage Company
CO
Vail Summit Resorts, Inc. (100%)
Keystone Resort Property Management Company
CO
Vail Summit Resorts, Inc. (100%)
Larkspur Restaurant & Bar, LLC
CO
The Vail Corporation (83% + or -)
Lodge Properties, Inc.
CO
The Vail Corporation (100%)
Lodge Realty, Inc.
CO
Lodge Properties, Inc. (100%)
Mountain Thunder, Inc.
CO
VR Holdings, Inc. (100%)
Property Management Acquisition Corp., Inc.
TN
Vail Summit Resorts, Inc. (100%)
RTP, LLC
CO
The Vail Corporation (54.5%)
RT Partners, Inc.
DE
RTP, LLC (51%)
Rockresorts Casa Madrona, LLC
DE
Rockresorts International LLC (100%)
Rockresorts Cheeca, LLC
DE
Rockresorts International LLC (100%)
Rockresorts Equinox, Inc.
VT
Rockresorts International LLC (100%)
Rockresorts International, LLC
DE
Vail RR, Inc. (100%)
Rockresorts LaPosada, LLC
DE
Rockresorts International LLC (100%)
Rockresorts LLC
DE
Rockresorts International LLC (100%)
Rockresorts Rosario, LLC
DE
Rockresorts International LLC (100%)
Rockresorts Wyoming, LLC
WY
Rockresorts International, LLC (100%)
SSI Venture LLC
CO
The Vail Corporation (52%)
Teton Hospitality Services, Inc.
WY
The Vail Corporation (100%)
Timber Trail, Inc.
CO
VR Holdings, Inc. (100%)
Vail/Arrowhead, Inc.
CO
The Vail Corporation (100%)
Vail Associates Holdings, Ltd.
CO
Vail Resorts Development Company (100%)
Vail Associates Investments, Inc.
CO
The Vail Corporation (100%)
Vail Associates Real Estate, Inc.
CO
Vail Resorts Development Company (100%)
Vail/Beaver Creek Resort Properties, Inc.
CO
The Vail Corporation (100%)
Vail Corporation, The
CO
Vail Holdings, Inc. (100%)
Vail Food Services, Inc.
CO
The Vail Corporation (100%)
Vail Holdings, Inc.
CO
Vail Resorts, Inc. (100%)
Vail Resorts Development Company
CO
The Vail Corporation (100%)
Vail Resorts, Inc.
DE
Publicly traded on the NYSE
Vail RR, Inc.
CO
The Vail Corporation (100%)
Vail Summit Resorts, Inc.
CO
The Vail Corporation (100%)
Vail Trademarks, Inc.
CO
The Vail Corporation (100%)
VAMHC, Inc.
CO
The Vail Corporation (100%)
VA Rancho Mirage I, Inc.
CO
The Vail Corporation (100%)
VA Rancho Mirage II, Inc.
CO
The Vail Corporation (100%)
VA Rancho Mirage Resort, L.P.
DE
VA Rancho Mirage I, Inc. – GP
VA Rancho Mirage II, Inc. – LP
(100%)
The Village at Breckenridge Acquisition Corp., Inc.
TN
Vail Summit Resorts, Inc. (100%)
VR Heavenly I, Inc.
CO
The Vail Corporation (100%)
VR Heavenly II, Inc.
CO
The Vail Corporation (100%)
VR Holdings, Inc.
CO
Vail/Arrowhead, Inc. (100%)






SCHEDULE 8.7


Material Litigation Summary




None, except as referenced in VRI’s Annual Report on Form 10-K for the year
ended July 31, 2004, at Item 3, and Quarterly Report on Form 10-Q for the
quarter ended October 31, 2004.







SCHEDULE 8.9


Material Environmental Matters




None, except as referenced in VRI’s Annual Report on Form 10-K for the year
ended July 31, 2004, at Item 3, and Quarterly Report on Form 10-Q for the
quarter ended October 31, 2004.





SCHEDULE 8.11


Critical Assets




(a) Existing Critical Assets


Intellectual Property


1.
The following Intellectual Property of the Companies: the federally trademarked
“VAIL V” design/symbol/logo, the federally trademarked “BEAVER CREEK” words, the
federally trademarked “BRECKENRIDGE B” design/symbol/logo, the federally
trademarked “KEYSTONE” word, the federally trademarked “KEYSTONE SNOWFLAKE”
design/symbol/logo, and the Colorado tradenames “Vail Associates, Inc.”,
“Breckenridge Ski Resort” and “Keystone Resort.”



2.
The following intellectual property:  the federally trademarked “Heavenly”
design/symbol/logo.



 
Vail



1.
All improvements and personal property essential, from time to time, to ski
mountain operations located within the Vail Mountain U.S. Forest Service Special
Use Permit boundary.



2.
Rights of use and access with respect to those portions of Parcel 1, Golden Peak
Ski Base & Recreation District Parcel, which, from time to time, contain (a) the
Chairlift #6 (Riva Bahn Express Lift) base terminal and (b) the Chairlift #12
(Gopher Hill Lift) base terminal.



3.
Rights of use and access with respect to those portions of Tract E, Vail Village
Fifth Filing (or any resubdivision thereof), which, from time to time, contain
the Chairlift #16 (Vista Bahn Express Lift) base terminal.



4.
Rights of use and access with respect to those portions of Tract D, Vail
Lionshead First Filing (or any resubdivision thereof), which, from time to time,
contain the Chairlift #8 (Born Free Express Lift) base terminal.



5.
Rights of use and access with respect to those portions of Tract D, Vail
Lionshead First Filing (or any resubdivision thereof), which, from time to time,
contain the Lift #19 (Eagle Bahn Lift (a/k/a Gondola)) base terminal.



6.
Rights of use and access with respect to those portions of Tract D, Vail
Lionshead First Filing (or any ressubdivion thereof); Tract B, Vail Lionshead
First and Second Filings; and , Tract X, Forest Place Subdivision (“Tract X”)
which, from time to time, contain the Lionshead Skier Bridge.



7.
Rights of use and access with respect to those portions of Tract X and Tract A,
Block 1, Vail Village Sixth Filing, which, from time to time, provide skier
access to the Lionshead Skier Bridge.



 
Beaver Creek



1.
All improvements and personal property essential, from time to time, to ski
mountain operations located within the Beaver Creek Mountain U.S. Forest Service
Special Use Permit boundary.



2.
Rights of use and access with respect to those portions of unplatted Tract S,
Beaver Creek Subdivision, and Lot 14, Block 1, Tract A, Beaver Creek
Subdivision, which, from time to time, contain the Chairlift #1 (Haymeadow Lift)
base terminal.



3.
Rights of use and access with respect to those portions of unplatted Tract S,
Beaver Creek Subdivision, which, from time to time, contain the Chairlift #2
(Highlands Lift) base terminal.



4.
Rights of use and access with respect to those portions of unplatted Tract S and
Lot 4, Tract A, Block 1, Beaver Creek Subdivision, which, from time to time,
contain the Chairlift #12 (Strawberry Park Express Lift) base terminal.



5.
Rights of use and access with respect to those portions of unplatted Tract S,
Beaver Creek Subdivision, and Lot 14, Block 1, Tract A, Beaver Creek
Subdivision, which, from time to time, contain the Chairlift #6 (Centennial
Express Lift) base terminal.



6.
Rights of use and access with respect to those portions of Lot 5, Tract S,
Beaver Creek Subdivision, which, from time to time, contain the Chairlift #14
(Elkhorn Lift) base terminal.



7.
All land, improvements and personal property essential, from time to time, to
ski mountain operations at the base of Arrowhead Mountain in the Arrowhead
Planned Unit Development.



8.
Rights of use and access with respect to those portions of Tract G, Arrowhead at
Vail, Filing No. 13 (Sixth Amendment), which, from time to time, contain the
Chairlift #17 (Arrow Bahn Express Lift) base terminal.



9.
Rights of use and access with respect to those portions of Tract D, Bachelor
Gulch Village Filing No. 2, which, from time to time, contain the Chairlift #16
(Bachelor Gulch Express Lift) base terminal.



 
Keystone



1.
All improvements and personal property essential, from time to time, to ski
mountain operations located within the Keystone Mountain U.S. Forest Service
Special Use Permit boundary.



2.
Rights of use and access as granted in that certain Easement described in
Section 10.07 of the Declarations and Covenants, Conditions and Restrictions for
the Neighbourhood at Keystone, which, from time to time, contains both the River
Run Gondola base terminal and the Summit Express Lift.



3.
Rights of use and access with respect to those portions of the real property
commonly referred to as the Base II/Mountain House neighborhood, which, from
time to time, contains the base terminals for the Argentine Lift, the Peru
Express Lift, the Packsaddle I Lift, the Pony Express I & II Lifts, the
Discovery Lift and the Ironhorse Lift.



 
Breckenridge



1.
All improvements and personal property essential, from time to time, to ski
mountain operations located within the Breckenridge Mountain U.S. Forest Service
Special Use Permit boundary.



2.
Rights of use and access with respect to those portions of the real property
commonly referred to as the Peak 8 Base Property, which, from time to time,
contains the base terminals for the Pony Lift, the Chair 7 Lift, the Chair 5
Lift, the Rocky Mountain Superchair Lift, Trygve’s Platter Lift and the Colorado
Superchair Lift.



3.
Rights of use and access to those portions of the real property commonly
referred to as the Quick Silver Tract, which, from time to time, contains the
base terminals for the Quick Silver Super Six Lift, the Camelback Lift, the
Lehman Lift and the Village Pony Lift.



4.
Rights of use and access as granted in that certain Easement from Beaver Run
Developments, a Colorado general partnership, pursuant to that certain Fourth
Addendum to Lease Agreement, which, from time to time, contains the Beaver Run
Superchair Lift.



 
Heavenly



1.
All improvements and personal property essential, from time to time, to ski
mountain operations located within the Heavenly Ski Resort U.S. Forest Service
Special Use Permit boundary.



2.
Rights of use and access, including easements with respect to those portions of
the Park Avenue Subdivision  Phases 1 and 3, which, from time to time, contain
the gondola base station, utilities, signage, the gondola lift and related
ground and aerial easements.



3.
Rights of use and access with respect to the White Bark subdivision, which from
time to time contain the summer maintenance road, underground utilities and
associated snowmaking water pump station and portions of Stagecoach ski run.



4.
Existing ground and aerial easements with respect to those portions of Crescent
V Subdivision, the City of South Lake Tahoe and the State of California which,
from time to time, contain the gondola lift and appurtenant structures.



5.
Existing easements with respect to the Tahoe Village Unit No. 1, Tahoe Village
Unit No. 2, amended Tahoe Village Unit No. 2 and Tahoe Village Unit No. 3
subdivisions which, from time to time, contain ski lifts, ski runs, summer
maintenance roads, access roads and snow storage areas.



6.
Existing easements with respect to the Bijou Beach subdivision and more
particularly the HKM Partnership for linear utility and pump station easements.



 
(b) Additional Critical Assets



 
Intellectual Property



1.
The following Intellectual Property of the Companies: the federally trademarked
VAIL word mark, the federally trademarked, “BEAVER CREEK” logo with stylized
“BC”, the federally trademarked “BC” stylized logo, the federally trademarked
“BRECKENRIDGE” word mark, the federally trademarked “HEAVENLY” word mark, and
the federally trademarked, “SKI TAHOE’S HEAVENLY” word mark.



 
Beaver Creek



1.
Rights of use and access with respect to those portions of Lot 4, Tract B,
Beaver Creek Subdivision, which, from time to time, contain the Chairlift #15
(Lower Beaver Creek Mountain Express Lift) base terminal.




SCHEDULE 8.13


Non-Standard Transactions with Affiliates




1.  
The transactions described in Sections 10.8(n)(iii) and 10.9 of the Credit
Agreement.



2.  
Those transactions described in the VRI Annual Report on Form 10-K for the year
ended July 31, 2004, Quarterly Report on Form10-Q for the quarter ended October
31, 2004 and the proxy statement for the VRI 2004 Annual Meeting of
Shareholders, filed on November 19, 2004.



3.  
Employment Agreements with various management employees and use of facilities
and provision of other perquisites by the Companies to their officers, directors
and employees.



4.  
Stock option or other equity compensation agreements between VRI and certain
employees of VRI or Borrower as executed from time to time.






SCHEDULE 10.8
 
Loans, Advances, and Investments
 


 
(a) loans, advances, and investments of the Restricted Companies existing on the
Third Agreement Date in the Existing Housing Districts, Existing Metro
Districts, and Keystone/IntraWest LLC (value as of December 31, 2004)
 
Investment in Keystone/Intrawest
     $1,578,305
Initial aggregate investment in Existing Housing Districts
           2,200
Aggregate investments in Existing Housing Districts
  (16,287,882)



(b) loans, advances, and investments of the Restricted Companies in Persons
other than Restricted Companies, Existing Housing Districts, Existing Metro
Districts, and Keystone IntraWest LLC (value as of December 31, 2004)
 
Bachelor Gulch Resort, LLC (note receivable)
               -
Ritz-Carlton Development Co., Inc. (note receivable)
       $561,725
Investment in Bachelor Gulch Resort, LLC (land)
               -
Investment in FFT Investment Partners
     3,107,719
Investment in Resort Technology Partners, Inc.
     4,894,470
Investment in Forest Ridge Holdings, Inc.
               -
Investment in Preferred Hotels & Resorts Worldwide, Inc.
           9,600
Investment in SSI Venture, LLC
   7,233,778
Investment in Eclipse Television and Sports Marketing, Inc.
       400,000
Investment in Slifer, Smith & Frampton/Vail Associates Real Estate, LLC
     2,500,000
Investment in Avon Partners II, LLC
     2,062,409
Investment in Boulder/Beaver, LLC
     3,238,139
Investment in Eagle Park Reservoir Company
     6,507,589
Investment in Clinton Ditch & Reservoir Company
     2,905,824
Note receivable from Alpine Metropolitan District
     1,930,712
Glendore Development Inc. note receivable due 8/27/08 (Forest Place)
       500,000
La Posada de Santa Fe Resort note receivable
     1,500,000
Vail Valley Foundation note receivable
       144,500
Revolving line of credit with Breckenridge Terrace, LLC (maximum borrowings
$6,750,000)
     6,362,178
Receivable from Keystone/Intrawest LLC for return of capital
     1,499,165
Advances to Keystone/Intrawest LLC
369,432
   
Total:
 $45,727,240







(c) put options


1.  
SSI Venture LLC - Pursuant to the SSI Venture LLC Amended and Restated Operating
Agreement, dated as of May 1, 2003, each of the minority shareholder (“Gart”)
and Vail Associates, Inc. (“VA”) has the right to require VA to purchase from
Gart, and Gart to sell to VA, Gart’s ownership interest in SSI, on the terms and
conditions set forth in such agreement.



2.
Rockresorts International, LLC - Pursuant to the Rockresorts International, LLC
Limited Liability Company Agreement, dated as of October 15, 2001, the minority
shareholder (“Olympus”) in Rockresorts International, LLC (“Rockresorts”) has an
option to sell all of its interests to Vail RR, Inc. (“Vail”), on the terms and
conditions set forth in such agreement.  Olympus has exercised its put to Vail,
for a total put price of $2.0 million.



3.
Resort Technology Partners,, LLC - Pursuant to the Resort Technology Partners,
LLC Operating Agreement, dated as of March 1, 2001, the minority shareholder
(“RTP Holding”) in Resort Technology Partners, LLC (“RTP “) has the right to
require The Vail Corporation (“TVC”) to purchase a portion of RTP Holding’s
interest in RTP, on the terms and conditions set forth in such agreement.



4.
JHL&S LLC - Pursuant to the JHL&S LLC Operating Agreement, dated as of December
21, 2000, (i) Teton Hospitality Services, Inc. (“Teton Vail”) has the right to
require the minority shareholder (“SLM”) in JHL&S, LLC to sell all of its
ownership interest in JHL&S, LLC and (ii) SLM  has the right to require Teton
Vail to acquire all of SLM’s ownership interest in JHL&S, LLC, on the terms and
conditions set forth in such agreement.




SCHEDULE 10.9


Permitted Distributions
 
 



(a)
So long as no Default or Potential Default exists or would result therefrom,
Distributions for payment of tax liabilities not to exceed $10,000,000 in the
aggregate after the Closing Date by the following Restricted Companies:



 
(i)
 
Distributions by Larkspur Restaurant & Bar, LLC to its members in accordance
with the terms of its Operating Agreement;

 
 
(ii)
 
Distributions by JHL&S LLC to its members in accordance with the terms of its
Operating Agreement; and

 
 
(iii)
 
Distributions by SSI Venture LLC to its members in accordance with the terms of
its Amended and Restated Operating Agreement.

 
 
(iv)
 
Distributions by RTP to its members in accordance with the terms of its
Operating Agreement.

 
(b)
Distributions by SSI Venture LLC for “Preferred Payments” to GSSI LLC, one of
its members, pursuant to Section 4.1(b) of its Amended and Restated Operating
Agreement, so long as no Default or Potential Default exists or would result
therefrom and such payments do not exceed the following amounts in the calendar
years set forth below:



Calendar Year
 Permitted Distribution
2005
$47,250.00








SCHEDULE 10.16


Existing Burdensome Agreements




1.           Larkspur Restaurant & Bar, LLC Operating Agreement


2.           Rockresorts International, LLC Limited Liability Company Agreement


3.           JHL&S LLC Operating Agreement


4.           SSI Venture LLC Amended and Restated Operating Agreement





 
 
SCHEDULE 15.11

 


PROCESSING AND RECORDATION FEES


Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:




Transaction
Assignment Fee
   
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
 
-0-
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
$500












EXHIBIT A-1


REVOLVER NOTE




$________________                                                             Dallas,
Texas __________________, 2005




For value received, THE VAIL CORPORATION, a Colorado corporation doing business
as “Vail Associates, Inc.” (“Maker”), hereby promises to pay to the order of
___________________ (“Payee”) on or before the Termination Date, the principal
amount of _______________, or so much thereof as may be disbursed and
outstanding hereunder, together with interest, as hereinafter described.


This note has been executed and delivered under, and is subject to the terms of,
the Fourth Amended and Restated Credit Agreement dated as of  January 28, 2005
(as amended, supplemented or restated, the “Credit Agreement”), among Maker, the
Lenders, and Bank of America, N.A., as Administrative Agent for itself and the
other Lenders (including, without limitation, Payee), and is one of the
“Revolver Notes” referred to therein.  Unless defined herein or the context
otherwise requires, capitalized terms used herein have the meaning given to such
terms in the Credit Agreement.  Reference is made to the Credit Agreement for
provisions affecting this note regarding applicable interest rates, principal
and interest payment dates, final maturity, acceleration of maturity, exercise
of Rights, payment of Attorney Costs, court costs and other costs of collection,
and certain waivers by Maker and others now or hereafter obligated for payment
of any sums due hereunder.


This note is a Loan Paper and, therefore, is subject to the applicable
provisions of Section 15 (including, without limitation, the registration
provisions of Section 15.11(c)) of the Credit Agreement, all of which applicable
provisions are incorporated herein by reference the same as if set forth herein
verbatim.


Specific reference is made to Section 3.8 of the Credit Agreement for usury
savings provisions.








THE VAIL CORPORATION
(D/B/A “VAIL ASSOCIATES, INC.”)






By:                                                                
Name:                                                                
Title:                                                                







EXHIBIT A-2


SWING LINE NOTE




$________________                                                             Dallas,
Texas __________________, 2005




For value received, THE VAIL CORPORATION, a Colorado corporation doing business
as “Vail Associates, Inc.” (“Maker”), hereby promises to pay to the order of
___________________ (“Payee”) on or before the Termination Date or such earlier
date as specified in Section 3.2 of the Credit Agreement (as hereinafter
defined), the principal amount of _______________, or so much as may be
disbursed and outstanding thereunder, together with interest, as hereinafter
described.


This note has been executed and delivered under, and is subject to the terms of,
the Fourth Amended and Restated Credit Agreement dated as of January 28, 2005
(as amended, supplemented or restated, the “Credit Agreement”), among Maker, the
Lenders, and Bank of America, N.A., as Administrative Agent for itself and the
other Lenders (including, without limitation, Payee), and is one of the “Swing
Line Notes” referred to therein.  Unless defined herein or the context otherwise
requires, capitalized terms used herein have the meaning given to such terms in
the Credit Agreement.  Reference is made to the Credit Agreement for provisions
affecting this note regarding applicable interest rates, principal and interest
payment dates, final maturity, acceleration of maturity, exercise of Rights,
payment of Attorney Costs, court costs and other costs of collection, and
certain waivers by Maker and others now or hereafter obligated for payment of
any sums due hereunder.


This note is a Loan Paper and, therefore, is subject to the applicable
provisions of Section 15 (including, without limitation, the registration
provisions of Section 15.11(c)) of the Credit Agreement, all of which applicable
provisions are incorporated herein by reference the same as if set forth herein
verbatim.


Specific reference is made to Section 3.8 of the Credit Agreement for usury
savings provisions.








THE VAIL CORPORATION
(D/B/A “VAIL ASSOCIATES, INC.”)






By:                                                                
Name:                                                                
Title:                                                                





EXHIBIT B-1


GUARANTY


THIS GUARANTY (this “Guaranty”) is executed as of ______________, by the
undersigned guarantor (“Guarantor”) for the benefit of BANK OF AMERICA, N.A.
(with its successors in such capacity, “Administrative Agent”), as
Administrative Agent for itself and other Lenders (collectively, “Lenders”;
together with Administrative Agent, the “Guaranteed Parties”) now or hereafter
party to the Fourth Amended and Restated Credit Agreement dated as of January
28, 2005 among THE VAIL CORPORATION, a Colorado corporation doing business as
“Vail Associates, Inc.” (“Borrower”), the Lenders, and Administrative Agent (as
hereafter amended, supplemented, or restated, the “Credit
Agreement”).  Capitalized terms not otherwise defined herein are used as defined
in the Credit Agreement.


A. Guarantor is an Affiliate of Borrower.


B. [The execution and delivery of this Guaranty is an integral part of the
transactions contemplated by the Loan Papers and is a condition precedent to
Lenders’ obligations to extend credit under the Credit Agreement.]1  [Guarantor
is required to deliver this Guaranty pursuant to Section [9.10] [9.11] of the
Credit Agreement.]2


NOW, THEREFORE, Guarantor hereby guarantees to Lenders the prompt payment at
maturity (by acceleration or otherwise), and at all times thereafter, of the
Guaranteed Debt owing to Lenders as follows:


1. Borrower.  The term “Borrower” includes, without limitation, Borrower as a
debtor-in-possession and any party hereafter appointed “Receiver” for Borrower
or all or substantially all of its assets under any Debtor Relief Law.


2. Guaranteed Debt.  The term “Guaranteed Debt” means all present and future
indebtedness and obligations of every kind, nature, and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, owed to the Guaranteed Parties by Borrower under the Loan Papers to
which it is a party, and all instruments, agreements, and other documents of
every kind and nature now or hereafter created in connection with the Credit
Agreement (including all renewals, extensions and modifications thereof),
including, without limitation, the Obligation, together with all interest
accruing thereon, fees, costs, and expenses (including, without limitation, (a)
all Attorney Costs incurred pursuant to, or in connection with the protection of
Rights under, the Loan Papers to which Borrower is a party, and (b) amounts that
would become due but for operation of Section 502, 506 or any other applicable
provision of Title 11 of the U.S. Code), together with all pre- and
post-maturity interest thereon (including, without limitation, all post-petition
interest if Borrower voluntarily or involuntarily files for bankruptcy
protection) and any and all costs, Attorney Costs, and expenses reasonably
incurred by any Guaranteed Party to enforce Borrower’s payment of any of the
foregoing indebtedness.  Administrative Agent’s books and records showing the
amount of the Guaranteed Debt shall be admissible in evidence in any action or
proceeding, and shall be binding upon Guarantor and conclusive for the purpose
of establishing the amount of the Guaranteed Debt.


3. Absolute Guaranty; Limit of Liability.  This instrument is an absolute,
irrevocable and continuing guaranty, and the circumstance that at any time or
from time to time the Guaranteed Debt may be paid in full does not affect the
obligation of Guarantor with respect to the Guaranteed Debt of Borrower
thereafter incurred.  Notwithstanding Any Contrary Provision in this Guaranty,
However, the Obligations of Guarantor Hereunder Shall Be Limited to an Aggregate
Amount Equal to the Largest Amount That Would Not Render its Obligations
Hereunder Subject to Avoidance under Section 548 of the U.S. Bankruptcy Code or
Any Comparable Provisions of Any Applicable State Law.


4. No Setoff or Deductions; Taxes.  Guarantor represents and warrants that it is
incorporated or formed and resident in the United States of America. All
payments by Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future Indemnified Taxes. If Guarantor
shall be required by any Laws to deduct any Indemnified Taxes from or in respect
of any sum payable under this Guaranty to any Guaranteed Party, (i) the sum
payable shall be increased as necessary so that after making all required
deductions, each Guaranteed Party receives an amount equal to the sum it would
have received had no such deductions been made, (ii) Guarantor shall make such
deductions, (iii) Guarantor shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(iv) within 30 days after the date of such payment, Guarantor shall furnish to
Administrative Agent (which shall forward the same to the applicable Guaranteed
Parties) the original or a certified copy of a receipt evidencing payment
thereof.


5. Representations and Warranties.  Guarantor acknowledges that certain
representations and warranties contained in the other Loan Papers (including,
without limitation, Section 8 of the Credit Agreement) apply to it and hereby
represents and warrants to Administrative Agent and Lenders that each such
representation and warranty is true and correct.  In addition, Guarantor
represents and warrants that (a) by virtue of its relationship with Borrower,
the execution, delivery and performance of this Guaranty is for the direct
benefit of Guarantor and it has received adequate consideration for this
Guaranty; and (b) the value of the consideration received and to be received by
Guarantor under the Loan Papers is reasonably worth at least as much as its
liability and obligation under this Guaranty, and such liability and obligation
may reasonably be expected to benefit Guarantor directly or indirectly.


6. Waiver of Notices.  Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Debt or any part
thereof.  Guarantor further waives presentment, protest, notice, dishonor or
default, demand for payment and any other notices to which such Guarantor might
otherwise be entitled.


7. Reinstatement; Stay of Acceleration.  Notwithstanding anything in this
Guaranty to the contrary, upon the insolvency, bankruptcy, or reorganization of
Borrower or any other Person, (a) this Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any portion
of the Guaranteed Debt is revoked, terminated, rescinded or reduced or must
otherwise be restored or returned, as if such payment had not been made and
whether or not Administrative Agent is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination or
reduction, and (b) in the event that acceleration of the time for payment of any
of the Guaranteed Debt is stayed, all such amounts shall nonetheless be payable
by Guarantor immediately upon demand by Administrative Agent.


8. Covenants.  Guarantor acknowledges that certain covenants, agreements and
undertakings contained in the other Loan Papers (including, without limitation,
Sections 8, 9, and 10 of the Credit Agreement) apply to it and hereby covenants
and agrees with Administrative Agent and Lenders to comply with each such
covenant, agreement and undertaking.


9. Other Indebtedness.  If Guarantor becomes liable for any indebtedness owing
by Borrower to any Guaranteed Party, other than under this Guaranty, such
liability will not be in any manner impaired or affected by this Guaranty, and
the Rights of the Guaranteed Parties under this Guaranty are cumulative of any
and all other Rights that the Guaranteed Parties may ever have against
Guarantor.  The exercise by any Guaranteed Parties of any Right or remedy under
this Guaranty or otherwise will not preclude the concurrent or subsequent
exercise of any other Right or remedy.


10. Default; Exhaustion of Other Remedies Not Required. If a Default under the
Credit Agreement exists, and as a result of such Default amounts are owing to
any Guaranteed Party in respect of its Guaranteed Debt, Guarantor shall, on
demand and without further notice of dishonor and without any notice having been
given to Guarantor previous to such demand of either the acceptance by any
Guaranteed Party of this Guaranty or the creation or incurrence of any
Guaranteed Debt, pay the amount of the Guaranteed Debt then due and payable to
the appropriate Guaranteed Party.  The obligations of Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Debt.  Guarantor waives diligence by Administrative Agent and action
on delinquency in respect of the Guaranteed Debt or any part thereof, including,
without limitation any provisions of Law requiring Administrative Agent to
exhaust any Right or remedy or to take any action against Borrower, any other
Guarantor, or any other Person or property before enforcing this Guaranty
against Guarantor.


11. Subordinated Debt.  All obligations of Borrower to Guarantor, whether now
existing or hereafter arising, including without limitation any obligation of
Borrower to Guarantor as subrogee of Administrative Agent or Lenders resulting
from any Guarantor’s performance under this Guaranty (the “Subordinated Debt”),
are expressly subordinated to the full and final payment of the Guaranteed
Debt.  Guarantor agrees not to accept any payment of the Subordinated Debt from
Borrower with respect thereto, if a Default exists; and, if Guarantor receives
any payment of the Subordinated Debt in violation of the foregoing, Guarantor
will hold any such payment in trust for Administrative Agent and promptly turn
it over to Administrative Agent, in the form received (with any necessary
endorsements), to be applied to the Guaranteed Debt in the manner contemplated
by the Credit Agreement, but without reducing or affecting in any manner the
liability of Guarantor under this Guaranty.


12. Subrogation and Contribution.  Guarantor shall not exercise any Right of
subrogation, contribution or similar Rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Debt and any amounts
payable under this Guaranty are indefeasibly paid, the Total Commitment is
terminated, and the Obligation is paid in full.  If any amounts are paid to the
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of Guaranteed Parties and shall forthwith be paid
to Administrative Agent, for the benefit of Lender to reduce the amount of the
Guaranteed Debt, whether matured or unmatured.


13. Obligations Not Diminished.  Guarantor’s obligations under this Guaranty
will not be released, diminished or affected by the occurrence of any one or
more of the following events:  (a) any Guaranteed Party’s taking or accepting of
any other security or guaranty for any or all of the Guaranteed Debt; (b) any
release, surrender, exchange, subordination, impairment or loss of any
Collateral securing any or all of the Guaranteed Debt; (c) any full or partial
release of the liability of any other obligor on the Obligation; (d) the
modification of or waiver of compliance with, any terms of any other Loan Paper;
(e) the insolvency, bankruptcy or lack of corporate power of any party at any
time liable for any or all of the Guaranteed Debt, whether now existing or
hereafter occurring; (f) any renewal, extension or rearrangement of any or all
of the Guaranteed Debt or any adjustment, indulgence, forbearance or compromise
that may be granted or given by Administrative Agent or Lenders to any other
obligor on the Obligation; (g) any neglect, delay, omission, failure or refusal
of Administrative Agent or Lenders to take or prosecute any action in connection
with the Guaranteed Debt; (h) any failure of Administrative Agent or Lenders to
notify Guarantor of any renewal, extension or assignment of any or all of the
Guaranteed Debt or the release of any security or of any other action taken or
refrained from being taken by Administrative Agent or Lenders against Borrower
or any new agreement between Administrative Agent or Lenders and Borrower, it
being understood that Administrative Agent and Lenders are not required to give
Guarantor any notice of any kind under any circumstances whatsoever with respect
to or in connection with the Guaranteed Debt; (i) the unenforceability of any
part of the Guaranteed Debt against any party because it exceeds the amount
permitted by Law, the act of creating it is ultra vires, the officers creating
it exceeded their authority or violated their fiduciary duties in connection
therewith, or otherwise; or (j) any payment of the Obligation to Administrative
Agent or Lenders is held to constitute a preference under any Debtor Relief Law
or for any other reason Administrative Agent or Lenders are required to refund
such payment or make payment to someone else (and in each such instance this
Guaranty will be reinstated in an amount equal to such payment).


14. Waiver of Right to Require Suit.  Guarantor waives all Rights by which it
might be entitled to require suit on an accrued Right of action in respect of
any of the Guaranteed Debt or require suit against Borrower or others.


15. Independent Credit Investigation.  Guarantor confirms that it has executed
and delivered this Guaranty after reviewing the terms and conditions of the Loan
Papers and such other information as it has deemed appropriate in order to make
its own credit analysis and decision to execute and deliver this
Guaranty.  Guarantor confirms that it has the sole responsibility for, has
adequate means of determining, and has made its own independent investigation
with respect to, Borrower’s creditworthiness, and is not executing and
delivering this Guaranty in reliance on any representation or warranty by
Administrative Agent or Lenders as to such creditworthiness.  Guarantor
expressly assumes all responsibilities to remain informed of the financial
condition, business, and operations of Borrower and any circumstances affecting
(a) Borrower’s ability to perform under the Loan Papers to which it is a party
or (b) any Collateral securing all or any part of the Guaranteed
Debt.  Guarantor acknowledges and agrees that Administrative Agent has no duty,
and Guarantor is not relying on Administrative Agent at any time, to disclose to
Guarantor any information relating to the business, operations or financial
condition of Borrower.


16. Expenses.  Guarantor shall pay on demand all out-of-pocket expenses
(including Attorney Costs) in any way relating to the enforcement or protection
of Guaranteed Parties’ Rights under this Guaranty, including any incurred in the
preservation, protection or enforcement of any Rights of Administrative Agent or
Lenders in any case commenced by or against Guarantor under Debtor Relief
Laws.  The obligations of Guarantor under the preceding sentence shall survive
termination of this Guaranty.


17. Amendments.  No provision of this Guaranty may be waived, amended,
supplemented, or modified, except by a written instrument executed by
Administrative Agent and Guarantor.


18. No Waiver; Enforceability.  No failure by Administrative Agent to exercise,
and no delay in exercising, any Right, remedy, or power hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any Right,
remedy, or power hereunder preclude any other or further exercise thereof or the
exercise of any other Right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by Law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.


19. Setoff.  If and to the extent any payment is not made when due hereunder,
any Lender may setoff and charge from time to time any amount so due against any
or all of Guarantor’s accounts or deposits with such Lender.


20. No Discharge.  This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Debt now or hereafter existing and shall remain in full force and
effect until all Guaranteed Debt and any other amounts payable under this
Guaranty are indefeasibly paid and performed in full and any of the Commitments
of Lenders are terminated.  The Guaranteed Debt will not be reduced, discharged
or released because or by reason of any existing or future offset, claim or
defense (except for the defense of payment of the Guaranteed Debt) of Borrower
or any other party against Administrative Agent or Lenders or against payment of
the Guaranteed Debt, whether such offset, claim or defense arises in connection
with the Guaranteed Debt or otherwise.  Such claims and defenses include,
without limitation, failure of consideration, breach of warranty, fraud,
bankruptcy, incapacity/infancy, statute of limitations, lender liability, accord
and satisfaction, usury, forged signatures, mistake, impossibility, frustration
of purpose, and unconscionability.  At Administrative Agent’s option, all
payments under this Guaranty shall be made to an office of Administrative Agent
located in the United States and in U.S. Dollars.


21. Successors and Assigns.  This Guaranty is for the benefit of Administrative
Agent and Lenders and their respective successors and permitted assigns, and in
the event of an assignment of all or any of the Guaranteed Debt, the Rights
hereunder, to the extent applicable to the portion assigned, shall be
transferred therewith.  This Guaranty shall be binding upon Guarantor and its
successors and permitted assigns.


22. Loan Paper.  This Guaranty is a Loan Paper and is subject to the applicable
provisions of Section 15 of the Credit Agreement, all of which are incorporated
into this Guaranty by reference the same as if set forth in this Guaranty
verbatim.


23. Release of Guaranty.  This Guaranty shall be released pursuant to and in
accordance with the terms set forth in Section 6.3 of the Credit Agreement.






[signatures begin on the following page]



--------------------------------------------------------------------------------

 
1 Use if the Guaranty is required to be delivered on the Closing Date.
 
2 Use if the Guaranty is required to be delivered pursuant to Sections 9.10 or
9.11 of the Credit Agreement.



Executed as of the date first written above.






GUARANTOR:






By:           
Name:           
Title:           







EXHIBIT B-2


CONFIRMATION OF GUARANTY


THIS CONFIRMATION OF GUARANTY (this “Confirmation”) is executed as of January
28, 2005, by each of the undersigned (each, a “Guarantor,” and collectively, the
“Guarantors”), in favor of Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders and their respective successors and
assigns (collectively, the “Lenders”) that are from time to time parties to the
Credit Agreement (as hereinafter defined).


Capitalized terms not otherwise defined in this Confirmation shall have the
meanings ascribed to such terms in the applicable Guaranty (as hereinafter
defined).


R E C I T A L S


A.           The Vail Corporation (d/b/a “Vail Associates, Inc.”), a Colorado
corporation (the “Borrower”), certain lenders party thereto, and Bank of
America, N.A., as administrative agent, are parties to that certain Third
Amended and Restated Revolving Credit and Term Loan Agreement dated as of June
10, 2003 (as the same may have been amended from time to time, the “Existing
Credit Agreement”).


B.           In connection with the Existing Credit Agreement, (i) each
Guarantor, other than Rockresorts Wyoming, LLC, a Wyoming limited liability
company (“Rockresorts Wyoming”), executed and delivered to Administrative Agent,
for the benefit of Lenders, that certain Amended and Restated Guaranty dated as
of June 10, 2003 (as the same has been or may hereafter be from time to time
amended, the “Original Guaranty”), and (ii) Rockresorts Wyoming executed and
delivered to Administrative Agent, for the benefit of Lenders, that certain
Guaranty dated as of August 29, 2003 (as the same has been or may hereafter be
from time to time amended, the “Rockresorts Wyoming Guaranty”; the Rockresorts
Wyoming Guaranty and the Original Guaranty are each, a “Guaranty,” and
collectively, the “Guaranties”).


C.           Concurrently herewith, the Existing Credit Agreement will be
amended and restated pursuant to the Fourth Amended and Restated Credit
Agreement (as the same may be restated, modified, amended, or supplemented from
time to time, the “Credit Agreement”), by and among the Borrower, the
Administrative Agent, and the Lenders.


D.           The execution and delivery of this Confirmation is an integral part
of the transactions contemplated by the Loan Papers and is a condition precedent
to Lenders’ obligations to extend credit under the Credit Agreement.


E.           In connection with the Credit Agreement, each Guarantor has agreed
to ratify and confirm the Guaranty to which such Guarantor is party.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantors hereby agrees as follows:


1.           Confirmation of Guaranty.  Each Guarantor hereby (a) consents and
agrees to the execution and delivery of the Credit Agreement and the related
Loan Papers (as defined in the Credit Agreement), (b) ratifies and confirms that
the Guaranty executed by such Guarantor is not released, diminished, impaired,
reduced, or otherwise adversely affected by the Credit Agreement and continues
to guarantee and assure the full payment and performance of all present and
future obligations thereunder, and (c) agrees that  the Guaranteed Debt
includes, without limitation, the Obligation (as defined in the Credit
Agreement).


2.           Other Agreements.  Each Guarantor (a) agrees to perform such acts
and duly authorize, execute, acknowledge, deliver, file, and record such
additional guaranties, and other agreements, documents, instruments, and
certificates as the Administrative Agent may reasonably deem necessary or
appropriate in order to preserve and protect those guaranties and assurances
previously guaranteed by such Guarantor pursuant to the Guaranty executed by
such Guarantor, (b) represents and warrants to the Administrative Agent that
such liability and obligation may reasonably be expected to directly or
indirectly benefit such Guarantor, and (c) waives notice of acceptance of this
Confirmation.


3.           Continued Effect.  All terms, provisions, and conditions of the
Guaranties shall continue in full force and effect and shall remain enforceable
and binding in accordance with the terms thereof.


4.           Parties Bound.  This Confirmation shall be binding upon and inure
to the benefit of each Guarantor and the Administrative Agent, for the benefit
of the Lenders, and their respective successors, permitted assigns, and legal
representatives.


5.           Headings.  Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Confirmation.


6.           Governing Law.  THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK SHALL
GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION OF THIS
CONFIRMATION.


7.           NOTICE OF FINAL AGREEMENT. THIS CONFIRMATION REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.






Remainder of Page Intentionally Blank
Signature Pages to Follow





EXECUTED as of the day and year first above written.




GUARANTORS:


Vail Resorts, Inc.
Vail Holdings, Inc.
Beaver Creek Associates, Inc.
Beaver Creek Consultants, Inc.
Beaver Creek Food Services, Inc.
Breckenridge Resort Properties, Inc.
Complete Telecommunications, Inc.
Gillett Broadcasting, Inc.
Grand Teton Lodge Company
Heavenly Valley Limited Partnership
Jackson Hole Golf and Tennis Club, Inc.
JHL&S LLC
Keystone Conference Services, Inc.
Keystone Development Sales, Inc.
Keystone Food & Beverage Company
Keystone Resort Property Management Company
Larkspur Restaurant & Bar, LLC
Lodge Properties, Inc.
Lodge Realty, Inc.
Mountain Thunder, Inc.
Property Management Acquisition Corp., Inc.
Rockresorts International, LLC
Rockresorts LLC
Rockresorts Cheeca, LLC
Rockresorts Equinox, Inc.
Rockresorts LaPosada, LLC
Rockresorts Wyoming, LLC
Rockresorts Casa Madrona, LLC
Rockresorts Rosario, LLC
Teton Hospitality Services, Inc.
The Village at Breckenridge Acquisition Corp., Inc.
Timber Trail, Inc.
VA Rancho Mirage I, Inc.
VA Rancho Mirage II, Inc.
VA Rancho Mirage Resort, L.P.
Vail/Arrowhead, Inc.
Vail Associates Holdings, Ltd.
Vail Associates Investments, Inc.
Vail Associates Real Estate, Inc.
Vail/Beaver Creek Resort Properties, Inc.
Vail Food Services, Inc.
Vail Resorts Development Company
Vail RR, Inc.
Vail Summit Resorts, Inc.
Vail Trademarks, Inc.
VAMHC, Inc.
VR Heavenly I, Inc.
VR Heavenly II, Inc.
VR Holdings, Inc.


By:           
Name:           
Title:           





The undersigned, as Administrative Agent for the benefit of the Lenders, hereby
accepts the foregoing Confirmation.


ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.




By:           
Name:           
Title:           



EXHIBIT C-1


LOAN NOTICE


________________




Bank of America, N.A., as Administrative Agent




Attn:           Arlene Minor
Fax:           214-290-9412


Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of January 28, 2005 (as amended, supplemented or restated from time to time, the
“Credit Agreement”), among THE VAIL CORPORATION, a Colorado corporation doing
business as “Vail Associates, Inc.”, the Lenders, and Bank of America, N.A., as
Administrative Agent for itself and the other Lenders.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.  The undersigned hereby gives you notice pursuant
to Section 2.2(a) of the Credit Agreement that it requests:


  A borrowing of Loans                                             A conversion
or continuation of Loans
 
on                                                                 (a Business
Day),


in the amount of
$                                                                ,*


comprised
of                                                                           
(Type of Loan requested),**


with an Interest Period of                                            months
(for LIBOR Loans).***


Please deposit the requested Loan in our account with you [and then wire
transfer amounts from that account as follows:


.]


[Borrower hereby certifies that the following statements are true and correct on
the date hereof, and will be true and correct on the Loan Date specified above
after giving effect to such Loan:  (a) all of the representations and warranties
of the Companies in the Loan Papers are true and correct in all material
respects (except to the extent that (i) they speak to a specific date or (ii)
the facts on which they are based have been changed by transactions contemplated
or permitted by the Credit Agreement); and (b) no Material Adverse Event,
Default, or Potential Default exists or will result from the proposed funding of
Loans requested herein.]****
















Very truly yours,


THE VAIL CORPORATION
(D/B/A “VAIL ASSOCIATES, INC.”)




By                                                                
Name:                                                                
Title:                                                                






     *
Not less than $500,000 or a greater integral multiple of $100,000 (if a Base
Rate Loan); not less than $1,000,000 or a greater integral multiple of $100,000
(if a LIBOR Loan).



    **
LIBOR Loan or Base Rate Loan.



  ***           LIBOR Loan -- 1, 2, 3 or 6 months.
In no event may the Interest Period end after the Termination Date.


****           Insert paragraph for any Loan Notice provided prior to a
borrowing of Loans









EXHIBIT C-2


SWING LINE LOAN NOTICE


________________




Bank of America, N.A., as Administrative Agent




Attn:           Arlene Minor
Fax:           214-290-9412


Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of January 28, 2005 (as amended, supplemented or restated from time to time, the
“Credit Agreement”), among THE VAIL CORPORATION, a Colorado corporation doing
business as “Vail Associates, Inc.”, the Lenders, and Bank of America, N.A., as
Administrative Agent for itself and the other Lenders.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.  The undersigned hereby gives you notice pursuant
to Section 2.4(b) of the Credit Agreement that it requests a Swing Line Loan:


on                                                                 (a Business
Day),


in the amount of
$                                                                                     *.


Please deposit the requested Loan in our account with you [and then wire
transfer amounts from that account as follows:
.]


[Borrower hereby certifies that the following statements are true and correct on
the date hereof, and will be true and correct on the Loan Date specified above
after giving effect to such Loan:  (a) all of the representations and warranties
of the Companies in the Loan Papers are true and correct in all material
respects (except to the extent that (i) they speak to a specific date or (ii)
the facts on which they are based have been changed by transactions contemplated
or permitted by the Credit Agreement); and (b) no Material Adverse Event,
Default, or Potential Default exists or will result from the proposed funding of
Loans requested herein.]


The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.4(a) of the Credit Agreement.



Very truly yours,


THE VAIL CORPORATION
(D/B/A “VAIL ASSOCIATES, INC.”)




By                                                                
Name:                                                                
Title:                                                                




 
*  Not less than 1,000,000

 
 




 
EXHIBIT D


COMPLIANCE CERTIFICATE
FOR _______ENDED _______








Bank of America, N.A., as Administrative Agent
901 Main Street, 67th Floor
Dallas, Texas   75202
Attn:
Frank M. Johnson

FAX:           214/209-0980






Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of January 28, 2005 (as amended, supplemented or restated, the “Credit
Agreement”), among THE VAIL CORPORATION, a Colorado corporation doing business
as “Vail Associates, Inc.”, the Lenders, and Bank of America, N.A., as
Administrative Agent for itself and the other Lenders.  Unless otherwise defined
herein, all capitalized terms have the meanings given to such terms in the
Credit Agreement.


This certificate is delivered pursuant to Section 9.1 of the Credit Agreement.


I certify to Administrative Agent that I am the Chief Financial Officer of
Borrower on the date hereof and that:


(i) The financial statements attached hereto were prepared in accordance with
GAAP (except for the omission of footnotes from financial statements delivered
pursuant to Section 9.1(b) of the Credit Agreement) and present fairly, in all
material respects, the consolidated financial condition and results of
operations of the Companies as of, and for the ___________ended on,
________________ (the “Subject Period”).


(ii) During the Subject Period, no Default or Potential Default has occurred
which has not been cured or waived (except for any Defaults set forth on the
attached schedule).


(iii) Evidence of compliance by Borrower with the covenants of Sections 10.8(m)
and 10.9(d) and the financial covenants of Section 11 of the Credit Agreement as
of the last day of the Subject Period, is set forth on the attached calculation
worksheet.




Very truly yours,






Name:                                                                
Chief Financial Officer





Annex A to Exhibit D


CREDIT FACILITY COVENANTS CALCULATIONS


Subject Period:  ___________________, 200_



 
Months
Ended - -
 
10.8(m)                        INVESTMENTS IN PERSONS
 
 
(i)Investments during Subject Period in Unrestricted Subsidiaries, Housing
Districts and Metro Districts not otherwise permitted under Section 10.8(j)(ii),
and other Persons (other than Restricted Subsidiaries) involved in Similar
Businesses:
 
 
 
 
$                         
(ii)Investments during prior Subject Periods in Unrestricted Subsidiaries,
Housing Districts and Metro Districts not otherwise permitted under Section
10.8(j)(ii), and other Persons (other than Restricted Subsidiaries) involved in
Similar Businesses:
 
 
 
 
$                         
(iii)       Investments set forth on part (b) of Schedule 10.8:
$                         
 
(iv)(10.8(m)(i) plus 10.8(m)(ii) plus 10.8(m)(iii)):
$                         
   
(v)        $75,000,000:
$75,000,000
 
(vi)           Book value of Total Assets:
$                         
   
             (vii)       10% of 10.8(m)(vi):
$                         
 
(viii)           Investment Limit (10.8(m)(v) plus 10.8(m)(vii)):
$                         
 
(ix)       Net reductions in investments permitted under Section 10.8(m) in an
aggregate amount not to exceed 10.8(m)(viii):
 
$                         
 
(x)Maximum permitted investments in Unrestricted Subsidiaries, Housing Districts
and Metro Districts not otherwise permitted under Section 10.8(j)(ii), and other
Persons (other than Restricted Subsidiaries) involved in Similar Businesses
permitted after the Closing Date, and investments set forth on part (b) of
Schedule 10.8 (10.8(m)(viii) plus 10.8(m)(ix)):
 
 
 
 
 
 
$                         
(xi)       Fair market value of all assets owned by Restricted Subsidiaries on
the Closing Date which have been contributed to Unrestricted Subsidiaries:
 
 
 
$                         
(xii)     Is 10.8(m)(xi) less than $75,000,000?
Yes/No
   
(xiii)Are investments in Unrestricted Subsidiaries, Housing Districts and Metro
Districts not otherwise permitted under Section 10.8(j)(ii), and other Persons
(other than Restricted Subsidiaries) involved in Similar Businesses, and
investments set forth on part (b) of Schedule 10.8 (10.8(m)(iv)), less than or
equal to the maximum amount permitted (10.8(m)(x))?
 
 
 
 
 
 
Yes/No
10.9(d)                      DISTRIBUTIONS, LOANS, ADVANCES, AND INVESTMENTS
 
 
(i)Distributions under Section 10.9(d), and loans, advances, and investments
made, which are not otherwise permitted under Section 10.8 during Subject
Period:
 
 
$                         
 
(ii)Distributions under Section 10.9(d), and loans, advances, and investments
made, which are not otherwise permitted under Section 10.8 during prior Subject
Periods:
 
 
$                         
 
(iii)Aggregate Distributions under Section 10.9(d), and loans, advances, and
investments made, which are not otherwise permitted under Section 10.8 (the sum
of 10.9(d)(i) plus 10.9(d)(ii)):
 
 
 
$                         
(iv)Cumulative Net Income of the Restricted Companies on a consolidated basis
from the last day of the first fiscal quarter ending after the Closing Date:
 
 
 
$                         
(v)        To the extent SSI is not a Restricted Subsidiary, the percentage of
the Net Income of SSI corresponding to the weighted average membership interest
held by Borrower in SSI (expressed as a percentage) from the last day of the
first fiscal quarter ending after the Closing Date:
 
 
 
 
$                         
 
(vi)       Aggregate cash contributed in the form of equity by the Restricted
Companies to Non-Consolidated Entities in order to fund losses of such
Non-Consolidated Entities from the last day of the first fiscal quarter ending
after the Closing Date:
 
 
 
 
$                         
(vii)      50% of the sum of 10.9(d)(iv) plus 10.9(d)(v) plus 10.9(d)(vi):
$                         
 
(viii)     Aggregate net cash proceeds received by the Restricted
Companies  since the Closing Date from the issuance of Debt which constitutes
“Permitted Debt” under clauses (d) and (g) of the definition thereof (excluding
refinancings of Subordinated Debt):
 
 
 
$                         
 
(ix)       Aggregate net cash proceeds received by VRI since the Closing Date
from the issuance of Equity Interests to Persons (other than the issuance of
Equity Interests to any Restricted Company and the issuance of any Disqualified
Equity Interests):
 
 
 
 
$                         
(x)The amount of Distributions made by the Companies pursuant Section 10.9(h)
(not to exceed $25,000,000):
 
$                         
 
(xi)       Maximum permitted Distributions, loans, investments, and advances
(the sum of 10.9(d)(vii) plus 10.9(d)(viii) plus 10.9(d)(ix) minus 10.9(d)(x)):
 
 
$                         
 
(xii)      Are aggregate Distributions under Section 10.9(d), and loans,
advances, and investments made, which are not otherwise permitted under Section
10.8 (10.9(d)(iii)) less than the maximum amount permitted (10.9(d)(xi))?
 
 
 
Yes/No




 
Months
Ended - -
 
11.1(a)                      RATIO OF FUNDED DEBT TO ADJUSTED EBITDA:
 
(i)All obligations of the Companies for borrowed money:
$                         
(ii)Minus all obligations of the Unrestricted Subsidiaries for borrowed money
(the sum of items 11.1(a)(ii)(A) through 11.1(a)(ii)(K) below):
 
 
 
($_____________ )
(A)SSI Venture LLC (weighted average of the membership interest not held by a
Company) (if SSI is not a Restricted Subsidiary)
 
 
($_____________ )
(B)Eagle Park Reservoir Company
($_____________ )
(C)Boulder/Beaver, LLC
($_____________ )
(D)Colter Bay Corporation
($_____________ )
(E)Gros Ventre Utility Company
($_____________ )
(F)Jackson Lake Lodge Corporation
($_____________ )
(G)Jenny Lake Lodge, Inc.
($_____________ )
(H)Forest Ridge Holdings, Inc.
($_____________ )
(I)Resort Technology Partners, LLC
($_____________ )
(J)RT Partners, Inc.
($_____________ )
(K)[List other Unrestricted Subsidiaries]
($_____________ )
   
(iii)Plus the principal portion of all Capital Lease obligations of the
Companies:
 
$_____________
 
(iv)Minus the principal portion of the Capital Lease obligations for the
following Unrestricted Subsidiaries (the sum of items 11.1(a)(iv)(A) through
11.1(a)(iv)(K) below):
 
 
 
 
($____________)
(A)SSI Venture LLC (weighted average of the membership interest not held by a
Company) (if SSI is not a Restricted Subsidiary)
 
 
($_____________ )
(B)Eagle Park Reservoir Company
($_____________ )
(C)Boulder/Beaver, LLC
($_____________ )
(D)Colter Bay Corporation
($_____________ )
(E)Gros Ventre Utility Company
($_____________ )
(F)Jackson Lake Lodge Corporation
($_____________ )
(G)Jenny Lake Lodge, Inc.
($_____________ )
(H)Forest Ridge Holdings, Inc.
($_____________ )
(I)Resort Technology Partners, LLC
($_____________ )
(J)RT Partners, Inc.
($_____________ )
(K)[List other Unrestricted Subsidiaries]
 
($_____________ )
             (v)        Plus reimbursement obligations and undrawn amounts under
Bond
                         L/Cs supporting Bonds (other than Existing Housing
Bonds) issued
                         by Unrestricted Subsidiaries:
 
 
$                         
 
(vi)Debt under Existing Housing Bonds:
$                         
   
(vii)Funded Debt of the Restricted Companies (11.1(a)(i) minus 11.1(a)(ii) plus
11.1(a)(iii) minus 11.1(a)(iv) plus 11.1(a)(v) minus 11.1(a)(vi)):
 
 
 
$                         
(viii)EBITDA of the Companies for the last four fiscal quarters:
$                         
 
 
(ix)Plus insurance proceeds (up to a maximum of $10,000,000 in the aggregate for
any fiscal year) received by the Restricted Companies under policies of business
interruption insurance (or under policies of insurance which cover losses or
claims of the same character or type):
 
 
 
 
 
$                         
 
(x)Plus pro forma EBITDA for assets acquired during such period:
 
$                         
 
(xi)Minus pro forma EBITDA for assets disposed of during such period:
 
 
($_____________ )
 
(xii)Minus EBITDA for such period related to real estate activities:
 
($_____________ )
 
(xiii)Minus EBITDA for such period attributable to the following Unrestricted
Subsidiaries (sum of items 11.1(a)(xiii)(A) through 11.1(a)(xiii)(K) below):
 
 
 
 
($_____________ )
(A)SSI Venture LLC (weighted average of the membership interest not held by a
Company) (if SSI is not a Restricted Subsidiary)
 
 
($_____________ )
(B)Eagle Park Reservoir Company
($_____________ )
(C)Boulder/Beaver, LLC
($_____________ )
(D)Colter Bay Corporation
($_____________ )
(E)Gros Ventre Utility Company
($_____________ )
(F)Jackson Lake Lodge Corporation
($_____________ )
(G)Jenny Lake Lodge, Inc.
($_____________ )
(H)Forest Ridge Holdings, Inc.
($_____________ )
(I)Resort Technology Partners, LLC
($_____________ )
(J)RT Partners Inc.
($_____________ )
(K)[List other Unrestricted Subsidiaries]
($_____________ )
 
(xiv)Resort EBITDA
(the sum of items 11.1(a)(viii) plus 11.1(a)(ix) plus 11.1(a)(x) minus
11.1(a)(xi) minus 11.1(a)(xii) minus 11.1(a)(xiii)):
 
 
 
 
$                         
(xv)EBITDA for the Subject Period related to real estate activities of the
Restricted Companies in an amount not greater than 33% of the Adjusted EBITDA:
 
 
 
$                         
(xvi)Adjusted EBITDA
(11.1(a)(xiv) plus 11.1(a)(xv)):
 
 
$                         
(xvii)Ratio of Funded Debt to Adjusted EBITDA
(Ratio of 11.1(a)(vii) to 11.1(a)(xvi)):
 
 
(xviii)Maximum ratio of Funded Debt to Adjusted EBITDA permitted:
 
 
As of the last day of each fiscal quarter ending January 31, April 30 and July
31:
 
 
4.50 : 1.00
 
As of the last day of each fiscal quarter ending October 31:
 
 
5.00 : 1.00
(xix)Is the ratio of Funded Debt to Adjusted EBITDA less than the maximum ratio
permitted?
 
Yes/No
 
11.1(b)                      RATIO OF SENIOR DEBT TO ADJUSTED EBITDA:
     
(i)Funded Debt of the Restricted Companies (11.1(a)(vii)):
 
$                         
(ii)Minus Subordinated Debt of the Restricted Companies:
 
($_____________ )
(iii)Senior Debt of the Restricted Companies (11.1(b)(i) minus 11.1(b)(ii)):
 
$                         
 
(iv)Adjusted EBITDA of the Restricted Companies (11.1(a)(xvi)):
 
 
$                         
(v)           Ratio of Senior Debt to Adjusted EBITDA
(Ratio of 11.1(b)(iii) to 11.1(b)(iv)):
 
 
(vi)Maximum ratio of Senior Debt to Adjusted EBITDA permitted:
     
For each fiscal quarter ending January 31, April 30 and July 31:
3.25 : 1.00
 
As of the last day of each fiscal quarter ending October 31:
 
 
3.50 : 1.00
(vii)Is the ratio of Senior Debt to Adjusted EBITDA less than the maximum ratio
permitted?
 
Yes/No
 
11.2           MINIMUM FIXED CHARGE COVERAGE RATIO:
     
(a)Adjusted EBITDA for the last four fiscal quarters (11.1(a)(xvi)):
 
$                         
(b)Minus cash income Taxes paid (adjusted for any Tax refunds received with
respect thereto):
 
 
($ )
(c)Minus “Required Capital Expenditures” (as defined in Section 1.1 of the
Credit Agreement) for such period:
 
($30,000,000)
 
(d)Coverage
(11.2(a) minus 11.2(b) minus 11.2(c)):
 
 
 
$                         
(e)Interest and principal on the Obligation and other Funded Debt for the last
four fiscal quarters:
 
 
$                         
 
(f)         Minus amortization of deferred financing costs and original issue
discounts:
 
$                         
 
(g)Plus Distributions (other than of stock) made by VRI during such period:
 
 
$                         
(h)           Fixed Charges
(11.2(e) minus 11.2(f) plus 11.2(g)):
 
 
$                         
(i)Fixed Charge Coverage Ratio
(Ratio of 11.2(d) to 11.2(h)):
 
 
(j)Minimum required Fixed Charge Coverage Ratio:
 
1.25 : 1.00
(k)Does the Fixed Charge Coverage Ratio exceed the minimum ratio permitted?
 
Yes/No
 
11.3           MINIMUM NET WORTH:
 
 
(a)Shareholders’ Equity determined in accordance with GAAP:
 
$                         
(b)$414,505,800:
 
$414,505,800
(c)Restricted Companies’ Net Income, if positive, for each fiscal year completed
after October 31, 2004:
 
 
$                         
(d)75% of the total from 11.3(c):
 
$                         
(e)Net Proceeds received by any Restricted Company (other than from another
Company) from the offering, issuance, or sale of equity securities of a
Restricted Company afterOctober 31, 2004:
 
 
 
$                         
(f)Minimum shareholders’ equity permitted
(11.3(b) plus 11.3(d) plus 11.3(e)):
 
 
$                         
(g)Does Shareholders’ Equity exceed the minimum permitted?
Yes/No
11.4           INTEREST COVERAGE RATIO
 
(a)Adjusted EBITDA for the last four fiscal quarters (11.1(a)(xvi)):
$                         
 
(b)Interest on Funded Debt for the last four fiscal quarters:
 
$                         
 
(c)        Amortization of deferred financing costs and original issue
discounts:
 
$                         
 
(d)        11.4(b) minus 11.4(c):
 
$                         
 
(e)           Interest Coverage Ratio (Ratio of 11.4(a) to 11.4(d)):
 
 
(f)           Minimum Interest Coverage Ratio permitted:
 
2.50 : 1.00
 
(g)Does the Interest Coverage Ratio exceed the minimum ratio permitted?
 
 
Yes/No
 
11.5           CAPITAL EXPENDITURES
 
 
(a)Aggregate capital expenditures of the Restricted Companies in the ordinary
course of the business (excluding (i) normal replacements and maintenance which
are properly charged to current operations, and (ii) such expenditures relating
to real estate held for resale) during each fiscal year:
 
 
 
 
 
$                         
 
(b)Total Assets of the Restricted Companies as of the last day of the fiscal
year:
 
 
$                         
 
(c)Maximum capital expenditures permitted (10% of Total Assets of the Restricted
Companies set forth in 11.5(b)):
 
 
 
$                         
(d)Are aggregate capital expenditures less than the maximum amount permitted?
 
Yes/No
   
LETTERS OF CREDIT
     
Set forth on Schedule 1 attached hereto is a list of all issued and outstanding
letters of credit issued for the account of any of the Companies, and the drawn
and undrawn amounts thereunder
 



H-523927.7                                                   Annex A/Page
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E


ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below: (a) all of the Assignor’s Rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
Rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the L/Cs and the Swing Line
Loans included in such facilities); and (b) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
Right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at Law or in equity
related to the Rights and obligations sold and assigned pursuant to clause (i)
above (the Rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.


1.           Assignor:                                ______________________________


2.           Assignee:                                ______________________________
[Assignee is an Affiliate/Approved Fund of [identify Lender]] 3


3.           Borrower:                                The Vail Corporation
(d/b/a “Vail Associates, Inc.”)


 
4.
Administrative Agent:Bank of America, N.A., as administrative agent under the
Credit Agreement



 
5.
Credit Agreement:
Fourth Amended and Restated Credit Agreement dated as of January 28, 2005, among
The Vail Corporation (d/b/a “Vail Associates, Inc.”), Lenders party thereto,
Bank of America, N.A., as Administrative Agent, and the other agents party
thereto

 
6.
Assigned Interest



Facility/Subfacility Assigned
Aggregate Amount of Commitments/Loans for all Lenders under such
Facility/Subfacility4
Amount of Commitments /Loans Assigned under such Facility/Subfacility2
Percentage Assigned of Commitments/Loans5
 
$
$
%
 
$
$
%
 
$
$
%



7.           Trade Date:                                ______________6


Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]





--------------------------------------------------------------------------------

 
3 Select or delete as applicable.
 
4 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
5 Set forth to at least 9 decimals as a percentage of the Commitments/Loans of
all Lenders under such Facility/Subfacility.
 
6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:


[Name of Assignor]




By:            
Name:
Title:




ASSIGNEE:


[Name of Assignee]




By:            
Name:
Title:
 
 



Consented to and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent






By:           
Name:
Title:




Consented to:


L/C ISSUER:








By:           
Name:
Title:


L/C ISSUER:








By:           
Name:
Title:


SWING LINE LENDER:








By:           
Name:
Title:


SWING LINE LENDER:








By:           
Name:
Title:





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor.  The Assignor: (a) represents and warrants that: (i) it is the
legal and beneficial owner of the Assigned Interest; (ii) the Assigned Interest
is free and clear of any Lien, encumbrance or other adverse claim; and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to: (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Paper; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan Papers
or any collateral thereunder; (iii) the financial condition of Borrower, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Paper; or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Paper.


1.2 Assignee.  The Assignee: (a) represents and warrants that: (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement; (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement); (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder; (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.1(a) and 9.1(b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Administrative Agent or any other Lender; and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that: (i) it will, independently
and without reliance on Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Papers; and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Papers are required to be
performed by it as a Lender.


2. Payments.    From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the Law of the State of New York.
1. 



EXHIBIT F-1


PLEDGE AGREEMENT




THIS PLEDGE AGREEMENT (the “Agreement”) is entered into as of ___________,
between _____________________, a _____________ _____________ (with its
successors, “Debtor”) and BANK OF AMERICA, N.A., a national banking association,
as Administrative Agent for the ratable benefit of the Lenders (“Secured
Party”).


A. The Vail Corporation, a Colorado corporation doing business as “Vail
Associates, Inc.” (the “Borrower”), the various financial institutions party to
the Credit Agreement (defined below) (collectively, and as they may change from
time to time in accordance with the terms of the Credit Agreement, the
“Lenders”), and Secured Party, have entered into that certain Fourth Amended and
Restated Credit Agreement dated as of January 28, 2005 (as amended, restated or
supplemented from time to time, the “Credit Agreement”).


B. Under the terms of the Credit Agreement, the Lenders have agreed, from time
to time, to make loans to the Borrower and issue letters of credit for the
account of Borrower.


C. Debtor is an Affiliate of Borrower.  Borrower and Debtor are engaged in the
same or substantially similar or related lines of business, have close business
and financial transactions and connections with each other, and use common
senior management and executive personnel and overall planning programs.  The
Credit Agreement will be a material benefit to the Debtor and Borrower and will
result in direct business benefits to the Debtor.  


D. Debtor has executed a Guaranty in favor of Secured Party, for the benefit of
Lenders, guaranteeing the Obligation under, and as defined in, the Credit
Agreement (as amended, restated or supplemented from time to time, the
“Guaranty”).


E. [The execution and delivery of this Agreement is an integral part of the
transactions contemplated by the Loan Papers and is a condition precedent to
Lenders’ obligations to extend credit under the Credit Agreement.]7  [Debtor is
required to deliver this Agreement pursuant to Section [9.10] [9.11] of the
Credit Agreement.]8


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Definitions.  As used in this Agreement, “Borrower,” “Credit Agreement,”
“Debtor,” “Guaranty,” “Lenders,”  and “Secured Party” have the respective
meanings indicated above.  Other capitalized terms used, but not defined, in
this Agreement and which are defined in the Credit Agreement, have the
respective meanings given them in the Credit Agreement.  Except as otherwise
defined in this Agreement or in the Credit Agreement, all terms used in this
Agreement which are defined in the UCC (as defined below and as in effect on the
date of this Agreement) shall have the respective meanings given them in
Articles 8 and 9 of the UCC.  In addition, as used in this Agreement:





--------------------------------------------------------------------------------

 
7 Use if the Guaranty is required to be delivered on the Closing Date.
 
8 Use if the Guaranty is required to be delivered pursuant to Sections 9.10 or
9.11 of the Credit Agreement.



Collateral means all of the property referred to in Section 3(a).


Issuer means an issuer of Pledged Securities.


Partnership Agreements means (a) those agreements listed on Annex A attached
hereto and incorporated herein by reference (together with any modifications,
amendments, or restatements thereof), and (b) partnership agreements or joint
venture agreements for any of the partnerships or joint ventures described in
clause (b) of the definition of “Partnerships” below (together with any
modifications, amendments or restatements thereof), and Partnership Agreement
means one of the Partnership Agreements.


Partnership Interests means all of Debtor’s Right, title and interest now or
hereafter accruing under the Partnership Agreements with respect to all
distributions, allocations, proceeds, fees, preferences, payments, or other
benefits, which Debtor now is or may hereafter become entitled to receive with
respect to such interests in the Partnerships and with respect to the repayment
of all loans now or hereafter made by Debtor to the Partnerships.


Partnerships means (a) those partnerships and joint ventures listed on Annex A
attached hereto and incorporated herein by reference, as such partnerships exist
or may hereinafter be restated, amended, or restructured, (b) any partnership or
joint venture in which Debtor shall, at any time, become a limited or general
partner or venturer, or (c) any partnership, joint venture, or corporation
formed as a result of the restructure, reorganization, or amendment of the
Partnerships.


Person means any individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Tribunal.


Pledged Securities means (a) the Securities identified on Annex A (and the
certificates or instruments, if any representing such Securities), (b)
Securities issued to Debtor by any Issuer listed on Annex A or any other Person
which becomes a Restricted Subsidiary, (c) any additional or substitute
Securities issued to Debtor by any Issuer listed on Annex A or any other Person
which becomes a Restricted Subsidiary after the date of this Agreement, and (d)
all Securities required to be included in this definition pursuant to the
provisions of Section 2(b)(vi).


Proceeds means all proceeds of, and all other profits, products, rentals and
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, the
Collateral, whether now existing or hereafter arising.


Secured Obligation means (a) all obligations of Debtor under the Guaranty or
this Agreement, and (b) all present and future indebtedness, obligations and
liabilities, absolute or contingent, whether voluntary or involuntary, due or
not due, incurred directly or indirectly, or acquired by a Lender by assumption
or otherwise (including, without limitation, interest accruing after the
maturity of such debts, obligations or liabilities), and all renewals, increases
and extensions thereof, or any part thereof, now or hereafter owed to Secured
Party or Lenders by Borrower under the Loan Papers to which it is a party
(including the “Obligation” as defined in the Credit Agreement), together with
all interest accruing thereon, fees, costs and expenses (including, without
limitation, (i) all Attorney Costs incurred in the enforcement or collection
thereof payable under the Loan Papers, or in connection with the protection of
Rights under, the Loan Papers to which Borrower is a party, and (ii) amounts
that would become due but for operation of Section 502, 506 or any other
applicable provision of Title 11 of the United States Code), together
with all pre- and post-maturity interest thereon (including, without limitation,
all post-petition interest if Debtor or Borrower voluntarily or involuntarily
files for bankruptcy protection, whether or not a claim for post-filing or
post-petition interest is allowed in such bankruptcy proceeding) and any and all
costs, Attorney Costs and expenses reasonably incurred by Secured Party or any
Lender to enforce payment of any of the foregoing indebtedness.


Security means (a) a share of capital stock issued by a Person, (b) a membership
interest issued by a Person, and (c) any other equity, ownership, or voting
interest issued by a Person, and “Securities” means more than one Security.


Security Interests means the security interests granted under this Agreement
securing the Secured Obligation.


UCC means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.


2. Representations, Warranties and Certain Agreements.


(a) Debtor represents and warrants as follows:


(i) Debtor has good title to all of the Collateral purported to be owned by it,
free and clear of any Liens (other than Permitted Liens), and will keep the
Collateral free and clear of all Liens (other than Permitted Liens). The Pledged
Securities described on Annex A include all Securities issued by each such
Issuer to Debtor.  All of the Pledged Securities have been duly authorized and
validly issued, are fully paid and non-assessable, and are subject to no option
to purchase or similar Rights of any Person.  As of the date of this Agreement,
Debtor is not a party to or otherwise bound by any agreement (other than this
Agreement) which restrict in any manner the Rights of any present or future
holder of any of the Pledged Securities with respect to transfers thereof or
payments of dividends thereon.  The Pledged Securities are not subject to any
restrictions on transfer or manner of sale, any holding period or any notice
requirements, other than restrictions and requirements under applicable
securities Laws.


(ii) Each Partnership issuing a Partnership Interest is duly organized,
currently existing, and in good standing under all applicable Laws; there have
been no amendments, modifications, or supplements to any agreement or
certificate creating any Partnership or any material contract relating to the
Partnerships, of which Secured Party has not been advised in writing; no default
or breach or potential default or breach has occurred and is continuing under
any Partnership Agreement; and no approval or consent of the partners of any
Partnership is required as a condition to the validity and enforceability of the
Security Interest created hereby or the consummation of the transactions
contemplated hereby which has not been duly obtained by Debtor.  Debtor has good
title to the Partnership Interests free and clear of all Liens and encumbrances
(except for the Security Interest granted hereby).  The Partnership Interests
are validly issued, fully paid, and nonassessable and are not subject to
statutory, contractual, or other restrictions governing their transfer,
ownership, or control, except as set forth in the applicable Partnership
Agreements or applicable securities Laws.  All capital contributions required to
be made by the terms of the Partnership Agreements for each Partnership have
been made.


(iii) Contemporaneously with the execution and delivery of this Agreement,
Debtor has delivered to Secured Party the Pledged Securities described on Annex
A.  No Collateral is in the possession of any Person asserting any claim thereto
or security interest therein that is not permitted under the Loan Papers, except
that Secured Party or its designee may have possession of the Collateral.


(iv) Assuming that Secured Party is in continuous possession of the Pledged
Securities, the Security Interests will constitute valid and perfected security
interests in the Pledged Securities prior to all other Liens.  Appropriate
financing statements have been filed in the necessary jurisdictions with respect
to all other Collateral, and the Security Interests, to the extent they may be
perfected by filing financing statements in the necessary jurisdictions,
constitute valid and continuing perfected security interests in such other
Collateral to the extent a security interest can be created therein under the
UCC, securing the payment of the Secured Obligation.  All other actions
necessary to perfect the Security Interests in each item of such Collateral have
been duly taken to the extent a security interest can be created therein under
the UCC as in effect in the applicable jurisdictions of the United States.


(v) Debtor’s exact legal name is correctly set forth on the signature page
hereof.  Debtor will provide Secured Party with at least thirty (30) days prior
written notice of any change in Debtor’s name or identity.


(vi) Debtor’s chief executive office is, and has been for the four-month period
preceding the date hereof (or, if less, the entire period of the existence of
Debtor), located in the state specified on the signature page hereof.  In
addition, Debtor is an organization of the type and (if not an unregistered
entity) is incorporated in or organized under the Laws of the state specified on
such signature page.


(b) Debtor agrees as follows:


(i) Debtor shall, at Debtor’s expense, take all actions necessary or advisable
from time to time to maintain the first priority and perfection of said security
interest and shall not take any actions that would alter, impair or eliminate
said priority or perfection.  Debtor will not change the location of its chief
executive office or chief place of business or change its jurisdiction of
organization unless it shall have given Secured Party at least thirty (30) days
prior notice thereof and (at Debtor’s cost and expense) delivered an opinion of
counsel with respect thereto prior to taking such action in customary form
confirming the continued validity and perfection under the UCC (to the extent
such Security Interests may be perfected under the UCC) of the Security
Interests (which opinion may contain such exceptions and assumptions as are
customary in a legal opinion of such type).  Debtor shall at all times maintain
its chief executive office within one of the 48 contiguous states in which
Article 9 of the UCC is in effect.  Debtor shall not in any event change the
location of any Collateral if such change would cause the Security Interests in
such Collateral to lapse or cease to be perfected unless prior to taking such
action it shall have taken such actions as may be necessary to prevent such
lapse in perfection or failure to be perfected.


(ii) Debtor shall (A) do or cause to be done all things necessary or appropriate
to keep the Partnerships in full force and effect and the Rights of Debtor and
Secured Party thereunder unimpaired; (B) except as expressly permitted by the
Credit Agreement, not consent to any Partnership selling, leasing, or disposing
of substantially all of its assets in a single transaction or a series of
transactions; (C) notify Secured Party of the occurrence of any default or
breach under any contract or agreement creating or relating to the Partnerships;
(D)  except as permitted by the Credit Agreement, not transfer, sell, or assign
any of the Partnership Interests or any part thereof; (E)  pledge hereunder,
immediately upon Debtor’s acquisition (directly or indirectly) thereof, any and
all additional Partnership Interests of any Partnership granted to Debtor; and
any and all additional shares of stock or other securities of each; (F) deliver
to Secured Party a fully-executed Acknowledgment of Pledge, substantially in the
form of Annex B, for each Partnership Interest; and (G) take any commercially
reasonable action necessary, required, or requested by Secured Party to allow
Secured Party to fully enforce its Security Interest in the Partnership
Interests, including, without limitation, the filing of any claims with any
court, liquidator, trustee, custodian, receiver, or other like person or party.


(iii) Debtor may not change its name or corporate structure in any manner unless
it shall have given Secured Party prior notice thereof and delivered an opinion
of counsel in customary form with respect thereto prior to taking such action
confirming the continued validity and perfection under the UCC (to the extent
such Security Interests may be perfected under the UCC) of the Security
Interests (which opinion may contain such exceptions and assumptions as are
customary in a legal opinion of such type).


(iv) Debtor shall keep full and accurate books and records relating to the
Collateral, and stamp or otherwise mark such books and records in such manner as
Required Lenders may reasonably require in order to reflect the Security
Interests.


(v) Debtor agrees to pay prior to delinquency all taxes, charges, Liens and
assessments against the Collateral, other than taxes, charges and assessments
which are being contested in good faith by lawful proceedings diligently
conducted, against which reserve or other provision required by GAAP has been
made; and, except as otherwise provided herein, upon the failure of Debtor to do
so, Secured Party may pay any of them in such amount as it reasonably deems
necessary to discharge the same.


(vi) The Pledged Securities will at all times include not less than the
percentage of the issued and outstanding Securities of each Issuer shown on
Annex A, except to the extent any such Pledged Security shall have been released
in accordance with the provisions of Section 11 below.


(vii) Debtor shall not become a party to any agreement prohibited by the fourth
sentence of Section 2(a)(i).


(viii) Debtor shall promptly notify Secured Party in writing in the event that
any of the representations and warranties set forth herein is no longer true and
correct.


3. The Security Interests.


(a) Debtor, to secure the full and punctual payment and performance of the
Secured Obligation, and to induce Lenders to extend Debt under the Credit
Agreement, hereby irrevocably and unconditionally grants to Secured Party, for
the benefit of Lenders, a continuing first priority security interest in
and to all of the following property, whether now owned or existing or hereafter
acquired or arising and regardless of where located (collectively, the
“Collateral”):


(i) all books and records of Debtor pertaining to any of the property described
in this Section 3(a);


(ii) the Pledged Securities owned or held by Debtor and all of its Rights and
privileges with respect thereto, including, without limitation, all dividends,
interest, principal and other payments and distributions made upon or with
respect to the Pledged Securities;


(iii) the Partnership Interests and all Rights of Debtor with respect thereto,
including, without limitation, all Partnership Interests set forth on Annex A
and all of Debtor’s distribution Rights, income Rights, liquidation interest,
accounts, contract Rights, general intangibles, notes, instruments, drafts, and
documents relating to the Partnership Interests; and


(iv) all Proceeds of all or any of the property described in clauses (i), (ii),
and (iii) of this Section 3(a) to the extent that such Proceeds consist of cash
or other property which would constitute Collateral pursuant to such clauses
(i), (ii) and (iii).


(b) The Security Interests are granted as security only and shall not subject
Secured Party to, or transfer or in any way affect or modify, any obligation or
liability of the undersigned with respect to any of the Collateral or any
transaction in connection therewith.


4. Delivery of Pledged Securities.  If at any time or from time to time after
the date of this Agreement Debtor shall receive any Security required to be
pledged hereunder, it shall promptly:


(a) deliver to Secured Party the certificate or other instrument evidencing
each such Security, accompanied by control letters and stock powers or  any
other instruments of transfer or assignment duly executed in blank, to be
held by Secured Party for the benefit of Lenders as collateral for the Secured
Obligation in accordance with this agreement; and


(b) execute, deliver, file and record any and all instruments, assignments,
agreements, financing statements and other documents necessary, to the extent
determined by and in form and substance satisfactory to Secured Party in its
reasonable judgment, to perfect or continue the perfection of a security
interest in such stock for the benefit of Lenders.


5. General Authority.  Debtor hereby irrevocably appoints Secured Party its true
and lawful attorney, with full power of substitution, in the name of the Debtor,
Secured Party, Lenders, or otherwise, for the sole use and benefit of Secured
Party and Lenders, but at Debtor’s expense, to the extent permitted by Law to
exercise, at any time and from time to time while a Default exists, all or any
of the following powers (in addition to the powers specified in the Credit
Agreement) with respect to all or any of the Collateral, but only to the
extent directed to do so by Required Lenders:


(a) to ask for, demand, sue for, collect, endorse, receive, receipt and give
acquittance for any and all moneys due or to become due thereon or by virtue
thereof;


(b) to commence, settle, compromise, compound, adjust, prosecute or defend any
claim, suit, action or proceeding with respect thereto;


(c)  to exercise as to the Collateral all Rights, powers and remedies of an
owner necessary to exercise its Rights under this Agreement, including, without
limitation, the Right to sell, transfer, assign or otherwise deal in or with the
same or any party thereof or the Proceeds or avails thereof; 


(d) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereof;


(e) to insure, process and preserve the Collateral;


(f) to participate in any recapitalization, reclassification, reorganization,
consolidation, redemption, stock split, merger or liquidation of any issuer of
the Pledged Securities, and in connection therewith to deposit or surrender
control of the Collateral, accept money or other property in exchange for the
Collateral, and to take such action as it deems proper in connection therewith,
and any money or property received on account of or in exchange for the
Collateral shall be applied to the Secured Obligation or held by Secured Party
thereafter as Collateral pursuant to the provisions hereof; and


(g) to obtain from any custodian or securities intermediary (if any) holding the
Collateral all information with respect to the Collateral, without any further
consent of or notice to Debtor;


provided, however, that Secured Party shall give Debtor not less than ten days
prior written notice of the time and place of any sale or other intended
disposition of any of the Collateral pursuant to clause (c) of this Section 5
and that Debtor agrees that such notice shall constitute “reasonable notice”
thereof.  The foregoing appointments shall be deemed coupled with an interest of
Secured Party and shall not be revoked without Secured Party’s written
consent.  To the extent permitted by Law, Debtor hereby ratifies all said
attorney-in-fact shall lawfully do by virtue hereof.


6. Record Ownership of Pledged Securities and Partnership Interests; Notices.


(a) While a Default exists, Secured Party may at any time or from time to time
at the direction of Required Lenders, cause any or all of the Pledged Securities
and Partnership Interests to be transferred of record into the name of Secured
Party or its nominee.  If Secured Party transfers any Pledged Security or
Partnership Interest into its name or the name of its nominee, Secured Party
will thereafter promptly give Debtor copies of any notices and communications
received by Secured Party with respect to any Pledged Security and Partnership
Interests.  If such Default is cured or waived, Secured Party shall then cause
any Pledged Security and Partnership Interest so transferred into its name to be
transferred into Debtor’s name.


(b) If a Default exists, Debtor will promptly give to Secured Party copies of
any notices and communications received by it with respect to any Pledged
Security or Partnership Interest.


7. Right to Receive Distributions on Pledged Securities and Partnership
Interests.


(a) While a Default exists, Secured Party shall have the Right to receive and
retain as additional security hereunder all dividends, interest, principal and
other payments and distributions made upon or with respect to the Pledged
Securities and Partnership Interests.  Debtor shall take all such action
necessary or appropriate, or as Secured Party may reasonably request, to give
effect to such Right.  Any dividends, interest, principal and other payments and
distributions which are received in respect of the Pledged Securities or
Partnership Interests by Debtor while a Default exists shall be received in
trust for the benefit of Required Lenders, and shall be segregated from other
funds of Debtor and shall (to the extent so directed by Secured Party at
the direction of Required Lenders) forthwith be paid over to Secured Party (with
any necessary endorsement).  Secured Party will not exercise its Rights under
this subsection unless directed to do so by Required Lenders.  All such
dividends, interest, principal and other payments and distributions shall
be delivered to Secured Party upon demand.


(b) So long as no Default exists, Debtor shall have full power and authority to
receive and retain all dividends, distributions, and other payments in respect
of the Pledged Securities and Partnership Interests pledged to Secured Party
hereunder.


8. Right to Vote Pledged Securities and Partnership Interests; Releases.


(a) Unless a Default exists and Required Lenders have directed Secured Party not
to permit Debtor to exercise such Rights, Debtor shall have the Right, from time
to time, to vote and to give consents, ratifications and waivers with respect to
the Pledged Securities and Partnership Interests and other Collateral that it
owns and Secured Party shall, upon receiving a written request from an
authorized financial officer of Debtor deliver to Debtor or as specified in such
request, such proxies, powers of attorney, consents, ratifications and waivers
as shall be reasonably requested by Debtor in respect of any of the Pledged
Securities and Partnership Interests owned by it which are registered in the
name of Secured Party or its nominee and any other Collateral owned by Debtor.


(b) If a Default exists, Secured Party shall have the Right, to the extent
permitted by Law, to vote and to give consents, ratifications and waivers and
take any other action with respect to all the Pledged Securities and Partnership
Interests with the same force and effect as if Secured Party were the absolute
and sole owner thereof.  Debtor shall, at the request of Secured Party, take all
such action as may be necessary or appropriate to give effect to the Rights
granted to Secured Party pursuant to the immediate preceding sentence.     


9. Remedies Upon Enforcement Notice.


(a) If a Default exists, Secured Party may (to the extent so directed by
Required Lenders) exercise, on behalf of Lenders, all Rights of a secured party
under the UCC (whether or not in effect in the jurisdiction where such Rights
are exercised) and, without limiting the foregoing, Secured Party may, at the
direction of Required Lenders, without being required to give any notice, except
as herein provided or as may be required by Law:  (i) sell the Collateral or any
part thereof at public or private sale, for cash, upon credit or for future
delivery, and at such price or prices as Secured Party may deem satisfactory;
(ii) declare the Secured Obligation immediately due and payable, without notice
or demand; (iii) exercise as to any or all of the Collateral all the Rights,
powers and remedies of an owner; (iv) enforce the security interest given
hereunder pursuant to the UCC; (v) exercise any other remedy provided under this
Agreement or by any applicable Law; or (vi) sell the Collateral without giving
any warranties as to the Collateral.


(b) Secured Party or any Lender may be the purchaser of any or all of the
Collateral sold pursuant to Section 9(a)(i) at any public sale (or, if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations, at any
private sale).  Debtor will execute and deliver such documents and take such
other lawful actions Secured Party deems necessary or advisable in order that
any such sale may be made in compliance with Law.  Upon any such sale
Secured Party shall have the Right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold.  Each purchaser at any such sale shall
hold the Collateral so sold to it absolutely and free from any claim or Right of
whatsoever kind, including any equity or Right of redemption of Debtor which may
be waived, and Debtor to the extent permitted by Law, hereby specifically waives
all Rights of redemption, stay or appraisal which it has or may have under any
Law now existing or hereafter adopted.  The notice (if any) of such sale
required by Section 5 shall (1) in case of a public sale, state the time and
place fixed for such sale, and (2) in the case of a private sale, state the day
after which such sale may be consummated.  Any such public sale shall be held at
such time or times within ordinary business hours and at such place or places as
Secured Party may fix in the notice of such sale.  At any such sale the
Collateral may be sold in one lot as an entirety or in separate parcels, as
Secured Party may determine.  Secured Party shall not be obligated to make any
such sale pursuant to any such notice.  Secured Party may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned.  In case of any sale of all or any part of the Collateral on credit
or for future delivery, the Collateral so sold may be retained by Secured Party
until the selling price is paid by the purchaser thereof, but Secured Party
shall not incur any liability in case of the failure of such purchaser to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may again be sold upon like notice.  Secured Party, instead of
exercising the power of sale herein conferred upon it, may proceed by a suit or
suits at Law or in equity to foreclose the Security Interests and sell the
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction.


(c) Debtor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities Laws,
Secured Party may be compelled, with respect to any sale of all or any part of
the Pledged Securities, to limit purchasers to those who will agree,
among other things, to acquire the Pledged Securities for their own account, for
investment and not with a view to the distribution or resale thereof.  Debtor
acknowledges that any such private sales may be at prices and on terms less
favorable to Secured Party than those obtainable through a public sale without
such restrictions, and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that Secured Party shall have no obligation to engage in public sales
and no obligation to delay the sale of any Pledged Securities for the period of
time necessary to permit the issuer thereof to register it for public sale.


(d) For the purpose of enforcing any and all Rights and remedies under this
Agreement, Secured Party may, subject to the provisions of the Credit Agreement,
have access to and use Debtor’s books and records relating to the Collateral.


(e) All Rights and remedies herein provided are cumulative and not exclusive of
any Rights or remedies otherwise provided by Law.  Any single or partial
exercise of any Right or remedy shall not preclude the further exercise of any
other Right or remedy.  Debtor and Borrower acknowledge that compliance with
applicable state and federal Law shall not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.


10. Application of Proceeds.  During the time a Default exists, the proceeds of
any sale of, or other realization upon, all or any part of the Collateral shall
be delivered to Secured Party for the benefit of Lenders.


11. Termination of Security Interests; Release of Collateral.


(a) Secured Party shall be under no obligation to permit any trading,
redemption, exchange, distribution or substitution of the Collateral or, except
as otherwise provided in the Credit Agreement, to permit the release of any
Collateral or the proceeds thereof until the Secured Obligation has been paid in
full.  In no event shall any trading, withdrawal or substitution be allowed of
any Collateral which is the subject of a Financial Hedge with a Lender or any
Affiliate of a Lender without the prior consent of such Lender or an Affiliate
of any Lender.


(b) At the time specified in Section 14.9(e) of the Credit Agreement for the
reversion or release of the Collateral to Debtor, the Security Interests
shall terminate and all Rights to the Collateral shall revert and be released to
it.  At any time and from time to time prior to such termination of the Security
Interests, Secured Party may release any of the Collateral pursuant to the terms
of the Credit Agreement.


(c) In the event that any Pledged Securities or Partnership Interests are sold
or otherwise transferred in a transaction which is in compliance with the terms
of the Credit Agreement, Secured Party will release its Security Interest in
such Pledged Securities or Partnership Interests.


(d) Upon any such termination or release of the Security Interests or
Collateral, Secured Party will, at the expense of the Borrower or Debtor,
deliver to Debtor any Collateral so released that is in its possession and
execute and deliver such documents, certificates or other instruments as the
Borrower shall reasonably request to evidence the termination of the Security
Interests or the release of such Collateral, as the case may be.


(e) Secured Party may at any time deliver the Collateral or any part thereof to
Debtor and the receipt of Debtor shall be a complete and full acquittance for
the Collateral so delivered, and Secured Party shall thereafter be discharged
from any liability or responsibility therefor.


12. Waivers; Estoppel; Non-Exclusive Remedies.


(a)  No failure on the part of Secured Party to exercise, no delay in
exercising, and no course of dealing with respect to, any Right under this
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise by Secured Party of any Right under this Agreement preclude any other
or further exercise thereof or the exercise of any other Right.


(b) No delay or failure by Secured Party to enforce any provision hereunder
shall preclude Secured Party from enforcing any such provision thereafter.


(c) Secured Party shall be under no duty or obligation whatsoever to give Debtor
notice of, or to exercise, any subscription Rights or privileges, any Rights or
privileges to exchange, convert or redeem or any other Rights or privileges
relating to or affecting any Collateral.


(d) Debtor, to the extent it may lawfully do so, (i) agrees that it will not at
any time, in any manner whatsoever, claim or take the benefit or advantage of
any appraisement, valuation, stay, extension, moratorium, turnover or redemption
Law, or any Law permitting it to direct the order in which the Collateral shall
be sold, now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance or enforcement of this Agreement, (ii) hereby
waives all benefit or advantage of all such Laws and covenants, and (iii) agrees
that it will suffer and permit the execution of every such power as though no
such Law were in force.


(e) Debtor, to the extent it may lawfully do so, on behalf of itself and all who
claim through or under it, including, without limitation, any and all subsequent
creditors, vendees, assignees and lienors, waives and releases all Rights to
demand or to have any marshalling of the Collateral upon any sale, whether made
under any power of sale granted in this Agreement or pursuant to judicial
proceedings or upon foreclosure or any enforcement of this Agreement and
consents and agrees that all the Collateral may at any such sale be offered and
sold as an entirety.


(f) Debtor waives, to the extent permitted by applicable Law, presentment,
demand, protest and any notice of any kind (except notices explicitly required
under this Agreement) in connection with this agreement and any action taken by
Secured Party with respect to the Collateral.


(g) The Rights in this Agreement are cumulative and are not exclusive of any
other remedies provided by Law or any other contract.


13. Successors and Assigns.  This Agreement is for the benefit of Secured Party
and Lenders and their respective successors and permitted assigns, and in the
event of an assignment of all or any of the Secured Obligation, the Rights
hereunder, to the extent applicable to the portion assigned, shall be
transferred therewith.  This Agreement shall be binding on the undersigned,
Secured Party, Lenders, and their respective successors and permitted assigns.


14. Loan Paper.  This Agreement is a Loan Paper and is subject to the applicable
provisions of Section 15 of the Credit Agreement, all of which are incorporated
into this Agreement by reference the same as if set forth in this Agreement
verbatim.


15. Costs.  All advances, charges, costs and expenses, including reasonable
Attorney Costs, incurred or paid by Secured Party in exercising any Right, power
or remedy conferred by this Agreement or in the enforcement thereof, shall
become a part of the Debt secured hereunder and shall be paid to Secured Party
by Borrower and Debtor immediately and without demand, with interest thereon at
an annual rate equal to the highest rate of interest of any Debt secured by this
Agreement (or, if there is no such interest rate, at the maximum interest rate
permitted by Law for interest on judgments).


16. Authority to file Financing Statements; Further Assurances.


(a)           Debtor hereby authorizes Secured Party to file one or more
financing statements describing all or part of the Collateral, and continuation
statements, or amendments thereto, relative to all or part of the Collateral as
authorized by applicable Law.  Such financing statements, continuation
statements and amendments will contain any other information required by the UCC
for the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment, including whether Debtor is an
organization, the type of organization and any organizational identification
number issued to Debtor.  Debtor agrees to furnish any such information to
Secured Party promptly upon request.


(b)           Debtor and Borrower shall, at the request of Secured Party,
execute such other agreements, documents or instruments in connection with this
Agreement as Secured Party may reasonably deem necessary to evidence or perfect
the security interests granted herein, to maintain the first priority of the
security interests, or to effectuate the Rights granted to Secured Party herein.


17. UCC.  Any term used or defined in the UCC and not defined in this Agreement
has the meaning given to the term in the UCC, when used in this Agreement.


18. NOTICE OF FINAL AGREEMENT.  THIS WRITTEN SECURITY AGREEMENT AND ANY OTHER
DOCUMENTS EXECUTED IN CONNECTION WITH THIS SECURITY AGREEMENT REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




In Witness Whereof, Debtor has executed this Agreement by its duly authorized
officer, as of the date first written above.




Debtor’s Chief Executive Office:
DEBTOR:
   
Street Address
 
 
 
  City                      State                                Zip
 
By:                                                                
 
 
Title:                                                                
 
Date:                                                                



Debtor’s type of
organization:                                                                                     


Debtor’s state of incorporation or organization (if Debtor is a corporation,
limited partnership, limited liability company or other registered entity):
 
Debtor’s organizational identification number, if any, assigned by the state of
incorporation or organization (if no organizational identification number has
been assigned, enter “None”):
 
   












SECURED PARTY:


BANK OF AMERICA, N.A., as
Administrative Agent




By:                                                                
Name:                                                                
Title:                                                                







ANNEX A TO AMENDED AND RESTATED PLEDGE AGREEMENT


PLEDGED SECURITIES




 
 
 
Issuer
Authorized andOutstanding Shares
 
 
Par Value
 
Pledged Stock\ Interest
 
 
Certificate Number
 
 
Percentage Owned
 
 
Other Liens
                                                                     







PARTNERSHIPS AND PARTNERSHIP AGREEMENTS




Partnership:






Partnership Agreements:







ANNEX B TO AMENDED AND RESTATED PLEDGE AGREEMENT


ACKNOWLEDGMENT OF PLEDGE




 
PARTNERSHIP: _______________INTEREST OWNER:



BY THIS ACKNOWLEDGMENT OF PLEDGE, dated as of ______________________,
__________  (the “Partnership”) hereby acknowledges the pledge in favor of Bank
of America, N.A. (“Pledgee”), in its capacity as Administrative Agent for
certain Lenders and as Secured Party under that certain Pledge Agreement dated
as of _________________, against, and a security interest in favor of Pledgee
in, all of   ‘s (the “Interest Owner”) Rights in connection with any partnership
interest in the Partnership now and hereafter owned by the Interest Owner
(“Partnership Interest”).


A.           Pledge Records.  The Partnership has identified Pledgee’s interest
in all of the Interest Owner’s Right, title, and interest in and to all of the
Interest Owner’s Partnership Interest as subject to a pledge and security
interest in favor of Pledgee in the Partnership Records.


B.           Partnership Distributions, Accounts, and Correspondence.  The
Partnership hereby acknowledges that (i) all proceeds, distributions, and other
amounts payable to the Interest Owner, including, without limitation, upon the
termination, liquidation, and dissolution of the Partnership shall be paid and
remitted to the Pledgee upon demand, (ii) all funds in deposit accounts shall be
held for the benefit of Pledgee, and (iii) all future correspondence,
accountings of distributions, and tax returns of the Partnership shall be
provided to the Pledgee.  The Partnership acknowledges and accepts such
direction and hereby agrees that it shall, upon the written demand by Secured
Party, pay directly to Secured Party at such address any and all distributions,
income, and cash flow arising from the Partnership Interests whether payable in
cash, property or otherwise, subject to and in accordance with the terms and
conditions of the Partnership.  The Pledgee may from time to time notify the
Partnership of any change of address to which such amounts are to be paid.


Remainder of Page Intentionally Blank.
Signature Page to Follow.











EXECUTED as of the date first stated in this Acknowledgment of Pledge.






By:           
Name:           
Title:           






[PARTNERSHIP]






 
By:
 
,

as General Partner




By:           
Name:           
Title:           





EXHIBIT F-2


CONFIRMATION OF PLEDGE AGREEMENT


THIS CONFIRMATION OF PLEDGE AGREEMENT (this “Confirmation”) is executed as of
January 28, 2005, by the undersigned debtor (“Debtor”), in favor of Bank of
America, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders and their respective successors and assigns (collectively, the
“Lenders”) that are from time to time parties to the Credit Agreement (as
hereinafter defined).


Capitalized terms not otherwise defined in this Confirmation shall have the
meanings ascribed to such terms in the Pledge Agreement (as hereinafter
defined).


R E C I T A L S


A.           The Vail Corporation (d/b/a “Vail Associates, Inc.”), a Colorado
corporation (the “Borrower”), certain lenders party thereto, and Bank of
America, N.A., as administrative agent, are parties to that certain Third
Amended and Restated Revolving Credit and Term Loan Agreement dated as of June
10, 2003 (as the same may have been amended from time to time, the “Existing
Credit Agreement”).


B.           In connection with the Existing Credit Agreement, Debtor executed
and delivered to Administrative Agent, for the benefit of Lenders, an Amended
and Restated Pledge Agreement dated as of June 10, 2003 (as the same has been or
may hereafter be from time to time amended, the “Pledge Agreement”).


C.           Concurrently herewith, the Existing Credit Agreement will be
amended and restated pursuant to the Fourth Amended and Restated Credit
Agreement (as the same may be restated, modified, amended, or supplemented from
time to time, the “Credit Agreement”), by and among the Borrower, the
Administrative Agent, and the Lenders.


D.           The execution and delivery of this Confirmation is an integral part
of the transactions contemplated by the Loan Papers and is a condition precedent
to Lenders’ obligations to extend credit under the Credit Agreement.


E.           In connection with the Credit Agreement, Debtor has agreed to
ratify and confirm its Pledge Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Debtor hereby agrees as follows:


1.           Confirmation of Pledge.  Debtor hereby (a) consents and agrees to
the execution and delivery of the Credit Agreement and the related Loan Papers
(as defined in the Credit Agreement), (b) ratifies and confirms that the Pledge
Agreement is not released, diminished, impaired, reduced, or otherwise adversely
affected by the Credit Agreement and continues to secure the full payment and
performance of the Secured Obligation, (c) acknowledges the continuing existence
and priority of the liens granted, conveyed, and assigned to Administrative
Agent, for the benefit of Lenders, under the Pledge Agreement, and (d) agrees
that the Secured Obligation includes, without limitation, the Obligation (as
defined in the Credit Agreement).


2.           Other Agreements.  Debtor (a) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
pledges, and other agreements, documents, instruments, and certificates as the
Administrative Agent may reasonably deem necessary or appropriate in order to
preserve and protect those Security Interests granted by Debtor pursuant to the
Pledge Agreement, (b) represents and warrants to the Administrative Agent that
such liability and obligation may reasonably be expected to directly or
indirectly benefit Debtor, and (c) waives notice of acceptance of this
Confirmation.


3.           Continued Effect.  All terms, provisions, and conditions of each
Pledge Agreement shall continue in full force and effect and shall remain
enforceable and binding in accordance with the terms of such Pledge Agreement.


4.           Parties Bound.  This Confirmation shall be binding upon and inure
to the benefit of Debtor and the Administrative Agent, for the benefit of the
Lenders, and their respective successors, permitted assigns, and legal
representatives.


5.           Headings.  Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Confirmation.


6.           Governing Law.  THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK SHALL
GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION OF THIS
CONFIRMATION.


7.           NOTICE OF FINAL AGREEMENT. THIS CONFIRMATION REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.






Remainder of Page Intentionally Blank
Signature Page to Follow



EXECUTED as of the day and year first above written.




DEBTOR:


[                                ]


By:           
Name:           
Title:           



The undersigned, as Administrative Agent for the benefit of the Lenders, hereby
accepts the foregoing Confirmation.


ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.




By:           
Name:           
Title:           







 


 

